--------------------------------------------------------------------------------

Exhibit 10.36
 
CREDIT AGREEMENT
 
dated as of February 28, 2008,
 
as amended and restated as of February 19, 2009,
as further amended and restated as of August 5, 2011,
as further amended and restated as of March 9, 2012,
and as further amended and restated as of November 7, 2012
 
among
 
PULSE ELECTRONICS CORPORATION

 
and
 
CERTAIN SUBSIDIARIES

 
as Borrowers,
 
JPMORGAN CHASE BANK, N.A.,
 
as the Administrative Agent,
 
and
 
The Lenders Party Hereto
 

--------------------------------------------------------------------------------

 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

   
Page
     
ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS
1
1.01
Defined Terms
1
1.02
Other Interpretive Provisions
33
1.03
Accounting Terms
34
1.04
Exchange Rates; Currency Equivalents
34
1.05
[Reserved]
34
1.06
[Reserved]
35
1.07
Status of Loan Documents Obligations
35
1.08
[Reserved].
35
1.09
Concerning Excluded Subsidiaries and Excluded Entities.
35
ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS
36
2.01
Term Loans
36
2.02
Borrowings Procedure
38
2.03
[Reserved].
38
2.04
[Reserved].
38
2.05
Prepayments
38
2.06
Termination of Commitments.
40
2.07
Repayment of Loans
40
2.08
Interest
40
2.09
Fees
41
2.10
Computation of Interest and Fees
41
2.11
Evidence of Debt
41
2.12
Payments Generally; Administrative Agent’s Clawback
42
2.13
Sharing of Payments by Lenders
44
2.14
[Reserved
44
2.15
Appointment of the Company as Agent of the Borrowers
44
ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY
45
3.01
Taxes
45
3.02
[Reserved]
47
3.03
[Reserved]
48
3.04
Increased Costs
48
3.05
[Reserved]
48
3.06
Mitigation Obligations; Replacement of Lenders
48
3.07
Survival
49
ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
49
4.01
Conditions of Initial Credit Extension
49
4.02
Conditions to all Credit Extensions
53
4.03
Representations
54

 
 
i

--------------------------------------------------------------------------------

 
 
ARTICLE V. REPRESENTATIONS AND WARRANTIES
54
5.01
Existence, Qualification and Power
54
5.02
Authorization; No Contravention
54
5.03
Governmental Authorization; Other Consents
55
5.04
Binding Effect
55
5.05
Financial Statements; No Material Adverse Effect; No Internal Control Event
55
5.06
Litigation
56
5.07
No Default
56
5.08
Ownership of Property
56
5.09
Environmental Compliance
57
5.10
Insurance
57
5.11
Taxes
57
5.12
ERISA Compliance
57
5.13
Subsidiaries; Equity Interests
58
5.14
Margin Regulations; Investment Company Act
58
5.15
Disclosure
58
5.16
Compliance with Laws
59
5.17
Intellectual Property; Licenses, Etc.
59
5.18
Labor Matters
59
5.19
OFAC Compliance
59
5.20
Representations as to Foreign Loan Parties
59
5.21
Solvency
60
5.22
Collateral Matters
61
5.23
No Burdensome Agreements.
61
ARTICLE VI. AFFIRMATIVE COVENANTS
62
6.01
Financial Statements, Etc.
62
6.02
Certificates; Other Information
63
6.03
Notices
65
6.04
Payment of Obligations
66
6.05
Preservation of Existence, Etc.
67
6.06
Maintenance of Properties
67
6.07
Maintenance of Insurance
67
6.08
Compliance with Laws
67
6.09
Books and Records
67
6.10
Inspection Rights
67
6.11
Use of Proceeds
68
6.12
Approvals and Authorizations
68
6.13
Additional Subsidiary Guarantors
68
6.14
Information Regarding Collateral
68
6.15
Further Assurances; Perfection Certificate
69
6.16
Certain Additional Collateral Obligations
69
6.17
Environmental Laws
70

 
 
ii

--------------------------------------------------------------------------------

 
 
ARTICLE VII. NEGATIVE COVENANTS
70
7.01
Liens
70
7.02
Investments
71
7.03
Indebtedness
74
7.04
Fundamental Changes
75
7.05
Dispositions
76
7.06
Restricted Payments; Certain Equity Issuances
77
7.07
Change in Nature of Business
77
7.08
Transactions with Affiliates
78
7.09
Burdensome Agreements
78
7.10
Use of Proceeds
78
7.11
Financial Covenants
79
7.12
Capital Expenditures
81
7.13
Leases
81
7.14
Hazardous Materials; Indemnification
81
7.15
Prepayment of Indebtedness, Etc.
82
7.16
Fiscal Year
82
7.17
Sonion Intercompany Loan
82
7.18
Net Proceeds from Asset Dispositions
83
7.19
Pension Plans
83
ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES
83
8.01
Events of Default
83
8.02
Remedies Upon Event of Default
85
8.03
Application of Proceeds
86
ARTICLE IX. THE AGENT
87
9.01
Appointment and Authority
87
9.02
Rights as a Lender
88
9.03
Exculpatory Provisions
88
9.04
Reliance by Agent
89
9.05
Delegation of Duties
89
9.06
Resignation of Agent
89
9.07
Non-Reliance on Agent and Other Lenders
90
9.08
[Reserved].
90
9.09
Administrative Agent May File Proofs of Claim
90
9.10
Collateral and Guarantee Matters
91
9.11
Required Lenders
92
ARTICLE X. MISCELLANEOUS
92
10.01
Amendments, Etc.
92
10.02
Notices; Effectiveness; Electronic Communication
94
10.03
No Waiver; Cumulative Remedies
96
10.04
Expenses; Indemnity; Damage Waiver
96
10.05
Payments Set Aside
98
10.06
Successors and Assigns
99
10.07
Treatment of Certain Information; Confidentiality
102
10.08
Right of Setoff
103
10.09
Interest Rate Limitation
103
10.10
Counterparts; Integration; Effectiveness
104
10.11
Survival
104
10.12
Severability
104
10.13
Replacement of Lenders
105
10.14
Governing Law; Jurisdiction; Etc.
106
10.15
Waiver of Jury Trial
107
10.16
USA PATRIOT Act Notice
107
10.17
Judgment Currency
107
10.18
No Fiduciary Duty
108
10.19
Concerning Sonion Loan Parties
108
10.20
Release of Liens and Guarantees
108
10.21
Release.
109
10.22
Amendment  and Restatement
110
10.23
Confirmation and Reaffirmation.
110
10.24
Original Issue Discount.
111
10.25
Liquidated Damages.
111

 
 
iii

--------------------------------------------------------------------------------

 
 
SCHEDULES
 
1.01(a)
Excepted Persons
1.01(b)
Exclusions to Domestic Subsidiaries
1.01(c)
Subsidiary Guarantors
1.01(d)
Subsidiaries Not Required to be Subsidiary Guarantors
1.01(e)
Certain Collateral and Guarantee Matters
1.01(f)
Mortgaged Properties
2.01
Initial Lenders
4.01(o)
Exceptions to Material Adverse Effect
5.05
Supplement to Financial Statements
5.06
Existing Litigation
5.08
Real Property
5.09
Environmental Compliance
5.11(a)
Exceptions to Tax Filings and Compliance
5.12
ERISA
5.13
Subsidiaries
7.01(b)
Existing Liens
7.02(c)
Existing Investments
7.03(b)
Existing Indebtedness
7.13
Existing Leases
10.02
Agent’s Office; Certain Addresses for Notices

 
EXHIBITS
 
Form of
 
A
Assignment and Assumption
B
Term Loan Notice
C
Compliance Certificate
D
Note

 
 
iv

--------------------------------------------------------------------------------

 
 
CREDIT AGREEMENT (this “Agreement”) dated as of February 28, 2008, as amended
and restated as of February 19, 2009, as further amended and restated as of
August 5, 2011, as further amended and restated as of March 9, 2012, and as
further amended and restated as of November 7, 2012 among PULSE ELECTRONICS
CORPORATION (formerly known as TECHNITROL, INC.) (the “Company”), PULSE
ELECTRONICS (SINGAPORE) PTE LTD (the “Singapore Borrower,” and collectively with
any other Person that may in the future become a Borrower hereunder upon the
execution of a borrower joinder agreement (in form and substance satisfactory to
the Administrative  Agent) and the receipt of prior written approval of the
Required Lenders (acting in their sole discretion), each, a “Borrower” or the
“Borrowers,” as the context may provide), the LENDERS party hereto and JPMORGAN
CHASE BANK, N.A., as the Administrative Agent.


WHEREAS, the Company (such term and each other capitalized term used but not
otherwise defined herein having the meaning specified in Article I) and certain
of its Subsidiaries, the Administrative Agent and certain lenders entered into
that certain Credit Agreement, dated as of February 28, 2008 (as amended,
amended and restated, supplemented or otherwise modified from time to time
through such time immediately prior to the Restructuring Closing Date (the
“Existing Credit Agreement”)), pursuant to which such lenders made certain loans
and other financial accommodations available to such borrowers on the terms and
conditions set forth therein;
 
WHEREAS, as part of the Restructuring Transactions, the Lenders have agreed to
(i) make term loans to refinance the revolving loans and other credit extensions
outstanding under the Existing Credit Agreement and (ii) convert their Permitted
Convertible Notes into term loans hereunder; and
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and in the other Loan Documents, the receipt and adequacy of which
are hereby acknowledged, the parties hereto agree that the Existing Credit
Agreement is amended and restated effective as of the Restructuring Closing Date
as follows:
 
ARTICLE I.
 
DEFINITIONS AND ACCOUNTING TERMS
 
1.01          Defined Terms.  As used in this Agreement, the following terms
shall have the meanings set forth below:
 
“Account” has the meaning assigned to such term in Article 9 of the Uniform
Commercial Code as in effect in the State of New York.
 
“Account Debtor” means any Person obligated on an Account.
 
“Account Receivable” means an Account arising from the sale of goods or the
performance of services in the ordinary course of business.
 
 
 

--------------------------------------------------------------------------------

 
 
“Acquisition” means the acquisition of (a) more than 50.0% of the equity and
more than 50.0% of the Voting Equity Interests in another Person (including
through a merger or the purchase of an option, warrant or convertible or similar
type security to acquire such an equity interest at the time it becomes
exercisable by the holder thereof), whether by purchase of such equity interest
or upon exercise of an option or warrant for, or conversion of securities into,
such equity interest, or (b) assets of another Person which constitute all or
substantially all of the assets of such Person or of a line or lines of business
conducted by such Person.
 
“Administrative Agent” means JPMCB in its capacity as administrative and
collateral agent under any of the Loan Documents, or any successor
administrative and collateral agent.  Unless the context requires otherwise, the
term “Administrative Agent” shall include any Affiliate of JPMCB that JPMCB
shall have designated for the purpose of performing any of its obligations
hereunder or under any other Loan Document in such capacity.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
“Affiliate” means, with respect to a specified Person, another Person that (a)
directly, or indirectly through one or more intermediaries, Controls, or is
Controlled by, or is under common Control with, the Person specified, (b)
beneficially owns 10.0% or more of any class of the outstanding Voting Equity
Interests of the Person specified or (c) 10.0% or more of any class of the
outstanding Voting Equity Interests of which is beneficially owned by the Person
specified.
 
“Agent” means the Administrative Agent.
 
“Agent Parties” has the meaning specified in Section 10.02(c).
 
“Agent’s Office” means, with respect to the Agent, the Agent’s address and,
where applicable, account set forth on Schedule 10.02, or such other address or
account as the Agent may from time to time notify to the Company and the
Lenders.
 
“Aggregate Term Commitments” means the Commitments of all the Lenders.
 
“Aggregate Term A Commitments” means the Term A Commitments of all of the Term A
Lenders.
 
“Agreement” has the meaning specified in the preliminary statement to this
Agreement.
 
“Amendment” has the meaning specified in the Investment Agreement.
 
“Applicable Foreign Loan Party Documents” has the meaning specified in Section
5.20(a).
 
 
2

--------------------------------------------------------------------------------

 
 
 “Applicable Term Percentage” means (i) with respect to any Term A Lender at any
time, the percentage of the aggregate principal amount of the Term A Loans of
all the Term A Lenders (assuming the Aggregate Term A Commitments have been
fully drawn) represented by the aggregate principal amount of such Lender’s Term
A Loans at such time (assuming such Lender’s Term A Commitments have been fully
drawn) and (ii) with respect to any Term B Lender at any time, the percentage of
the aggregate principal amount of the Term B Loans of all the Term B Lenders
represented by the aggregate principal amount of such Lender’s Term B Loans at
such time.
 
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
 
 “Approved Restructuring Request” means any Restructuring Request approved by
Required Lenders (in their sole discretion) in writing.
 
 “Assignee Group” means two or more Eligible Assignees that are Affiliates of
one another or two or more Approved Funds managed by the same investment
advisor.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit A or any other form approved by the
Administrative Agent.
 
“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries as of December 30, 2011, and the related
consolidated statements of operations, changes in shareholders’ equity and cash
flows for each of the years in the three-year period ended December 30, 2011,
including the notes thereto.
 
“Bankruptcy Event” means, with respect to any Person, that such Person has
become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in, any such
proceeding or appointment; provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority; provided, however, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any agreements made by such Person.
 
 
3

--------------------------------------------------------------------------------

 

 “Borrower” and “Borrowers” have the respective meanings specified in the
preliminary statement to this Agreement.
 
“Borrower Materials” has the meaning specified in Section 6.02.
 
“Borrowing” means a borrowing consisting of simultaneous Term Loans.
 
“Borrowing Date” means the date on which a Credit Extension is made pursuant to
Section 2.01(a).
 
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the State of New York.
 
“Capital Leases” means all leases that are or should be capitalized in
accordance with GAAP.
 
 “Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.  For the
avoidance of doubt, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (ii) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States regulatory authorities, in each case pursuant to Basel III, shall
in each case shall be deemed to be a “Change in Law”.
 
“Change of Control” shall be deemed to have occurred at any time that any
“person” or “group” (each as defined in Sections 13(d)(3) and 14(d)(2) of the
Securities Exchange Act of 1934) other than any Permitted Holder (a) becomes the
“beneficial owner” (as defined in Rule 13d-3 of the Securities Exchange Act of
1934, but without giving effect to clause (d)(1)(i) of such Rule), directly or
indirectly, of Voting Equity Interests of the Company (or securities convertible
into or exchangeable for such Voting Equity Interests) representing 30.0% or
more of the combined voting power of all Voting Equity Interests of the Company
(on a fully diluted basis) or (b) otherwise has the ability, directly or
indirectly, to elect a majority of the board of directors of the Company.
 
 “Class” refers when used in reference to any Loan or Borrowing, to whether such
Loan, or the Loans comprising such Borrowing, are Term A Loans or Term B Loans
and (b) when used in reference to any Lender, to whether such Lender is a Term A
Lender or Term B Lender.
 
“Closing Date” means February 28, 2008.
 
 
4

--------------------------------------------------------------------------------

 
 
“Code” means the Internal Revenue Code of 1986, as amended, and any regulations
promulgated thereunder.
 
“Collateral” means any and all assets, whether real or personal, tangible or
intangible, on which Liens are purported to be granted pursuant to the Security
Documents as security for the Secured Obligations.
 
“Collateral Account” shall have the meaning given thereto in Section
2.01(c)(iii).
 
“Collateral and Guarantee Requirement” means, at any time, the requirement that:
 
(a)            the Administrative Agent shall have received from the Company and
each other Loan Party:
 
 (i)            in the case of a Domestic Loan Party,
 
(A)           (I) a counterpart of each of the Guarantee Agreement and the
Domestic Collateral Agreement (or a supplement to each of the Guarantee
Agreement or Domestic Collateral Agreement, in each case, in the form specified
in the applicable agreement), in each case duly executed and delivered on behalf
of such Person, or (II) in the case of any Person that becomes a Domestic Loan
Party after the Restructuring Closing Date, a supplement to each of the
Guarantee Agreement and the Domestic Collateral Agreement, in each case in the
form specified therein, duly executed and delivered on behalf of such Person,
 
(B)            (I) counterparts of a Domestic Mortgage with respect to each
Mortgaged Property owned by a Domestic Loan Party, duly executed and delivered
by the record owner of such Mortgaged Property, (II) a policy or policies of
title insurance issued by a nationally recognized title insurance company
insuring the Lien of each such Domestic Mortgage as a valid and enforceable
first Lien on the Mortgaged Property described therein, free of any other Liens
except as permitted by Section 7.01, together with such endorsements,
coinsurance and reinsurance as the Administrative Agent may reasonably request,
(III) if any Mortgaged Property is located in an area determined by the Federal
Emergency Management Agency to have special flood hazards, evidence of such
flood insurance as may be required under applicable law, including Regulation H
of the FRB, and (IV) such surveys, abstracts, appraisals, legal opinions and
other documents as the Administrative Agent may reasonably request with respect
to any such Domestic Mortgage or Mortgaged Property, and
 
(C)            with respect to (I) each deposit account maintained by any
Domestic Loan Party (other than (x) any deposit account the funds in which are
used, in the ordinary course of business, solely for the payment of salaries and
wages, workers’ compensation and similar expenses and (y) deposit accounts the
daily balance in which does not at any time exceed $100,000 for any such account
and $500,000 for all such accounts), and (II) each securities account maintained
by any Domestic Loan Party with any securities intermediary (other than (x) any
securities account the aggregate daily asset value of which does not at any time
exceed $100,000 for any such account and $500,000 for all such accounts or (y)
any “Rabbi Trust” or similar irrevocable account or trust established solely for
the purpose of providing deferred compensation benefits for the directors,
officers and other employees of the Company and its Subsidiaries), a
counterpart, duly executed and delivered by the applicable Domestic Loan Party
and such depositary bank or securities intermediary, as the case may be, of a
control agreement reasonably acceptable to the Administrative Agent;
 
 
5

--------------------------------------------------------------------------------

 
 
(ii)            in the case of a Foreign Loan Party, a counterpart of (A) the
Guarantee Agreement (or a supplement to the Guarantee Agreement (in the form
specified therein)) or, in the case of any Person that becomes a Foreign Loan
Party after the Restructuring Closing Date, a supplement to the Guarantee
Agreement in the form specified therein, in each case duly executed and
delivered on behalf of such Person, and (B) one or more Security Documents
reasonably acceptable to the Administrative Agent required in order for the
Secured Obligations of such Foreign Loan Party to be secured, subject to the
last paragraph of this definition, by a security interest in all Equity
Interests owned by such Foreign Loan Party and all or substantially all tangible
and intangible assets of such Foreign Loan Party (including Mortgaged
Properties, accounts receivable, moveable assets (including inventory and
equipment), contract rights, intellectual property and other general
intangibles, intercompany indebtedness, bank accounts, cash and proceeds of the
foregoing) in which a security interest may be obtained under the laws of the
jurisdiction of incorporation, organization or establishment of such Foreign
Loan Party; and
 
(iii)           documents and opinions of the type referred to in Sections
4.01(a) and 4.01(d) with respect to each such Domestic Loan Party and Foreign
Loan Party, all in form and substance reasonably satisfactory to the
Administrative Agent;
 
(b)           the Administrative Agent shall have received, to the extent
required by the Domestic Collateral Agreement or any other Security Document,
certificates or other instruments representing all Equity Interests in any Loan
Party owned by or on behalf of the Company or any other Loan Party, together
with undated stock powers or other instruments of transfer with respect thereto
endorsed in blank;
 
(c)            (i)             all Indebtedness of the Company and each other
Subsidiary and (ii) all Indebtedness of any other Person in a principal amount
of $500,000 or more that, in each case, is owing to any Loan Party shall be
evidenced by a promissory note (which may be a global intercompany note) and
shall have been pledged pursuant to the Security Documents to the Administrative
Agent, and the Administrative Agent shall have received all such promissory
notes, together with undated instruments of transfer with respect thereto
endorsed in blank;
 
(d)           all documents and instruments, including Uniform Commercial Code
financing statements, required by applicable law or reasonably requested by the
Administrative Agent to be filed, registered or recorded to create the Liens
intended to be created by the Security Documents and to perfect such Liens to
the extent required by, and with the priority required by, the Security
Documents (or to otherwise effectuate the provisions of such Security
Documents), shall have been filed, registered or recorded or delivered to the
Administrative Agent for filing, registration or recording;
 
 
6

--------------------------------------------------------------------------------

 
 
(e)            the Company and each other Loan Party shall have obtained all
consents and approvals required to be obtained by it in connection with the
execution and delivery of the Guarantee Agreement and all Security Documents to
which it is a party, the performance of its obligations under the Guarantee
Agreement and such Security Documents and the granting by it of the Liens under
such Security Documents; and
 
(f)             without limiting any of the foregoing, the Administrative Agent
or Required Lenders shall have received, to the extent requested by the
Administrative Agent or the Required Lenders from time to time, subject to the
last paragraph of this definition, and within the time frames specified by the
Administrative Agent or the Required Lenders, a counterpart of any Security
Document, other Loan Document or other agreement, certificate (including
perfection certificate) or document, duly executed and delivered on behalf of
any applicable Loan Party, required by the Administrative Agent or Required
Lenders (i) to facilitate the Administrative Agent’s or Required Lenders’
obtaining (in connection with securing the Secured Obligations of such Loan
Party) a first priority lien and security interest in all Equity Interests owned
by such Loan Party and all or substantially all tangible and intangible assets
of such Loan Party (including Mortgaged Properties, accounts receivable,
moveable assets (including inventory and equipment), contract rights,
intellectual property and other general intangibles, intercompany indebtedness,
bank accounts, cash and proceeds of the foregoing) in which a security interest
may be obtained under the laws of the jurisdiction of incorporation,
organization or establishment of such Loan Party, including without limitation,
executed counterparts of any amendment to (or amendment and restatement or other
modification of) the Guarantee Agreement, the Domestic Collateral Agreement or
any other Loan Document existing as of the Restructuring Closing Date or entered
into after the date thereof, together with such legal opinions from counsel to
the Loan Parties and/or (ii) to conform any Security Document or other Loan
Document to the provisions of this Agreement and/or to the requirements of law
applicable to such Loan Party, in each case in form and substance satisfactory
to the Administrative Agent or the Required Lenders;
 
The foregoing definition shall not require the creation or perfection of pledges
of or security interests in, or the obtaining of title insurance, legal opinions
or other deliverables with respect to, particular assets of the Loan Parties, or
the provision of Guarantees by any Subsidiary, if, and for so long as the
Required Lenders determine that the cost of creating or perfecting such pledges
or security interests in such assets, or obtaining such title insurance, legal
opinions or other deliverables in respect of such assets, or providing such
Guarantees, (taking into account, among other things, any adverse tax
consequences to the Company and its Subsidiaries (including the application of
Section 956 of the Code and the imposition of withholding or other material
taxes) and any security interest filing or registration fees or duties), shall
be excessive in view of the benefits to be obtained by the Lenders
therefrom.  Without limiting the foregoing, the Administrative Agent is hereby
authorized to grant such exceptions to the requirements set forth in this
definition as are set forth on Schedule 1.01(e).  The Administrative Agent
shall, and hereby is authorized to, grant extensions of time for the creation
and perfection of security interests in or the obtaining of title insurance,
legal opinions or other deliverables with respect to particular assets or the
provision of any Guarantee by any Subsidiary (including extensions in connection
with assets acquired, or Subsidiaries formed or acquired, after the
Restructuring Closing Date) where it determines in its sole discretion that such
action cannot be accomplished without undue effort or expense by the time or
times at which it would otherwise be required to be accomplished by this
Agreement or the Security Documents; provided no such extension of time shall
exceed thirty days without the consent of the Required Lenders.
 
 
7

--------------------------------------------------------------------------------

 
 
“Commitment” means, as to each Lender, its obligation, if any, to make or to be
deemed to have made Term Loans to the Borrowers pursuant to Section 2.01 in an
aggregate principal amount set forth opposite such Lender’s name on Schedule
2.01.
 
 “Company” means Pulse Electronics Corporation (formerly known as Technitrol,
Inc.), a Pennsylvania corporation.
 
“Compliance Certificate” means a certificate substantially in the form of
Exhibit C or any other form approved by the Administrative Agent.
 
“Consolidated EBITDA” means, for any period, for the Company and its
Subsidiaries, an amount, determined on a consolidated basis in accordance with
GAAP, equal to the sum of (a) the consolidated net income of the Company and its
Subsidiaries (excluding, to the extent included therein, the income of any
Subsidiary of the Company that is not a wholly-owned Subsidiary of the Company
to the extent such income is attributable to the noncontrolling interests in
such Subsidiary), plus (b) without duplication and to the extent deducted in
determining such consolidated net income, the sum of (i) consolidated interest
expense for such period, (ii) the provision for domestic and foreign taxes for
such period based on income or profits, (iii) depreciation for such period, (iv)
amortization of intangible assets for such period and (v) the rental payments
made pursuant to the Specified Sale-Leaseback Transaction for such period;
provided, however, that there shall be excluded from the foregoing computation,
without duplication and to the extent included in determining such consolidated
net income, (A) all non-cash income and gains for such period (including
non-operating foreign currency income, but excluding (1) any items of income in
respect of which cash was received in a prior period or will be received in a
future period and (2) any items of income that represent a reversal of any
accrual or reserve made in a prior period, but only to the extent such accrual
or reversal had reduced Consolidated EBITDA in such prior period), (B) all
non-cash expenses and losses for such period (including any write-down or
write-off of in-process research and development, non-operating foreign currency
expense and non-cash restructuring and impairment charges, but excluding any
additions to bad debt reserves or bad debt expense and any noncash charge that
results from the write-down or write-off of accounts receivable), provided that
any cash payment made with respect to any noncash items added back in computing
Consolidated EBITDA for any period pursuant to this clause (B) shall be
subtracted in computing Consolidated EBITDA for the period in which such cash
payment is made, (C) all gains or losses from the sales of assets not sold in
the ordinary course of business for such period, (D) all non-cash charges
incurred in connection with changes to GAAP for such period and (E) reasonable
restructuring costs incurred by, and approved by management of, the Company and
its Subsidiaries in connection with material restructuring transactions relating
to the Company or any of its Subsidiaries in an aggregate amount not to exceed
$2,500,000 in any rolling twelve month period.
 
 
8

--------------------------------------------------------------------------------

 
 
Notwithstanding the foregoing, in determining Consolidated EBITDA for any
period, there shall be excluded from the computation thereof, without
duplication and to the extent included in determining consolidated net income of
the Company and its Subsidiaries for such period, expenses attributable to the
funding of the obligations arising from the termination of retirement plans
and/or acceleration of benefits under employee benefit plans in an aggregate
amount for all periods not exceeding $5,000,000.
 
Notwithstanding anything to the contrary contained herein, but subject to the
next sentence, Consolidated EBITDA shall be deemed to be $1,179,000, $1,754,000,
$2,787,000 and $1,427,000 for the fiscal quarters ended on December 30, 2011,
March 30, 2012, June 29, 2012, and September 28, 2012, respectively. For
purposes of the foregoing, Consolidated EBITDA for any period shall, if during
such period the Company or any Subsidiary shall have consummated a Material
Acquisition or a Material Disposition, be calculated after giving effect to such
Material Acquisition or Material Disposition on a Pro Forma Basis.
 
“Consolidated Total Funded Debt” means, on any date, the sum for the Company and
its Subsidiaries of all (a) Indebtedness that would appear on a consolidated
balance sheet of the Company prepared as of such date in accordance with GAAP
(but without giving effect to any election to value any Indebtedness at “fair
value” or any other accounting principle that results in the amount of any such
Indebtedness (other than zero coupon Indebtedness) as reflected on such balance
sheet being below or above, as the case may be, the stated principal amount of
such Indebtedness), (b) obligations under Capital Leases, (c) obligations under
Synthetic Leases that would be capitalized under GAAP if they were accounted for
as Capital Leases and (d) obligations of the Company and its Subsidiaries as an
account party in respect of letters of credit or letters of guaranty, other than
contingent obligations in respect of any letter of credit or letter of guaranty
that does not support Indebtedness.
 
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound,
other than the Loan Documents.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.  The
terms “Controlling” and “Controlled” shall have meanings correlative thereto.
 
 
9

--------------------------------------------------------------------------------

 
 
“Convertible Notes Indenture” means that certain Indenture, dated as of December
22, 2009, by and between the Company and Wells Fargo Bank, National Association,
as Trustee.
 
“Convertible Notes Trustee” means Wells Fargo Bank, National Association, as
trustee under the Convertible Notes Indenture, or its successors and assigns, or
any replacement thereof appointed under the Convertible Notes Indenture
 
“Credit Extension” means the making of a Borrowing.
 
“Credit Party” means the Agent and each other Lender.
 
“Danish Loan Party” means any Sonion Loan Party and any other Loan Party
incorporated, organized or established under the laws of Denmark.
 
“Debt Rating” means the rating by either S&P or Moody’s of the Company’s
non-credit-enhanced, senior unsecured long-term debt.
 
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
 
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
 
“Default Rate” means when used with respect to Loan Documents Obligations, an
interest rate per annum equal to (i) the interest rate per annum applicable to
the Term Loans pursuant to Section 2.08 plus (ii) 2.0% per annum.
 
 “Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any Equity Interests in any other Person, any notes or
accounts receivable or any rights and claims associated therewith.  For purposes
of Sections 7.02 and 7.05, an issuance by any Subsidiary of any Equity Interests
in such Subsidiary to any Person that has the effect of transferring an interest
in such Subsidiary from any holder of capital stock, partnership or membership
interests or other similar Equity Interests in such Subsidiary (a “parent
entity”) to any other Person (other than the issuance of director’s qualifying
shares and other nominal amounts of Equity Interests that are required to be
held by such Person under applicable Laws) shall be treated as an issuance by
such Subsidiary of such Equity Interests to such parent entity (and, in the case
of any such deemed issuances to more than one parent entity, such issuances
shall be deemed to have been made ratably in accordance with such parent
entities’ Equity Interests in such Subsidiary) and a subsequent Disposition by
such parent entity or parent entities of such Equity Interests to such Person.
 
 
10

--------------------------------------------------------------------------------

 
 
“Disqualified Capital Stock” means any Equity Interest which, by its terms (or
by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, on or
prior to the date that is 180 days following the Maturity Date, (b) is
convertible into or exchangeable (unless at the sole option of the issuer
thereof) for (i) Indebtedness or (ii) any Equity Interests referred to in clause
(a) above, in each case at any time on or prior to the date that is 180 days
following the Maturity Date, or (c) contains any mandatory repurchase obligation
which may come into effect prior to payment in full of all the Loan Documents
Obligations; provided that any Equity Interests that would not constitute
Disqualified Capital Stock but for provisions thereof giving holders thereof (or
the holders of any security into or for which such Equity Interests is
convertible, exchangeable or exercisable) the right to require the issuer
thereof to redeem such Equity Interests upon the occurrence of a change in
control or an asset sale occurring prior to the date that is 180 days following
the Maturity Date shall not constitute Disqualified Capital Stock if such Equity
Interests provide that the issuer thereof will not redeem any such Equity
Interests pursuant to such provisions prior to the repayment in full of all the
Loan Documents Obligations.
 
“DKK” means the lawful money of Denmark.
 
“Dollar” and “$” mean lawful money of the United States.
 
 “Domestic Borrower” means any Borrower that is a Domestic Subsidiary.
 
 “Domestic Collateral Agreement” means the Domestic Collateral Agreement dated
as of February 19, 2009, among the Company, the other Domestic Loan Parties and
the Administrative Agent, together with all supplements thereto, in each case,
as amended, supplemented or otherwise modified from time to time.
 
“Domestic Holding Company” means any Domestic Subsidiary that (a) conducts no
business or operations, (b) owns no assets other than Equity Interests in
Foreign Subsidiaries and nominal assets related to maintenance of its existence
and (c) has no Indebtedness or other liabilities, other than obligations
relating to maintenance of its existence.
 
“Domestic Loan Party” means the Company or any other Loan Party that is a
Domestic Subsidiary.
 
“Domestic Mortgage” means a mortgage, deed of trust, assignment of leases and
rents, leasehold mortgage or other security document granting a Lien on any
Mortgaged Property of any Domestic Loan Party to secure the Secured
Obligations.  Each Domestic Mortgage shall be in form and substance reasonably
satisfactory to the Administrative Agent.
 
 
11

--------------------------------------------------------------------------------

 
 
“Domestic Subsidiary” means any Subsidiary that is organized and existing under
the laws of the United States, any state or territory thereof or the District of
Columbia, other than any such Person set forth on Schedule 1.01(b) hereto.
 
“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than a natural person); provided
that neither the Company nor any of its Affiliates (other than the Persons
constituting Lenders as of the Restructuring Closing Date or their respective
Approved Funds and any successors or assigns of any of the foregoing) shall be
an Eligible Assignee.
 
 “Environmental Laws” means, collectively, the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended, the Superfund
Amendments and Reauthorization Act of 1986, the Resource Conservation and
Recovery Act, the Toxic Substances Control Act, as amended, the Clean Air Act,
as amended, the Clean Water Act, as amended, any other “Superfund” or
“Superlien” law or any other Federal or applicable state, local or foreign
statute, law, ordinance, code, rule, regulation, order or decree relating in any
way to the environment or natural resources or regulating, relating to, or
imposing liability or standards of conduct concerning, any hazardous, toxic or
dangerous waste, substance or material, as now or at any time hereafter in
effect.
 
“Environmental Liability” means all liabilities, obligations, damages, losses,
claims, actions, suits, judgments, orders, fines, penalties, fees, expenses and
costs (including administrative oversight costs, natural resource damages and
remediation costs), whether contingent or otherwise, directly or indirectly
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.
 
“Equity Interests” means, with respect to any Person, shares of capital stock of
(or other ownership or profit interests in) such Person, warrants, options or
other rights for the purchase or acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person,
securities convertible into or exchangeable for shares of capital stock of (or
other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or acquisition from such Person of such shares (or such
other interests), and other ownership or profit interests in such Person
(including partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such shares, warrants, options, rights or other
interests are outstanding on any date of determination; provided, however, that
the Permitted Convertible Notes shall not constitute Equity Interests of the
Company.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor statute and all rules and regulations
promulgated thereunder.
 
 
12

--------------------------------------------------------------------------------

 

“ERISA Affiliate” means, as applied to the Company, any Person or trade or
business which is a member of a group which is under common control with the
Company, who, together with the Company, is treated as a single employer within
the meaning of Section 414(b), (c), (m) or (o) of the Code or, solely for
purposes of Section 302 of ERISA and Section 412 of the Code, is treated as a
single employer under Section 414 of the Code.
 
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Company or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) any failure by
any Pension Plan to satisfy the minimum funding standard (within the meaning of
Section 412 of the Code or Section 302 of ERISA) applicable to such Pension
Plan, whether or not waived; (d) the filing, pursuant to Section 412(c) of the
Code or Section 302(c) of ERISA, of an application for a waiver of the minimum
funding standard with respect to any Pension Plan; (e) a determination by such
Plan’s enrolled actuary that any Pension Plan is, or is expected to be, in
“at-risk” status (as defined in Section 303(i)(4) of ERISA or Section 430(i)(4)
of the Code); (f) a complete or partial withdrawal by the Company or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (g) the receipt by the Company or any ERISA Affiliates of the
Company of any notice, or the receipt by any Multiemployer Plan of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA or in endangered or critical status,
within the meaning of Section 305 of ERISA; (h) the filing of a notice of intent
to terminate a Pension Plan, the treatment of a Plan amendment as a termination
under Sections 4041 or 4041A of ERISA, or the commencement of proceedings by the
PBGC to terminate a Pension Plan or Multiemployer Plan; (i) an event or
condition which constitutes grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan
or Multiemployer Plan; or (j) the imposition of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon the Company or any ERISA Affiliate.
 
“Event of Default” has the meaning specified in Section 8.01.
 
“Excepted Person” means any Person identified on Schedule 1.01(a).
 
“Exchange Documents” has the meaning specified in Section 2.01(b)(ii).
 
“Excluded Entity” means the Persons identified on Schedule 1.01(d) pursuant to
Section 1.09(b).
 
“Excluded Subsidiaries” means FRE and its Subsidiaries. Except as otherwise
expressly provided in this Agreement (including in Section 1.09), for purposes
of this Agreement and the other Loan Documents, the Excluded Subsidiaries shall
not be required to become Guarantors under the Guarantee Agreement; provided,
that, upon any of the Excluded Subsidiaries becoming a wholly-owned Subsidiary
of the Company, such Excluded Subsidiary shall cease to be deemed an “Excluded
Subsidiary” for all purposes of this Agreement and any other Loan Document and
shall execute and deliver the Guarantee Agreement (or any supplement thereto or
reaffirmation thereof, as applicable).
 
 
13

--------------------------------------------------------------------------------

 
 
 “Excluded Subsidiaries Redesignation” has the meaning specified in Section
1.09(a).
 
“Excluded Taxes” means, with respect to the Agent or any Lender or any other
recipient of any payment to be made by or on account of any obligation of any
Borrower hereunder, (a) taxes imposed on or measured by its overall net income
(however denominated), and franchise taxes imposed on it (in lieu of net income
taxes), by the jurisdiction (or any political subdivision thereof) under the
laws of which such recipient is organized or in which its principal office is
located or, in the case of any Lender, in which its applicable Lending Office is
located, (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction referred to in the preceding
clause (a) and (c) except as provided in the following sentence, in the case of
a Foreign Lender (other than an assignee pursuant to a request by the Company
under Section 10.13), any withholding tax that is imposed on amounts payable to
such Foreign Lender at the time such Foreign Lender becomes a party hereto (or
designates a new Lending Office) or is attributable to such Foreign Lender’s
failure or inability (other than as a result of a Change in Law) to comply with
Section 3.01(e), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from the applicable Borrower with
respect to such withholding tax pursuant to Section 3.01(a).  Notwithstanding
anything to the contrary contained in this definition, “Excluded Taxes” shall
not include any non-U.S. withholding or similar Taxes imposed at any time on or
with respect to amounts payable (including any “paid-in-kind” interest) to any
Lender hereunder or under any other Loan Document, provided that such Lender
shall have complied with the last paragraph of Section 3.01(e).
 
 “Extraordinary Receipt” means the receipt by the Company and any Subsidiary
thereof of any amount payable pursuant to, or in connection with, any (i) income
tax refund owed to the Company or any Subsidiary thereof, (ii) purchase price
adjustment or working capital adjustment owed to any Loan Party as a result of
any acquisition of property or other assets, (iii) settlement or compromise of
any judgment, suit or other legal or administrative proceeding, (iv) any
judgment, decree, order, consent order, consent decree, writ or injunction or
(v) proceeds of insurance, condemnation awards or indemnity payments.
 
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average (rounded upward,
if necessary, to a whole multiple of 1/100 of 1.0%) of the quotations for the
day for such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by it.
 
 
14

--------------------------------------------------------------------------------

 
 
“First Amendment Agreement” means that certain Amendment Agreement to the Credit
Agreement among the Company, the Subsidiaries party thereto, the Lenders party
thereto and JPMorgan Chase Bank, N.A., dated as of February 19, 2009.
 
“First Restated Credit Agreement” has the meaning given to the term “Restated
Credit Agreement” in the First Amendment Agreement.
 
“First Restatement Effective Date” means the “Restatement Effective Date” as
defined in the First Restated Credit Agreement.
 
“Foreign Borrower” means any Borrower that is a Foreign Subsidiary.
 
“Foreign Lender” means, with respect to any Borrower, any Lender that is
organized under the laws of a jurisdiction other than that in which such
Borrower is resident for tax purposes.  For purposes of this definition, the
United States, each State thereof and the District of Columbia shall be deemed
to constitute a single jurisdiction.
 
“Foreign Loan Party” means any Loan Party that is a Foreign Subsidiary.
 
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
 
 “FRB” means the Board of Governors of the Federal Reserve System of the United
States.
 
“FRE” means Full Rise Electronic Co. Ltd., a company organized under the laws of
the Republic of China (Taiwan).
 
“FRE Holding Company” means any Subsidiary of the Company (excluding, for the
avoidance of doubt, FRE and its Subsidiaries) that owns Equity Interests in FRE
or in any Subsidiary of FRE.
 
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
 
“Funds Flow Memorandum” refers to the funds flow memorandum agreed upon between
the Lenders and the Borrowers regarding the disbursement of Term Loan proceeds
on the Restructuring Closing Date.
 
 “GAAP” means generally accepted accounting principles in the United States, as
in effect from time to time (but subject to Section 1.03(b)).
 
 
15

--------------------------------------------------------------------------------

 
 
“German Restricted Loan Party” means any Loan Party incorporated, organized or
established under the laws of Germany that is, or the general partner with
unlimited personal liability of which is, subject to capital maintenance or
other rules restricting its ability to guarantee the Guaranteed Obligations (as
defined in the Guarantee Agreement) or to provide security for the Secured
Obligations or diminishing the commercial value of such guarantee or security
and which rules are not fully suspended by the existence of a domination
agreement (Beherrschungsvertrag) with its parent as dominating entity
(herrschende Gesellschaft).
 
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national body exercising such powers or functions, such as the
European Union or the European Central Bank) and any group or body charged with
setting financial accounting or regulatory capital rules or standards (including
the Financial Accounting Standards Board, the Bank for International Settlements
or the Basel Committee on Banking Supervision).
 
“Guarantee” means, as to any Person, (a) any obligation, contingent or otherwise
(including a reimbursement, counter indemnity or similar obligation), of such
Person guaranteeing or having the economic effect of guaranteeing any
Indebtedness or other obligation payable or performable by another Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such Person (including toward any bank under any letter of
credit), direct or indirect, (i) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness or other obligation, (ii) to
purchase or lease property, securities or services for the purpose of assuring
the obligee in respect of such Indebtedness or other obligation of the payment
or performance of such Indebtedness or other obligation, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other obligation, or (iv)
entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other obligation of the payment or performance
thereof or to protect such obligee against loss in respect thereof (in whole or
in part), or (b) any Lien on any assets of such Person securing any Indebtedness
or other obligation of any other Person, whether or not such Indebtedness or
other obligation is assumed by such Person (or any right of any holder of such
Indebtedness to obtain any such Lien); provided that the term “Guarantee” shall
not include endorsements of negotiable instruments for deposit or collection in
the ordinary course of business.  The amount of any Guarantee shall be deemed to
be an amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith.  The
term “Guarantee” as a verb has a corresponding meaning.
 
 
16

--------------------------------------------------------------------------------

 
 
“Guarantee Agreement” means the Master Guarantee Agreement dated as of February
28, 2008, among the Loan Parties and the Administrative Agent, together with all
supplements thereto, in each case, as amended, supplemented or otherwise
modified from time to time.
 
“Guarantee Requirement” means, at any time, the requirement that the
Administrative Agent shall have received from the Company and each other Loan
Party either (a) a counterpart of the Guarantee Agreement (or any supplements
thereto or reaffirmations thereof) duly executed and delivered on behalf of the
Company or such other Loan Party or (b) in the case of any Person that becomes a
Loan Party after the Restructuring Closing Date, a supplement to the Guarantee
Agreement, in the form specified therein, duly executed and delivered on behalf
of such Loan Party. The foregoing definition shall not require the provision of
a Guarantee by any Subsidiary if, and for so long as, the Administrative Agent
with the consent of the Required Lenders determines that the cost of providing
such Guarantees (taking into account, among other things, any adverse tax
consequences to the Company and its Subsidiaries (including the application of
section 956 of the Code and the imposition of withholding or other material
taxes)) shall be excessive in view of the benefits to be obtained by the Lenders
therefrom.
 
“Guaranteed Party” has the meaning specified in the Guarantee Agreement.
 
“Guarantor Release and Redesignation” shall have the meaning set forth in
Section 1.09(b).
 
“Guarantor Release and Redesignation Effective Date” shall have the meaning set
forth in Section 1.09(b).
 
“Hazardous Materials” means any hazardous, toxic or dangerous waste, substance
or material (including petroleum products or byproducts), the generation,
handling, storage, use, disposal, treatment, release or emission of which, or
exposure to which, is subject to any Environmental Law in effect on any date.
 
 “Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
 
(a)            all indebtedness, obligations and liabilities of such Person for
borrowed money;
 
(b)            all obligations of such Person arising under letters of credit
(whether standby or commercial), bankers’ acceptances, bank guaranties, surety
bonds and similar instruments;
 
(c)            net obligations of such Person under any Swap Contract;
 
 
17

--------------------------------------------------------------------------------

 
 
(d)           all obligations of such Person to pay the deferred purchase price
of property or services (other than (i) trade accounts payable in the ordinary
course of business and in accordance with customary terms and (ii) deferred
compensation);
 
(e)            indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned by such Person (including indebtedness arising under
conditional sales or other title retention agreements), whether or not such
indebtedness shall have been assumed by such Person or is limited in recourse;
 
(f)            obligations under Capital Leases and obligations under Synthetic
Leases which would be capitalized under GAAP if they were accounted for as
Capital Leases;
 
(g)           all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Disqualified Capital
Stock in such Person or any other Person, valued, in the case of a redeemable
preferred interest, at the greater of its voluntary or involuntary liquidation
preference plus accrued and unpaid dividends;
 
(h)           any off-balance-sheet liabilities of such Person (including any
attributable debt in respect of sale-leaseback transactions, but excluding
liabilities arising out of leases, consignment agreements or similar
arrangements for precious, semi-precious, or other metals that are entered into
by the Company or any Subsidiary in the ordinary course of business); and
 
(i)             all Guarantees of such Person in respect of any of the
foregoing.
 
The amount of any net obligation under any Swap Contract on any date shall be
deemed to be the Swap Termination Value thereof as of such date.  The amount of
any Capital Lease obligation shall be the amount thereof required to be
capitalized in accordance with GAAP.  The amount of any Synthetic Lease as of
any date shall be deemed to be the amount thereof required to be capitalized if
such Synthetic Lease were accounted for as a Capital Lease.  The Indebtedness of
any Person shall include the Indebtedness of any other Person (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such other Person, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.
 
“Indebtedness for Money Borrowed” means, as to any Person, Indebtedness of such
Person of the type referred to in clause (a) or (f) of the definition of term
“Indebtedness”, and any Guarantees of such Person of any Indebtedness of the
type referred to in such clauses of any other Person.
 
“Indemnified Taxes” means Taxes other than Excluded Taxes.  For the avoidance of
doubt, if a Lender has complied with the last paragraph of Section 3.01(e),
Indemnified Taxes shall include any non-U.S. withholding or similar Taxes
imposed at any time on or with respect to amounts payable (including any
“paid-in-kind” interest) to any Lender hereunder or under any other Loan
Document.
 
 
18

--------------------------------------------------------------------------------

 
 
“Indemnitee” has the meaning specified in Section 10.04(b).
 
“Information” has the meaning specified in Section 10.07.
 
“Intellectual Property” has the meaning specified in the Domestic Collateral
Agreement.
 
 “Interest Payment Date” means the last Business Day of each March, June,
September and December and the Maturity Date.
 
 “Internal Control Event” means a material weakness in, or fraud that involves
management or other employees who have a significant role in, the Company’s
internal controls over financial reporting, in each case as described in the
Securities Laws.
 
“Investment” means, as to any Person, any loan or advance to, or any Guarantee
of any obligations of, any other Person, any purchase or other acquisition of
any Equity Interests or other securities, assets (to the extent they constitute
all or substantially all the assets, or a business unit, of the seller) or
obligations of any other Person, or any capital contribution to, or other
investment or acquisition (including pursuant to any merger or consolidation
with any other Person) of any interest in any other Person.  For purposes of
this Agreement, the amount, as of any date of determination, of (a) any
Investment in the form of a loan or an advance shall be the principal amount
thereof outstanding on such date, (b) any Investment in the form of a Guarantee
shall be the principal amount outstanding on such date of Indebtedness or other
obligation being guaranteed thereby, (c) any Investment in the form of a
transfer of Equity Interests or other assets by the investor to the investee,
including any such transfer in the form of a capital contribution, shall be the
shareholders’ equity represented by such Equity Interests, or the net book value
of such other assets, transferred, in each case determined as of the time of the
transfer, without any adjustment for increases or decreases in value of, or
write-ups, write-downs or write-offs with respect to, such Investment, (d) any
Investment (other than any Investment referred to in clause (a), (b) or (c)
above) by any Person in the form of a purchase or other acquisition of any
Equity Interests or other securities, assets or obligations of any other Person
shall be the original cost of such Investment (including any Indebtedness
assumed in connection therewith or, in the case of an Investment as a result of
which any Person becomes a Subsidiary, any Indebtedness of such Person existing
at the time thereof), without any adjustment for increases or decreases in value
of, or write-ups, write-downs or write-offs with respect to, such Investment,
and (e) any Investment (other than any Investment referred to in clause (a),
(b), (c) or (d) above) by any Person in any other Person resulting from the
issuance by such other Person of its Equity Interests to such Person shall be
the shareholders’ equity of such other Person represented by such Equity
Interests at the time of the issuance thereof.
 
“Investment Agreement” shall mean the Investment Agreement, dated as of the date
hereof, among the Company, Technitrol Delaware, Inc., solely for purposes of
Sections 2.02, 4.05 and 8.09, Singapore Borrower, and Oaktree Opportunities Fund
VIIIb
Delaware, L.P., Oaktree Value Opportunities Fund Holdings, L.P., and OCM PE
Holdings, L.P.
 
 
19

--------------------------------------------------------------------------------

 
 
“Investment Transfer” to any Person means any loan or advance to, or any
Guarantee of any obligations of, such Person, any transfer of any Equity
Interests or other assets to such Person or any capital contribution to such
Person (including pursuant to any merger or consolidation with such Person).
 
“IRS” means the United States Internal Revenue Service.
 
“JPMCB” means JPMorgan Chase Bank, N.A. and its successors.
 
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, licenses, authorizations and
permits of, and agreements with, any Governmental Authority, in each case
whether or not having the force of law.
 
 “Lenders” means the Persons listed on Schedule 2.01 (and/or their Affiliates or
Approved Funds, if applicable) and any other Person that shall have become a
party hereto pursuant to an Assignment and Assumption or a Lender Joinder
Agreement entered into by such Person (in form and substance satisfactory to the
Administrative Agent or the Required Lenders, a “Lender Joinder Agreement”)),
other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Assumption.
 
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify to the Company and
the Agent.
 
 “Lien” means any interest in property securing any obligation owed to, or a
claim by, a Person other than the owner of the property, whether such interest
is based on the common law, statute or contract, and including but not limited
to the lien or security interest arising from a mortgage, encumbrance, pledge,
security agreement, conditional sale or trust receipt or a lease, consignment or
bailment for security purposes.
 
 “Loan” means an extension of credit by a Lender to the Borrowers (whether
actually made or deemed made pursuant to the terms hereof) under Article II in
the form of a Term Loan.
 
“Loan Documents” means this Agreement, the Guarantee Agreement, the Domestic
Collateral Agreement and the other Security Documents, each Lender Joinder
Agreement and each Note and any other related agreement or document entered into
or delivered by the Company or any of its Subsidiaries in connection with the
Restructuring Transactions from time to time (before, on or any time after the
Restructuring Closing Date) and identified pursuant to the terms thereof (or
otherwise designated by the Administrative Agent or the Required Lenders at any
time) as a “Loan Document.”
 
 
20

--------------------------------------------------------------------------------

 
 
“Loan Documents Obligations”  has the meaning specified in the Guarantee
Agreement.
 
“Loan Parties” means, collectively, the Company, the Borrowers and the
Subsidiary Guarantors.
 
 “Long-Term Indebtedness” means any Indebtedness that, in accordance with GAAP,
constitutes (or, when incurred, constituted) a long-term liability.
 
“Material Acquisition” means any Acquisition the aggregate consideration paid in
which exceeds $500,000.
 
“Material Adverse Effect” means, except to the extent set forth in Schedule
4.01(o), a material adverse effect on (a) the business, operations, or condition
(financial or otherwise) of the Company and its Subsidiaries taken as a whole,
(b) the ability of the Company or the Loan Parties taken as a whole to perform
their obligations and pay all amounts due under the Loan Documents, or (c) the
ability of the Agent or any Lender to enforce its rights under the Loan
Documents taken as a whole or to collect any of the Loan Documents Obligations
then due and payable.
 
“Material Disposition” means any Disposition, or a series of related
Dispositions, of (a) all or substantially all of the issued and outstanding
Equity Interests in any Person or (b) assets comprising all or substantially all
of the assets of any Person or of a line or lines of business conducted by any
Person.
 
“Material Subsidiary” means any Subsidiary the Net Worth of which (exclusive of
the value (i.e., shareholders’ equity) of any Subsidiaries owned by such
Subsidiary and the value of any Specified Intercompany Indebtedness owned by
such Subsidiary) is equal to $150,000 or more.  For purposes of this definition,
all amounts shall be determined as of the end of the most recent period of four
consecutive fiscal quarters of the Company with respect to which the
Administrative Agent shall have received financial statements referred to in
Section 5.05(a) or delivered pursuant to Section 6.01(a) or 6.01(b).
 
“Maturity Date” means the fifth anniversary after the Restructuring Closing
Date.
 
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
 
“Mortgaged Property” means (a) each parcel of real property set forth on
Schedule 1.01(f) and (b) each other parcel of real property owned in fee by the
Company or any other Loan Party, and the improvements thereto, that has a book
or fair market value of $500,000 or more.
 
“Multiemployer Plan” means an employee pension benefit plan covered by Title IV
of ERISA and in respect of which the Company or any ERISA Affiliate is an
“employer” as described in Section 4001(b) of ERISA, which is also a
multiemployer plan as defined in Section 4001(a)(3) of ERISA.
 
 
21

--------------------------------------------------------------------------------

 
 
“Net Proceeds” means, with respect to any event (a) the cash proceeds
(including, in the case of any casualty, condemnation or similar proceeding,
insurance, condemnation or similar proceeds) received in respect of such event,
including any cash received in respect of any noncash proceeds, but only as and
when received, net of (b) the sum, without duplication, of (i) all reasonable
fees and out-of-pocket expenses paid in connection with such event by the
Company or any Subsidiary to Persons that are not Affiliates of the Company or
any Subsidiary, (ii) in the case of a sale, transfer, lease or other disposition
(including pursuant to any sale and leaseback transaction or a casualty or a
condemnation or similar proceeding) of an asset, the amount of all payments
required to be made by the Company or any Subsidiary as a result of such event
to repay Indebtedness (other than Loans) secured by such asset and (iii) the
amount of all taxes paid (or reasonably estimated to be payable) by the Company
or any Subsidiary, and the amount of any reserves established by the Company or
any Subsidiary to fund contingent liabilities reasonably estimated to be
payable, in each case during the year that such event occurred or the next
succeeding year and that are directly attributable (as determined reasonably and
in good faith by the chief financial officer of the Company) to such event or,
in the case of such taxes, to the transfer of funds from the recipient of such
cash proceeds to the Borrower making the prepayment under Section 2.05(d)
required to be made on account of the receipt thereof.  For purposes of this
definition, in the event any contingent liability reserve established with
respect to any event as described in clause (b)(iii) above shall be reduced, the
amount of such reduction shall, except to the extent such reduction is made as a
result of a payment having been made in respect of the contingent liabilities
with respect to which such reserve has been established, be deemed to be
receipt, on the date of such reduction, of cash proceeds in respect of such
event.
 
“Net Worth” means, with respect to any Subsidiary as of any date on which the
amount thereof is to be determined, shareholders’ equity of such Subsidiary
determined in accordance with GAAP, excluding, however, for purposes of such
determination, (a) any liabilities of such Subsidiary incurred under the Loan
Documents, (b) any liabilities in the form of Guarantees and (c) any liabilities
owed to the Company, any Subsidiary or any Excluded Subsidiary.
 
“Non-Restricted Foreign Loan Party” means any Foreign Loan Party that is not a
Restricted Foreign Loan Party.
 
“Non-Restricted Loan Party” means (a) any Domestic Loan Party and (b) any
Non-Restricted Foreign Loan Party.
 
“Note” means a promissory note made by a Borrower in favor of a Lender
evidencing Loans made by such Lender to such Borrower, substantially in the form
of Exhibit D.
 
 
22

--------------------------------------------------------------------------------

 
 
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
 
“Original Credit Agreement” has the meaning specified in the First Amendment
Agreement.
 
“Other Taxes” means any present or future stamp, court or documentary taxes or
any other excise or property taxes, charges or similar levies which arise from
any payment made hereunder or from the execution, delivery, performance,
enforcement or registration of, or otherwise with respect to, this Agreement or
any other Loan Documents.
 
“Outstanding Amount” means on any date, the amount of the aggregate outstanding
principal amount of the Term Loans on such date after giving effect to any
borrowings and prepayments or repayments of such Term Loans occurring on such
date.
 
“Overnight Rate” means, for any day, with respect to any amount denominated in
Dollars, the greater of (i) the Federal Funds Rate in effect on such day and
(ii) an overnight rate determined by the Administrative Agent or the Required
Lenders as the case may be, in accordance with banking industry rules on
interbank compensation.
 
“Parent Preferred Stock” has the meaning specified in the Investment Agreement.
 
“Participant” has the meaning specified in Section 10.06(d).
 
“Patriot Act” has the meaning specified in Section 4.01(n).
 
“PBGC” means the Pension Benefit Guaranty Corporation and any successor thereto.
 
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA
and is sponsored or maintained by the Company or any ERISA Affiliate or to which
the Company or any ERISA Affiliate contributes or has an obligation to
contribute, or in the case of a multiple employer or other plan described in
Section 4064(a) of ERISA, has made contributions at any time during the
immediately preceding five plan years.
 
“Permitted Convertible Notes” means those certain 7.00% Convertible Senior Notes
Due 2014 issued pursuant to the Convertible Notes Indenture.
 
 
23

--------------------------------------------------------------------------------

 
 
“Permitted Holder” shall mean Oaktree Capital Management, L.P. and its Approved
Funds.
 
 “Person” means an individual, limited liability company, partnership,
corporation, trust, unincorporated organization, association, joint venture or
other entity or a Governmental Authority.
 
“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by the Company or, with respect to any such plan that
is subject to Section 412 of the Code or Title IV of ERISA, any ERISA Affiliate.
 
“Platform” has the meaning specified in Section 6.02.
 
“PIK Interest” has the meaning specified in Section 2.08(a).
 
“Prepayment Event” means:
 
(a)            a Disposition (including by way of any merger or consolidation or
any sale-leaseback transaction) of any asset of the Company or any Subsidiary,
including any sale or issuance to a Person of Equity Interests in any Subsidiary
(other than the sale or issuance to the Company or any other Subsidiary
Guarantor of Equity Interests in any Subsidiary to the extent expressly
permitted hereunder), other than (i) Dispositions described in clauses (a)
through (e) and clause (g) of Section 7.05 and (ii) other Dispositions resulting
in aggregate Net Proceeds not exceeding $250,000 during any fiscal year of the
Company; provided, that to the extent the Company delivers a certificate of a
Responsible Officer to the Administrative Agent on or prior to the date on which
such Disposition has been consummated stating that all or a part of the Net
Proceeds received in respect of such Disposition are expected to be reinvested
(in accordance with the terms  of this Agreement, including Section 7.02) in
fixed or capital assets of the Company or any of its Subsidiaries within 12
months following the date of receipt of such proceeds (which certificate shall
also set forth an estimate of the proceeds to be so expended), a “Prepayment
Event” will not be deemed to have occurred with respect to such portion of the
Net Proceeds that is expected to be so reinvested; provided, further, that, if
upon the expiration of such twelve month period (or any such longer period
approved by the Administrative Agent in its sole discretion, such approval not
to be unreasonably withheld), any portion of such Net Proceeds has not been
reinvested in accordance with the foregoing, a “Prepayment Event” will
immediately be deemed to have occurred hereunder with respect to such unused
portion of the Net Proceeds and such unused portion of the Net Proceeds shall be
immediately required to be prepaid on such date;
 
(b)           any casualty or other insured damage to, or any taking under power
of eminent domain or by condemnation or similar proceeding of, any asset of the
Company or any Subsidiary resulting in aggregate Net Proceeds of $250,000 or
more;
 
 
24

--------------------------------------------------------------------------------

 
 
(c)            any issuance by the Company of any Equity Interests, or the
receipt by the Company of any capital contribution, other than (i) any issuance
of directors’ qualifying shares or of nominal amounts of other Equity Interests
that are required to be held by specified Persons under applicable law, (ii) any
issuance of common stock in the Company to management or employees of the
Company or any Subsidiary, under any employee stock option or stock purchase
plan or employee benefit plan and (iii) any issuance of common stock in the
Company in connection with the conversion of Permitted Convertible Notes; or
 
(d)           the incurrence by the Company or any Subsidiary of any
Indebtedness, other than any Indebtedness permitted to be incurred by Section
7.03.
 
(e)            the receipt of any Extraordinary Receipt received by or paid to
or for the account of the Company, Borrowers or any of their Subsidiaries, and
not otherwise included in clauses (a), (b), (c) or (d) of this definition.
 
 “Pro Forma Basis” means, for purposes of calculating compliance with any test
or financial covenant under this Agreement for any period, that the applicable
Material Acquisition or Material Disposition (and all other Material
Acquisitions and Material Dispositions that have been consummated during the
applicable period), and any related retirement of Indebtedness or incurrence of
Indebtedness by the Company and its Subsidiaries, shall be deemed to have
occurred as of the first day of the applicable period of measurement in such
test or covenant; provided that the foregoing pro forma adjustments may be
applied to any such test or financial covenant solely to the extent that such
adjustments are consistent with the definition of the term “Consolidated EBITDA”
and give effect to events (including operating expense reductions) that (a) are
attributable to such transaction, (b) are expected to have a continuing impact
on the Company and its Subsidiaries and (c) are factually supportable (provided
that pro forma effect shall only be given to operating expense reductions or
similar anticipated benefits from any Material Acquisition or Material
Disposition solely to the extent that such adjustments and the bases therefor
are set forth in reasonable detail in a certificate of the Responsible Officer
of the Company delivered to the Administrative Agent and dated the relevant date
of determination and which certifies that all necessary steps for the
realization thereof have been taken or the Company reasonably anticipates that
all necessary steps for the realization thereof will be taken within twelve
months following such date of determination).  For purposes of giving pro forma
effect to any Indebtedness incurred or assumed by the Company or its
Subsidiaries that bears interest at a floating or formula rate, such
Indebtedness shall be deemed to have an implied rate of interest for the
applicable period equal to the rate that is or would be in effect with respect
to such Indebtedness as of the relevant date of determination.
 
“Proxy Statement” has the meaning specified in the Investment Agreement.
 
“Pulse Components” means Pulse Components ApS, a private limited company
organized under the laws of Denmark under company registration number 2514 1350
(formerly known as Sonion A/S).
 
“Pulse Denmark” means Pulse Denmark ApS, a company organized under the laws of
Denmark under company registration number 3125 3950.
 
 
25

--------------------------------------------------------------------------------

 
 
“Redesignation Effective Date” has the meaning specified in Section 1.09(a).
 
“Register” has the meaning specified in Section 10.06(c).
 
“Registered Public Accounting Firm” has the meaning specified in the Securities
Laws and shall be independent of the Company as prescribed by the Securities
Laws.
 
“Registration Rights Agreement” means the form of registration rights agreement
set forth on Exhibit E to the Investment Agreement.
 
“Related Parties” means, with respect to any Person, such Person’s Subsidiaries
and other Affiliates and the partners, directors, officers, employees, agents
and advisors of such Person and of such Person’s Subsidiaries and other
Affiliates.
 
“Reportable Event” means a reportable event described in Section 4043 of ERISA
and the regulations thereunder for which the notice requirement has not been
waived by applicable regulation.
 
“Request for Credit Extension” means with respect to a Borrowing of Term Loans,
a Term Loan Notice.
 
“Required Lenders” shall mean, at any time, Lenders having Term Loans and
Commitments that, taken together, represent more than 50.0% of the sum of all
Term Loans and Commitments outstanding at such time.
 
“Required Term A Lenders” shall mean, at any time, Term A Lenders having Term A
Loans and Term A Commitments that, taken together, represent more than 50% of
the sum of all Term A Loans and Term A Commitments outstanding at such time.
 
“Required Term B Lenders” shall mean, at any time, Term B Lenders having Term B
Loans that represent more than 50% of the sum of all Term B Loans outstanding at
such time.
 
 “Responsible Officer” means, with respect to any Loan Party, the chief
executive officer, president, chief financial officer, controller, director of
treasury, treasurer or assistant treasurer of such Loan Party or, for purposes
of clauses (ii), (iv) and (x) of Section 4.01(a) only, a duly-authorized
director, manager, vice-president or secretary of such Loan Party.  Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party, and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.
 
 
26

--------------------------------------------------------------------------------

 
 
“Restricted Foreign Loan Party” means (a) any Danish Loan Party, (b) any German
Restricted Loan Party and (c) any Foreign Loan Party that becomes a Loan Party
after the Restructuring Closing Date if such Foreign Loan Party is subject to
any Law (including any financial assistance rule) materially impeding the
ability of such Foreign Loan Party to perform its obligations under the
Guarantee Agreement or any Security Document to which it is a party (without
giving effect to any limitations on such obligations relating to Law that is set
forth in the Guarantee Agreement or any such Security Document), as determined
by the Administrative Agent or the Required Lenders.
 
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Company or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the repurchase, redemption, retirement, cancellation or termination
of any such capital stock or other Equity Interest, or on account of any return
of capital to the Company’s stockholders, partners or members (or the equivalent
Person thereof).
 
“Restructuring Closing Date” means the first date on which all the conditions
precedent in Section 4.01 are satisfied or waived in accordance with Section
10.01.
 
“Restructuring Request” means the written request of the Company to make any
payment not permitted hereunder, reorganize any Subsidiary, write off or net any
intercompany Indebtedness, or take any other action as deemed necessary by
management of the Company for the purpose of effectuating a restructuring of any
of the Company’s or any of its Subsidiaries’ businesses.
 
 “Restructuring Transaction Documents” shall mean this Agreement, any other Loan
Document, the Investment Agreement, the Warrant, the Registration Rights
Agreement, the Voting and Support Agreement, the Proxy Statement and related
proxy materials, any other proxy materials in respect of any other special
meeting of the shareholders of the Company at which shareholders of the Company
shall be asked to adopt the Amendment, the Exchange Documents, each exhibit,
annex and/or schedule to any of the foregoing, and any other agreement,
instrument or other document implementing the Restructuring Transactions
contemplated hereby and thereby entered into on or after the Restructuring
Closing Date.
 
“Restructuring Transactions” shall mean, collectively, the transactions to occur
on or after the Restructuring Closing Date pursuant to the Restructuring
Transaction Documents, including, without limitation, (a) the execution,
delivery and performance of this Agreement and any other Loan Document; (b) the
execution, delivery and performance of the Investment Agreement, the Warrant,
the Registration Rights Agreement, the Voting and Support Agreement; (c) all
other transactions contemplated hereby or thereby to occur on the Restructuring
Closing Date, including, without limitation, the issuance of the Warrant; (d)
all other transactions contemplated hereby or thereby to occur following the
Restructuring Closing Date, including, without limitation, the preparation,
filing with the Securities and Exchange Commission and mailing of the Proxy
Statement and related proxy materials in respect of the Special Meeting (as
defined in the Investment Agreement) or any other special meeting of the
shareholders of the Company at which shareholders of the Company shall be asked
to adopt the Amendment, the issuance of the Parent Preferred Stock following the
adoption by the shareholders of the Company of the Amendment, and the
preparation and filing with the Securities and Exchange Commission of the
Exchange Documents; and (e) the payment of all fees, costs and expenses to be
paid on or about the Restructuring Closing Date in connection with the
foregoing.
 
 
27

--------------------------------------------------------------------------------

 
 
 “S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.
 
“Same Day Funds” means with respect to disbursements and payments in Dollars,
immediately available funds.
 
“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.
 
 “SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
 
“Second Amendment Agreement” means that certain Second Amendment Agreement to
the Credit Agreement among the Company, the Subsidiaries party thereto, the
Lenders party thereto and the JPMorgan Chase Bank, N.A., dated as of August 5,
2011.
 
“Second Restated Credit Agreement” has the meaning specified in the Second
Amendment Agreement.
 
“Second Restatement Effective Date” has the meaning specified in the Second
Amendment Agreement.
 
“Secured Cash Management Services Obligations” has the meaning specified for the
term “Guaranteed Cash Management Services Obligations” in the Guarantee
Agreement.
 
“Secured Leverage Ratio” shall mean, at any date of determination, the ratio of
Consolidated Total Funded Debt (excluding that portion of Consolidated Total
Funded Debt consisting of unsecured Indebtedness) on such date to Consolidated
EBITDA for the Test Period then most recently ended.
 
“Secured Obligations” means (a) in the case of any Domestic Loan Party, (i) all
the Loan Documents Obligations, (ii) all the Secured Cash Management Services
Obligations and (iii) all the Secured Swap Obligations, and (b) in the case of
any Foreign Loan Party, subject to Section 2.07 of the Guarantee Agreement and
any similar limitations set forth in any supplement to the Guarantee Agreement
or in any Security Document, (i) all the Loan Documents Obligations that are
obligations of a Foreign Borrower or any other Foreign Subsidiary, (ii) all the
Secured Cash Management Services Obligations that are obligations of a Foreign
Borrower or any other Foreign Subsidiary, (iii) all the Secured Swap Obligations
that are obligations of a Foreign Borrower or any other Foreign Subsidiary and
(iv) in the case of any Sonion Loan Party, in addition to any of the foregoing,
all the Sonion Intercompany Loan Obligations.
 
 
28

--------------------------------------------------------------------------------

 
 
“Secured Party” has the meaning specified in the Domestic Collateral Agreement.
 
“Secured Swap Obligations” has the meaning specified for the term “Guaranteed
Swap Obligations” in the Guarantee Agreement.
 
“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the Public Company Accounting Oversight Board, as each of the foregoing may
be amended and in effect on any applicable date hereunder.
 
“Security Documents” means the Domestic Collateral Agreement, the Domestic
Mortgages and each other security agreement, pledge, assignment or other
instrument or document executed and delivered by any Loan Party to secure any of
the Secured Obligations, including any of the foregoing executed and delivered
pursuant to Section 6.15.
 
“Share” means with respect to any Lender or any Lender’s share of any payment or
other amount under or with respect to the Term Facility, such Lender’s
Applicable Term Percentage.
 
“Singapore Borrower Loan Party” refers to any of the Singapore Borrower’s
Subsidiaries that is also a Loan Party hereunder.
 
“Singapore Group Subsidiary” refers to Technitrol Singapore Holdings Pte. Ltd.
and any of its Subsidiaries.
 
 “Solvency” mean, with respect to any Person on any date of determination, that
on such date (a) the fair value of the assets of such Person is greater than the
total amount of liabilities, including contingent liabilities, of such Person,
(b) the present fair saleable value of the assets of such Person is not less
than the amount that will be required to pay the probable liability of such
Person on its debts and other liabilities as they become absolute and matured,
(c) such Person does not intend to, and does not believe that it will, incur
debts or other liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s assets would constitute an unreasonably small capital.  The amount
of contingent liabilities at any time shall be computed as the amount that, in
the light of all the facts and circumstances existing at such time, represents
the amount that could reasonably be expected to become an actual or matured
liability.
 
“Sonion” means Sonion A/S, a company organized under the laws of Denmark under
company registration number 2514 1350 and a predecessor in interest to Pulse
Components.
 
 
29

--------------------------------------------------------------------------------

 
 
“Sonion Intercompany Loan” means the loan in the amount of $168,000,000 made by
Pulse Denmark to Sonion on the Closing Date.
 
“Sonion Intercompany Loan Obligations” means the due and punctual payment by
Pulse Components of the principal of and interest (including interest accruing
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Sonion Intercompany Loan, when and as due, whether at maturity, by
acceleration, upon one or more dates set for prepayment or otherwise.
 
“Sonion Loan Party” means Pulse Components and each of its Subsidiaries that is
a Loan Party.
 
“Specified Intercompany Indebtedness” means Indebtedness the sole obligors in
respect of which are Loan Parties and that is subordinated to the Loan Documents
Obligations on written terms satisfactory to the Administrative Agent.
 
“Specified Sale-Leaseback Transaction” means that certain sale and leaseback
transaction to FRE relating to the Company’s headquarters building (and related
real property) located at 12220 World Trade Drive, San Diego, CA 92128 and
consummated in September 2011.
 
“Specified Time” means New York City time.
 
 “Subordinated Indebtedness” of any Person means any Indebtedness of such Person
that is subordinated in right of payment to any other Indebtedness of such
Person.
 
“Subsidiary” means, with respect to any Person, any other Person (i) in which
ownership interests representing more than 50.0% of the equity or more than
50.0% of all Voting Equity Interests or, in the case of a partnership, more than
50.0% of the general partnership interests are, as of such date, owned directly
or indirectly by such Person or (ii) which is otherwise Controlled by such
Person.  Except where the context requires otherwise, when the term “Subsidiary”
is used herein it shall mean any direct or indirect Subsidiary of the Company
(including any Excepted Person, Excluded Entity and Excluded Subsidiary).
 
“Subsidiary Guarantors” means, collectively, other than any Excluded Entity, (a)
each Subsidiary that is set forth on Schedule 1.01(c), (b) each Domestic
Subsidiary and (c) each Foreign Subsidiary.
 
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
 
 
30

--------------------------------------------------------------------------------

 
 
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
 
 “Synthetic Lease” means (a) a so-called synthetic, off-balance sheet or tax
retention lease or (b) an agreement for the use or possession of property
creating obligations that do not appear on the balance sheet of such Person but
which, upon the insolvency or bankruptcy of such Person, would be characterized
as indebtedness of such Person (without regard to accounting treatment).
 
 “Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
 
“TDI” means Technitrol Delaware, Inc.
 
“Term A Commitment” means, as to each Lender, its obligation, if any, to make
Term A Loans to the Singapore Borrower pursuant to Section 2.01(a) in an
aggregate principal amount set forth opposite such Lender’s name on Schedule
2.01.
 
“Term A Lender” means any Lender that shall have made (or be deemed to have
made) a Term A Loan to the Singapore Borrower pursuant to Section 2.01.
 
“Term A Loans” refers to loans made (or deemed made) to the Singapore Borrower
pursuant to Section 2.01(a).
 
“Term B Lender” means any Lender that shall have made (or be deemed to have
made) a Term B Loan to the Singapore Borrower pursuant to Section 2.01(b).
 
“Term B Loans” refers to loans made (or deemed made) to the Singapore Borrower
pursuant to Section 2.01(b).
 
 
31

--------------------------------------------------------------------------------

 
 
 “Term Facility” means the credit facility represented by the Commitments and
Term Loans established pursuant to Section 2.01.
 
 “Term Loans” refers to Term A Loans and Term B Loans, individually or
collectively, as the context may require.
 
“Term Loan Notice” means a notice given pursuant to Section 2.02(a)
substantially in the form of Exhibit B.
 
“Test Period” shall mean, at any time, the four consecutive fiscal quarters of
the Company then last ended (in each case taken as one accounting period) for
which financial statements have been or are required to be delivered pursuant to
Sections 6.01(a) or (b).
 
 “Third Amendment Agreement” means that certain Third Amendment Agreement to the
Credit Agreement among the Company, the Subsidiaries party thereto, the Lenders
party thereto and JPMorgan Chase Bank, N.A., dated as of March 9, 2012.
 
“Third Restated Credit Agreement” has the meaning given to the term “Restated
Credit Agreement” in the Third Amendment Agreement.
 
“Third Restatement Effective Date” has the meaning specified in the Third
Amendment Agreement.
 
“Threshold Amount” means $750,000.
 
“Total Net Debt Leverage Ratio” shall mean, at any date of determination, the
ratio of (x) the sum of (1) Consolidated Total Funded Debt minus (2)
Unrestricted Cash on such date to (y) Consolidated EBITDA for the Test Period
then most recently ended.
“United States” and “U.S.” mean the United States of America.
 
 “Unrestricted Cash” means, at any time, cash and cash equivalents owned at such
time by the Company and its wholly-owned Subsidiaries (excluding, for purposes
of this definition, FRE and its wholly-owned Subsidiaries); provided that such
cash and cash equivalents (i) would not be required to appear as “restricted” on
a consolidated balance sheet of the Company and its Subsidiaries prepared in
conformity with GAAP (unless such classification results from any Lien referred
to in the parenthetical set forth in clause (ii) below) and (ii) are not
controlled by or subject to any Lien or other preferential arrangement in favor
of any creditor (including any counterparty under a Swap Contract) (other than
(A) Liens created under the Loan Documents and (B) Liens permitted under Section
7.01(c) or 7.01(o)).
 
“US Group Member” means any Person that is treated as a U.S. corporation for
U.S. federal income tax purposes or any other Person that, in each case, is
included in the United States federal income tax consolidated group of Pulse
Electronics Corporation (or any successor parent or group).
 
 
32

--------------------------------------------------------------------------------

 
 
“Voting and Support Agreement” has the meaning specified in the Investment
Agreement.
 
“Voting Equity Interests” means Equity Interests issued by a Person the holders
of which are ordinarily, in the absence of contingencies, entitled to vote for
the election of directors (or persons performing similar functions) of such
Person, even if the right so to vote has been suspended by the happening of such
a contingency.
 
“Warrant” has the meaning specified in the Investment Agreement.
 
 “wholly-owned”, when used in reference to a Subsidiary of any Person, means any
Subsidiary of such Person all the Equity Interests in which (other than
directors’ qualifying shares and other nominal amounts of Equity Interests that
are required to be held by other Persons under applicable Laws) are owned by
such Person, another wholly-owned Subsidiary of such Person or any combination
thereof.
 
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
 
1.02          Other Interpretive Provisions.  With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
 
(a)           The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include,” “includes” and “including” shall be deemed
to be followed by the phrase “without limitation.”  The word “will” shall be
construed to have the same meaning and effect as the word “shall.”  Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.
 
 
33

--------------------------------------------------------------------------------

 
 
(b)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”


(c)           Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.
 
1.03         Accounting Terms. (a) Generally.  Except as otherwise expressly
provided herein, all accounting terms used herein shall be construed in
conformity with, and all financial data (including financial ratios and other
financial calculations) required to be submitted pursuant to this Agreement
shall be prepared in conformity with, GAAP applied on a consistent basis, as in
effect from time to time.
 
(b)           Changes in GAAP.  If at any time any change in GAAP or in the
application thereof would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Company or the
Required Lenders shall so request, the Administrative Agent, the Lenders and the
Company shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP or in the
application thereof (subject to the approval of the Required Lenders); provided
that, until so amended, (i) such ratio or requirement shall continue to be
computed in accordance with GAAP as in effect and applied immediately prior to
such change therein and (ii) the Company shall provide to the Administrative
Agent financial statements and other documents required under this Agreement or
as reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP or in the application thereof.
 
(c)           Consolidation of Variable Interest Entities.  All references
herein to consolidated financial statements of the Company and its Subsidiaries
or to the determination of any amount for the Company and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Company is required to
consolidate pursuant to FASB Interpretation No. 46 – Consolidation of Variable
Interest Entities: an interpretation of ARB No. 51 (January 2003) as if such
variable interest entity were a Subsidiary as defined herein.
 
1.04         Exchange Rates; Currency Equivalents. For purposes of Section 7.11
and the related definitions, amounts in currencies other than Dollars shall be
translated into Dollars at the currency exchange rates most recently used in
preparing the Company’s annual or quarterly financial statements.
 
1.05         [Reserved].
 
 
34

--------------------------------------------------------------------------------

 
 
1.06         [Reserved].
 
1.07         Status of Loan Documents Obligations.  In the event that any Loan
Party shall at any time issue or have outstanding any Subordinated Indebtedness,
the Company shall take or cause such Subsidiary to take all such actions as
shall be reasonably necessary to cause the Loan Documents Obligations to
constitute senior indebtedness (however denominated) in respect of such
Subordinated Indebtedness and to enable the Lenders to have and exercise any
payment blockage or other remedies available or potentially available to holders
of senior indebtedness under the terms of such Subordinated
Indebtedness.  Without limiting the foregoing, the Loan Documents Obligations
are hereby designated as “senior indebtedness” and as “designated senior
indebtedness” under and in respect of any indenture or other agreement or
instrument under which such other Subordinated Indebtedness is outstanding and
are further given all such other designations as shall be required under the
terms of any such Subordinated Indebtedness in order that the Lenders may have
and exercise any payment blockage or other remedies available or potentially
available to holders of senior indebtedness under the terms of such Subordinated
Indebtedness.
 
1.08         [Reserved].
 
1.09         Concerning Excluded Subsidiaries and Excluded Entities.
 
(a)           Without limiting the terms set forth in the definition of
“Excluded Subsidiaries,” the Company may request that all (but not less than
all) of the Excluded Subsidiaries cease to be treated as Excluded Subsidiaries
for all purposes of this Agreement and the other Loan Documents (such event
being referred to herein as the “Excluded Subsidiaries Redesignation”).  Such
request shall be made by written notice to the Administrative Agent, specifying
the requested date of effectiveness of the Excluded Subsidiaries Redesignation
(the “Redesignation Effective Date”).  The Excluded Subsidiaries Redesignation
shall become effective on the Redesignation Effective Date, provided that (a) no
Default or Event of Default is in existence on such date or would exist after
giving effect to the Excluded Subsidiaries Redesignation, (b) after giving
effect to the Excluded Subsidiaries Redesignation, the representations and
warranties of the Loan Parties contained in the Loan Documents shall be true and
correct in all material respects on and as of the Redesignation Effective Date,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct in all material
respects as of such earlier date, and except that for purposes of this Section
1.09 the representations and warranties contained in Sections 5.05(a) and
5.05(b) (except with respect to the representation and warranty set forth in
Section 5.05(a)(iv)) shall be deemed to refer to the most recent financial
statements furnished pursuant to Section 6.01(a) or 6.01(b), respectively, and
(c) the Company shall have delivered to the Administrative Agent a certificate,
dated as of the Redesignation Effective Date and signed by the chief executive
officer, chief financial officer, controller, director of treasury or treasurer
of the Company, certifying that all of the foregoing requirements set forth in
this Section 1.09 have been satisfied.
 
 
35

--------------------------------------------------------------------------------

 
 
(b)           On or after the Restructuring Closing Date, the Company may
provide the Lenders with a written request to approve a “Guarantor Release and
Redesignation,” pursuant to which any Subsidiary Guarantor would be released
from its obligations under the Guarantee Agreement and any other Loan Document
and would cease to be treated as a Subsidiary Guarantor or Loan Party for all
purposes of this Agreement and the other Loan Documents (such released
Subsidiary Guarantor, an “Excluded Entity”).  Such request shall be made by
written notice to the Administrative Agent, specifying the requested date of
effectiveness of the Guarantor Release and Redesignation (the “Guarantor Release
and Redesignation Date”), which request shall then be communicated to the
Lenders by the Administrative Agent.  Upon receipt of the Required Lenders’
written approval of such request for a Guarantor Release and Redesignation
(which approval shall be subject to the Required Lenders’ sole discretion), such
Guarantor Release and Redesignation shall become effective on the Guarantor
Release and Redesignation Effective Date and Schedule 1.01(d) shall be amended
to reflect such Guarantor Release and Redesignation.
 
ARTICLE II.
 
THE COMMITMENTS AND CREDIT EXTENSIONS
 
2.01          Term Loans.
 
(a)            Commitments.  Subject to the terms and conditions set forth
herein, each Lender agrees to make Term A Loans to the Singapore Borrower on the
Restructuring Closing Date in a principal amount not to exceed its Term A
Commitment.
 
(b)            Convertible Senior Notes Exchange.
 
(i)            Within 10 days following the Restructuring Closing Date, the
Singapore Borrower, the Administrative Agent and the Lenders hereby agree that
the $27,685,000 principal amount of Permitted  Convertible Notes held by the
Persons identified as “Term B Lenders” in Schedule 2.01 (or held by any of their
Affiliates or other Approved Funds, as of the Restructuring Closing Date) shall
be surrendered to the Company, to be then delivered to the Convertible Notes
Trustee for cancellation.  On the Restructuring Closing Date, the Indebtedness
outstanding on such Permitted Convertible Notes shall be deemed automatically
cancelled in exchange for (x) $27,685,000 principal amount of Term B Loans
governed by this Agreement and for all purposes deemed Loans made to the
Singapore Borrower hereunder (as part of a Borrowing made on the Restructuring
Closing Date), and (y) 36,729,182 shares of Common Stock of the Company, as set
forth pursuant to the terms of the Investment Agreement.
 
 
36

--------------------------------------------------------------------------------

 


(ii)            Following the Restructuring Closing Date, but not later than
June 30, 2013 (or such later date as approved by the Required Lenders in their
sole discretion), the Company will offer each of the holders of the Permitted
Convertible Notes (the “Remaining Convertible Senior Notes”) an option (pursuant
to documentation in form and substance satisfactory to the Required Lenders
(such documentation, the “Exchange Documents”)) to surrender its Permitted
Convertible Notes to the Convertible  Notes Trustee for cancellation, in
exchange for the automatic conversion of the Indebtedness outstanding on such
Permitted Convertible Notes (without any need for further funding) into (x) Term
B Loans in a principal amount equaling no more than the product of (1) 0.8 and
(2) the principal amount outstanding on such surrendered Permitted Convertible
Notes, which Term B Loans shall be governed by this Agreement and for all
purposes deemed Loans made to the Singapore Borrower hereunder (as part of a
Borrowing made on such applicable exchange and conversion date), and (y) such
number of shares of Common Stock of the Company for each $1,000 of Permitted
Convertible Notes so surrendered as shall be agreed with the Required Lenders
and which shall be set forth in the Exchange Documents.
 
(iii)           To the extent that 90% or more of the Permitted Convertible
Notes outstanding immediately prior to the Restructuring Closing Date are
exchanged and converted into Term B Loans in the manner and within the
timeframes set forth in the foregoing clauses (i) and (ii) (pursuant to the
terms hereof and the Exchange Documents), the parties hereto agree that the
outstanding principal amount of the Term B Loans held by the Term B Lenders as
of the Restructuring Closing Date pursuant to Section 2.01(b)(i) shall be
reduced, on a pro rata basis among such applicable Term B Loans, by an amount
equal to the product of (1) 0.2 and (2) the principal amount of the Term B Loans
deemed made as of the Restructuring Closing Date pursuant to Section 2.01(b)(i).
 
(c)           Loans and Borrowings.
 
(i)             Each Term A Loan shall be made by the Lenders ratably in
accordance with their respective Commitments.  The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required.
 
(ii)            Notwithstanding anything to the contrary herein, the Term A Loan
proceeds to be disbursed by the Term A Lenders to the Singapore Borrower on the
Restructuring Closing Date shall equal such amount of loan proceeds remaining
after deducting therefrom an amount equal to all amounts outstanding and owing
to any Term A Lender under the Existing Credit Agreement (it being understood
that such deduction shall be deemed a repayment of all such amounts owing to
such Term A Lender under the Existing Credit Agreement) and certain other costs
and expenses, all as set forth in the Funds Flow Memorandum.
 
 
37

--------------------------------------------------------------------------------

 
 
(iii)           Any Term A Loan proceeds that are not used to refinance the
loans and other amounts outstanding under the Existing Credit Agreement shall be
deposited and maintained, on and after the Restructuring Closing Date, in a
collateral account (the “Collateral Account”) established in the name of the
Singapore Borrower and held at the offices of Bank of America, N.A. or such
other financial institution to be approved by the Required Lenders (in their
reasonable discretion), which collateral account shall be pledged to the
Administrative Agent (for the benefit of the Lenders and the other Secured
Parties) and subject to a control agreement in form and substance reasonably
acceptable to the Required Lenders.  Amounts in the Collateral Account will be
permitted to be used in accordance with the purposes set forth in Section 6.11,
it being understood that to the extent funds are withdrawn from the Collateral
Account to pay for working capital expenses of the Company and its Subsidiaries
such working capital expenses are paid out to third parties promptly following
any withdrawal of such amounts from the Collateral Account.
 
(iv)           Amounts borrowed (or deemed borrowed) hereunder and repaid or
prepaid may not be reborrowed.
 
2.02         Borrowings Procedure.
 
(a)           To request and effectuate each Term A Loan, the Singapore Borrower
(or the Company on its behalf) shall notify the Administrative Agent of such
request in writing not later than 11:00 a.m. New York City time three (3)
Business Day(s) before the applicable Borrowing Date.  Each such Term Loan
Notice shall be irrevocable and shall specify the following information: (i) the
aggregate amount of the requested Borrowing; (ii) the applicable Borrowing Date;
and (iii) the location and number of the Singapore Borrower’s account to which
funds are to be disbursed.
 
(b)           Promptly following receipt of a borrowing request in accordance
with this Section 2.02, the Administrative Agent shall advise each applicable
Lender of the details thereof and of the amount of such Lender’s Loan to be made
as part of the requested Borrowing. Except as otherwise expressly provided in
Section 2.01, each Lender shall make the amount of its Term Loan available to
the Agent in Same Day Funds at the Agent’s Office not later than 3:00 p.m., New
York City time, on the Business Day specified in the Term Loan Notice.  The
Agent shall make all funds so received by it available to the Singapore Borrower
in like funds as received by the Agent by transfer to an account designated by
the Singapore Borrower in a notice provided to (and reasonably acceptable to)
the Agent.
 
2.03         [Reserved].
 
2.04         [Reserved].
 
2.05         Prepayments.  (a)  Each Borrower may, upon written notice from the
Company to the Agent, at any time or from time to time voluntarily prepay Term
Loans in whole or in part, without premium or penalty; provided that (i) such
notice must be received by the Agent not later than 11:00 a.m., New York City
time, four Business Days prior to any date of prepayment, (ii) any prepayment of
the Term Loans shall be in a principal amount of $500,000 or a whole multiple of
$100,000 in excess thereof or, in each case, if less, the entire principal
amount of the Term Loans outstanding hereunder and (iii) none of the Term B
Loans may be prepaid so long as any Term A Loan remains outstanding.  Each such
notice shall specify the date and amount of such prepayment. The Administrative
Agent will promptly notify each Lender of its receipt of each such notice, and
of the amount of the Lender’s Share of such prepayment.  If such notice is given
by the Company, the applicable Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein.
 
 
38

--------------------------------------------------------------------------------

 
 
(b)           [Reserved].
 
(c)            [Reserved].
 
(d)           Unless otherwise instructed by the Required Lenders, in the event
and on each occasion that any Net Proceeds are received by or on behalf of the
Company or any Subsidiary in respect of any Prepayment Event, the Singapore
Borrower shall (and the Company shall cause the Singapore Borrower to), on the
day such Net Proceeds are received (or, in the case of a Prepayment Event
described in clause (a) or (b) of the definition of the term “Prepayment Event”,
within three Business Days thereafter (except to the extent otherwise set forth
in the second proviso of clause (a) of the definition of “Prepayment Event”)),
prepay the Term A Loans in an aggregate amount equal to 100.0% of such Net
Proceeds in accordance with Section 2.05(e); provided, however, that if the
amount of such Net Proceeds exceeds the aggregate principal amount of Term A
Loans outstanding at such time, then the Singapore Borrower shall (and the
Company shall cause the Singapore Borrower to) prepay, on the required date of
such prepayment, the Term B Loans in an aggregate amount equal to the lesser of
the amount of such excess and the aggregate principal amount of Term B Loans
outstanding at such time in accordance with Section 2.05(e). The Company shall,
to the extent practicable, notify the Administrative Agent by telephone
(confirmed by hand delivery or facsimile) of any prepayment required pursuant to
this paragraph no later than 11:00 a.m., New York City time, four Business Days
prior to the date of prepayment.  Each such notice shall specify the date and
amount of such prepayment.  The Administrative Agent will promptly notify each
Lender of its receipt of such notice, and of the amount of such Lender’s Share
of such prepayment.
 
(e)           All prepayments of principal hereunder shall be accompanied by all
interest accrued thereon as set forth in Section 2.08.  Any prepayments of the
Term A Loans pursuant to this Section 2.05 shall be applied first to prepay the
interest outstanding and due on each Term A Loan on a pro rata basis among the
applicable Lenders (according to each such Lender’s Share) and second to prepay
the principal of and premium (if any) outstanding and due on each Term A Loan on
a pro rata basis among the applicable Lenders (according to each such Lender’s
Share).  Any prepayments of the Term B Loans pursuant to this Section 2.05 shall
be applied first to prepay the interest outstanding and due on each Term B Loan
on a pro rata basis among the applicable Lenders (according to each such
Lender’s Share), and second to prepay the principal of and premium (if any)
outstanding and due on each Term B Loan on a pro rata basis among the applicable
Lenders (according to each such Lender’s Share).
 
 
39

--------------------------------------------------------------------------------

 
 
2.06          Termination of Commitments. Unless previously terminated, all Term
A Commitments shall terminate at 5:00 p.m., New York City time, on the
Restructuring Closing Date.
 
2.07         Repayment of Loans.
 
(a)           The Borrowers shall repay to the Lenders the aggregate principal
amount of all the outstanding Term Loans on the Maturity Date; provided that,
notwithstanding the foregoing, none of the Term B Loans shall be repaid until
the principal of and interest and premium (if any) outstanding and due on each
of the Term A Loans shall have been paid in full (it being understood that any
failure to repay such Term B Loans on the Maturity Date shall constitute an
Event of Default pursuant to Section 8.01(a) (after giving effect to any
applicable grace periods)).
 
2.08          Interest.
 
(a)           Subject to the provisions of subsection (c) below, (i) the Term A
Loans shall bear interest on the outstanding principal amount thereof at a rate
per annum equal to12.0% per annum and (ii) the Term B Loans shall bear interest
on the outstanding principal amount thereof at a rate per annum equal to10.0%
per annum.  Notwithstanding anything in this Agreement to the contrary, any
interest accrued and payable on the Term A Loans or on the Term B Loans for the
period from the Restructuring Closing Date to but excluding the date that is the
third anniversary thereof (such date, the “Third Anniversary Date”) may, at the
Company’s election, be paid in cash or “paid in kind,” with the amount of such
interest (to the extent “paid in kind”) being added to the outstanding principal
amount of the applicable Term Loan on the applicable Interest Payment Date;
provided that the Company cannot elect (pursuant to the foregoing sentence) to
pay any interest on the Term B Loans in cash, in the event that there remains
outstanding any PIK Interest on the Term A Loans.  Such paid-in-kind interest
(“PIK Interest”) shall be deemed paid on such Interest Payment Date, and the
principal amount of the applicable Term Loans as so increased shall be deemed
“Term Loans” hereunder and under the other Loan Documents for all purposes and
shall thereafter accrue interest in accordance with the terms of this
Agreement.  All references herein to a “Term Loan” or “Term Loans”, to
“principal” or the “principal amount” of any Term Loan or Term Loans and other
terms of like import shall include PIK Interest that has been added to the
outstanding principal of such Loans.  For the avoidance of any doubt, from the
Third Anniversary Date to (and including) the date on which all of the Term
Loans are paid in full, any interest accrued and payable on any of the Term
Loans shall be paid in cash, in Dollars, on the applicable Interest Payment
Date; provided, that on any such Interest Payment Date, no interest shall be
paid on any Term B Loan until all accrued interest due on such date on the Term
A Loans has been paid in full (it being understood that any failure to pay any
such interest on any of the Term Loans on such applicable Interest Payment Date
shall constitute an Event of Default pursuant to Section 8.01(a)(ii) (after
giving effect to any applicable grace periods)).
 
(b)           [Reserved].
 
 
40

--------------------------------------------------------------------------------

 
 


(c)           (i)             If any amount of principal of any Loan is not paid
when due (without regard to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at an interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
 
(ii)            If any amount (other than principal of any Loan) payable by any
Borrower under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then such amount shall thereafter bear interest at an interest rate
per annum at all times equal to the Default Rate to the fullest extent permitted
by applicable Laws.
 
(iii)           While any Event of Default exists, the Borrowers shall pay
interest on the principal amount of all outstanding Loan Documents Obligations
hereunder at an interest rate per annum at all times equal to the Default Rate
to the fullest extent permitted by applicable Laws.
 
(iv)           Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.
 
(d)           Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein.  Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
 
2.09         Fees.
 
(a)           Administrative Agent Fee. Borrowers agree to pay to the
Administrative Agent, for its own account, the administrative fee in an amount
per annum separately agreed upon between such Borrowers (or the Company on their
behalf) and the Administrative Agent.
 
2.10         Computation of Interest and Fees.  All computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year).  Interest shall accrue on each Loan
for the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is
paid.  Interest rates and fees payable to Lenders hereunder shall be determined
by the Agent, and each such determination by any the Agent shall be conclusive
and binding for all purposes, absent manifest error.
 
2.11         Evidence of Debt. The Credit Extensions made by each Lender shall
be evidenced by one or more accounts or records maintained by such Lender and by
the Agent in the ordinary course of business.  The accounts or records
maintained by the Agent and each Lender shall be conclusive absent manifest
error of the amount of the Credit Extensions made by the Lenders to the
Borrowers and the interest and payments thereon.  Any failure to so record or
any error in doing so shall not, however, limit or otherwise affect the
obligation of the Borrowers hereunder to pay any amount owing with respect to
the Loan Documents Obligations.  In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Agent in respect of such matters, the accounts and records of the Agent
shall control in the absence of manifest error.  Upon the request of any Lender
to a Borrower made through the Administrative Agent, such Borrower shall execute
and deliver to such Lender (through the Administrative Agent) a Note, which
shall evidence such Lender’s Loans to such Borrower in addition to such accounts
or records.  Each Lender may attach schedules to a Note and endorse thereon the
date, amount, currency and maturity of its Loans and payments with respect
thereto.
 
 
41

--------------------------------------------------------------------------------

 
 
2.12         Payments Generally; Administrative Agent’s Clawback.  (a)
 General.  All payments to be made by the Borrowers shall be made without
condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise expressly provided herein, all payments by the
Borrowers hereunder shall be made to the Agent, in each case for the account of
the Lenders to which such payment is owed, at the Agent’s Office in Same Day
Funds not later than 1:00 p.m., New York City time, on the date specified
herein.  Except as otherwise expressly provided herein, all such payments in
respect of any Loan and any other amount due hereunder or under any of the Loan
Documents, shall be made in cash, in Dollars. The Agent will promptly distribute
to each Lender its Share (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office.  All payments received by the Agent from the Borrowers after the time on
which such payments are due shall in each case be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue.  If any payment to be made by any Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.
 
(b)           (i)           Funding by Lenders; Presumption by Agent.  Unless
the Agent shall have received notice from a Lender prior to the proposed date of
any Borrowing that such Lender will not make available to the Agent such
Lender’s share of such Borrowing, the Agent may assume that such Lender has made
such share available on such date in accordance with Section 2.01 and may, in
reliance upon such assumption, make available to the applicable Borrower a
corresponding amount.  In such event, if a Lender has not in fact made its share
of the Borrowing available to the Agent, then the applicable Lender and the
applicable Borrower severally agree to pay to the Agent forthwith on demand such
corresponding amount in Same Day Funds with interest thereon, for each day from
and including the date such amount is made available to such Borrower but
excluding the date of payment to the Agent, at (A) in the case of a payment to
be made by such Lender, the Overnight Rate and (B) in the case of a payment to
be made by such Borrower, the interest rate as set forth in Section 2.08.  If
such Borrower and such Lender shall pay such interest to such Agent for the same
or an overlapping period, the Agent shall promptly remit to such Borrower the
amount of such interest paid by such Borrower for such period.  If such Lender
pays its share of the applicable Borrowing to the Agent, then the amount so paid
shall constitute such Lender’s Term Loan included in such Borrowing.  Any
payment by such Borrower shall be without prejudice to any claim such Borrower
may have against a Lender that shall have failed to make such payment to the
Agent.
 
 
42

--------------------------------------------------------------------------------

 
 
(ii)           Payments by Borrowers; Presumptions by Agent.  Unless the Agent
shall have received notice from a Borrower prior to the date on which any
payment is due to the Agent for the account of any of the Lenders hereunder that
such Borrower will not make such payment, the Agent may assume that such
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders, as the case may be,
the amount due.  In such event, if such Borrower has not in fact made such
payment, then each of the Lenders, as the case may be, severally agrees to repay
to the Agent forthwith on demand the amount so distributed to such Lender, in
Same Day Funds with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Agent, at the Overnight Rate.
 
A notice of the Agent to any Lender or Borrower with respect to any amount owing
under this subsection (b) shall be conclusive, absent manifest error.
 
(c)            Failure to Satisfy Conditions Precedent.  If any Lender makes
available to the Agent funds for any Loan to be made by such Lender to any
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to such Borrower by the Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Agent shall return
such funds (in like funds as received from such Lender) to such Lender, without
interest.
 
(d)            Obligations of Lenders Several.  The obligations of the Lenders
hereunder to make Term Loans, and the obligations of the Lenders to make
payments pursuant to Section 10.04(c), are several and not joint.  The failure
of any Lender to make any Term Loan or to make any payment under Section
10.04(c) on any date required hereunder shall not relieve any other Lender of
its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Term Loan or to
make its payment under Section 10.04(c).
 
(e)            Funding Source.  Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.
 
(f)             Payments through the Agent.  It is understood and agreed that
the liabilities of the Borrowers for principal, interest, fees and other amounts
payable hereunder to any Lender in respect of the Term Loans are owed to the
Lending Office designated by such Lender, and that the provisions contained
herein requiring that such payments be made through the Agent are merely for the
convenience of the parties and do not create any liability of the Borrowers to
the Agent for such payments.
 
 
43

--------------------------------------------------------------------------------

 
 
2.13         Sharing of Payments by Lenders.  If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of the Term Loans made by it resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of such
Term Loans and accrued interest thereon greater than its share thereof as
provided herein, then the Lender receiving such greater proportion shall (a)
notify the Agent of such fact and (b) purchase (for cash at face value)
participations in the Term Loans or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Term Loans and other amounts owing them,
provided that:
 
(i)             if any such participations or subparticipations are purchased
and all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and
 
(ii)            the provisions of this Section 2.13 shall not be construed to
apply to (x) any payment made by a Borrower pursuant to and in accordance with
the express terms of this Agreement or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Term Loans to any assignee or participant, other than to the Company or any
Subsidiary thereof (as to which the provisions of this Section 2.13 shall
apply).
 
Subject to the provisions of Sections 10.06(d) and 10.06(e), each Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation or
subparticipation pursuant to the foregoing arrangements may exercise against
such Borrower rights of setoff and counterclaim with respect to such
participation or subparticipation as fully as if such Lender were a direct
creditor of such Borrower in the amount thereof.
 
2.14         [Reserved].
 
2.15          Appointment of the Company as Agent of the Borrowers.  (a)  Each
Borrower hereby irrevocably appoints and constitutes the Company as its agent
and attorney-in-fact for purposes of (i) providing any notice or request notice
under this Agreement or any other Loan Document, (ii) receiving any notice or
other communication hereunder from the Agent or Lender (and any such notice or
other communication provided to the Company shall be deemed to have been
provided to each of the other Borrowers), (iii) providing any consent
contemplated by Section 10.01 and (iv) taking any other action contemplated or
permitted to be taken by a Borrower under the terms of this Agreement or any
other Loan Document.  The Company hereby accepts such appointment by each
Borrower.
 
(b)           Each Borrower hereby expressly agrees that any Term Loan Notice
and any notice of prepayment under Section 2.05 given by the Company, and any
other action taken by the Company under this Agreement or any other Loan
Document on behalf of any Borrower, shall, in each case, be binding on such
Borrower as if such notice or request has been given, or such action has been
taken, by such Borrower, and enforceable against such Borrower in accordance
with its terms.
 
 
44

--------------------------------------------------------------------------------

 
 
ARTICLE III.


TAXES, YIELD PROTECTION AND ILLEGALITY
 
3.01          Taxes    (a).    Payments Free of Taxes.  Any and all payments by
or on account of any obligation of any Loan Party under any Loan Document shall
be made without deduction or withholding for any Taxes, except as required by
applicable law.  If any applicable law (as determined in the good faith
discretion of an applicable withholding agent) requires the deduction or
withholding of any Tax from any such payment by a withholding agent, then the
applicable withholding agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 3.01) the applicable recipient receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.
 
(b)           Payment of Other Taxes by the Borrowers.  Without limiting the
provisions of subsection (a) above, each Borrower shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable law.
 
(c)            Indemnification by the Borrowers.  Each Borrower shall indemnify
the Agent and each Lender, within ten days after demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section 3.01) paid by the Agent or such Lender, as the case may be, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to a
Borrower by the Administrative Agent or a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.
 
(d)           Evidence of Payments.  As soon as practicable after any payment by
any Borrower to a Governmental Authority of Taxes on behalf of the Agent or
Lender, such Borrower shall deliver to the Administrative Agent the original or
a certified copy of a receipt issued by such Governmental Authority evidencing
such payment, if any, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.
 
 
45

--------------------------------------------------------------------------------

 
 
(e)            Status of Lenders.  Any Foreign Lender that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which a Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the Company (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law or reasonably
requested by the Company or the Agent, to the extent that such Lender is
reasonably able to do so in a timely manner, such properly completed and
executed documentation prescribed by applicable law as will permit such payments
to be made without withholding or at a reduced rate of withholding.  In
addition, any Lender, if requested by the Company or the Agent, shall, to the
extent that such Lender is reasonably able to do so in a timely manner, deliver
such other documentation prescribed by applicable law or reasonably requested by
the Company or the Agent as will enable the Company or such Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.
 
Without limiting the generality of the foregoing, in the event that a Borrower
is resident for tax purposes in the United States, any Lender that is a Foreign
Lender with respect to such Borrower shall deliver to Company and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Lender becomes a Lender under
this Agreement (and from time to time thereafter upon the request of the Company
or the Administrative Agent, but only if such Lender is legally entitled to do
so), whichever of the following is applicable:
 
(i)             duly completed copies of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States is a party,
 
(ii)            duly completed copies of Internal Revenue Service Form W-8ECI,
 
(iii)           in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the applicable Borrower within the meaning of section 881(c)(3)(B) of the
Code, or (C) a “controlled foreign corporation” described in section
881(c)(3)(C) of the Code and (y) duly completed copies of Internal Revenue
Service Form W-8BEN, or
 
(iv)           any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in United States Federal withholding tax
duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Company to determine the withholding
or deduction required to be made.
 
 
46

--------------------------------------------------------------------------------

 
 
Without limiting the obligations of the Lenders set forth above regarding
delivery of certain forms and documents to establish each Lender’s status for
U.S. withholding tax purposes, if reasonably requested by the Company or the
Agent, each Lender agrees promptly to deliver, to the extent that such Lender is
reasonably able to do so under applicable Law, to the Company or such Agent such
other documents and forms required by any relevant taxing authorities under the
Laws of any non-U.S. jurisdiction, duly executed and completed by such Lender,
as may permit any payments to be made to such Lender by the Borrowers pursuant
to this Agreement or otherwise, to be made without (or at a reduced rate of )
applicable withholding taxes imposed under the Laws of such non-U.S.
jurisdiction, and to establish such Lender’s status for withholding tax purposes
in such other jurisdiction.  Each Lender shall, to the extent that such Lender
is reasonably able to do so under applicable Law, promptly (i) notify the
Administrative Agent of any change in circumstances which would modify or render
invalid any available claimed exemption or reduction described in the preceding
sentence and (ii) take such steps as shall not be materially disadvantageous to
it, in the sole judgment of such Lender, and as may be reasonably necessary
(including the re-designation of its Lending Office) to avoid any requirement of
applicable Laws of any such non-U.S. jurisdiction that any Borrower make any
deduction or withholding for taxes from amounts payable to such Lender;
provided, however, that the obligations in clause (ii) shall not apply in
respect of non-U.S. withholding  or similar Taxes required to be deducted or
paid, under applicable Law in effect on the Restructuring Closing Date, on or
with respect to amounts payable (including any “paid-in-kind” interest) to a
Lender that is a Lender on the Restructuring Closing Date. Additionally, if
reasonably requested by any Lender or the Agent, each of the Loan Parties shall
(x) promptly deliver to such Lender (with a copy to the Administrative Agent) or
such Agent such documents and forms required by any relevant taxing authorities
under the Laws of any jurisdiction, duly executed and completed by such Borrower
to the extent applicable to such Loan Party, as are required to be furnished by
such Lender or Agent under such Laws in connection with any payment by the Agent
or any Lender of Taxes or Other Taxes, or otherwise in connection with the Loan
Documents, with respect to such jurisdiction and (y) take any other such action
that may mitigate or avoid withholding Taxes imposed on payments to a Lender by
an Loan Party under the laws of any non-U.S. jurisdiction.
 
(f)             Treatment of Certain Refunds.  If the Agent or Lender
determines, in good faith, that it has received a refund of any Taxes or Other
Taxes as to which it has been indemnified by any Borrower or with respect to
which any Borrower has paid additional amounts pursuant to this Section 3.01, it
shall pay to such Borrower an amount equal to such refund (but only to the
extent of indemnity payments made, or additional amounts paid, by such Borrower
under this Section 3.01 with respect to the Taxes or Other Taxes giving rise to
such refund), net of all out-of-pocket expenses of such Agent or Lender, as the
case may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that each
Borrower, upon the request of such Agent or Lender, agrees to repay the amount
paid over to such Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to such Agent or Lender in the
event such Agent or Lender is required to repay such refund to such Governmental
Authority.  This subsection shall not be construed to require the Agent or
Lender to make available its tax returns (or any other information relating to
its taxes that it deems confidential) to any Borrower or any other Person.
 
3.02          [Reserved].
 
 
47

--------------------------------------------------------------------------------

 
 
3.03          [Reserved].
 
3.04          Increased Costs.
 
(a)            [Reserved].
 
(b)            Capital Requirements.  If any Lender determines that any Change
in Law affecting such Lender or any Lending Office of such Lender or such
Lender’s holding company, if any, regarding capital requirements has or would
have the effect of reducing the rate of return on such Lender’s capital or on
the capital of such Lender’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by such Lender to a
level below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time the Company will pay (or cause the
applicable Borrower to pay) to such Lender such additional amount or amounts as
will compensate such Lender or such Lender’s holding company for any such
reduction suffered.
 
(c)            Certificates for Reimbursement.  A certificate of a Lender
setting forth the amount or amounts necessary to compensate such Lender or such
Lender’s holding company, as the case may be, as specified in subsection (b) of
this Section 3.04 and delivered to the Company shall be conclusive absent
manifest error.  The Company shall pay (or cause the applicable Borrower to pay)
such Lender, as the case may be, the amount shown as due on any such certificate
within ten days after receipt thereof.
 
(d)           Delay in Requests.  Failure or delay on the part of any Lender to
demand compensation pursuant to the foregoing provisions of this Section 3.04
shall not constitute a waiver of such Lender’s right to demand such
compensation, provided that no Borrower shall be required to compensate a Lender
pursuant to the foregoing provisions of this Section 3.04 for any increased
costs incurred or reductions suffered more than nine months prior to the date
that such Lender notifies the Company of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).
 
3.05          [Reserved].
 
3.06          Mitigation Obligations; Replacement of Lenders. (a)  Designation
of a Different Lending Office.  If any Lender requests compensation under
Section 3.04, or any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01,  then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender or to such Borrower.  The Company hereby agrees
to pay (or to cause the applicable Borrower to pay) all reasonable costs and
expenses incurred by any Lender in connection with any such designation or
assignment. Notwithstanding any of the foregoing provisions of this Section
3.06, this Section 3.06 shall not apply with respect to gross-up payments
required to be made pursuant to Section 3.01 in respect of non-U.S. withholding
or similar Taxes required to be deducted or paid, under applicable Law in effect
on the Restructuring Closing Date, on or with respect to amounts payable
(including any “paid-in-kind” interest) to a Lender that is a Lender on the
Restructuring Closing Date.
 
 
48

--------------------------------------------------------------------------------

 
 
(b)           Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Company may replace such Lender in accordance with Section
10.13.
 
3.07         Survival.  All of the Borrowers’ obligations under this Article III
shall survive termination of the Commitments and repayment of all other Loan
Documents Obligations hereunder.
 
ARTICLE IV.
 
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
 
4.01         Conditions of Initial Credit Extension.  The effectiveness of the
Agreement and the obligation of each Lender to make its initial Credit Extension
hereunder is subject to satisfaction of the following conditions precedent:
 
(a)           Loan and Corporate Documents, Etc.  The Administrative Agent shall
have received the following, in each case where applicable properly executed by
a Responsible Officer of the signing Loan Party, dated the Restructuring Closing
Date (or, in the case of certificates of governmental officials or transcripts
from public registers, a recent date before the Restructuring Closing Date) and
in form and substance satisfactory to the Administrative Agent and the Required
Lenders:
 
(i)            executed counterparts of this Agreement (by the Company and all
of its Subsidiaries), the Restructuring Transaction Documents, any Security
Document or other Loan Document (including, without limitation, such applicable
new Joinder and Omnibus Reaffirmation Agreement among the Company and its
Subsidiaries and the Administrative Agent, and amendments to the Domestic
Collateral Agreement, the Guarantee Agreement, the Global Intercompany Note,
dated February 19, 2009, issued by the Company and its Subsidiaries, and the
Intercompany Indebtedness Subordination Agreement, dated as of February 28,
2008, among the Company and its Subsidiaries and the Administrative Agent), the
Notes and any account control agreement relating to the Collateral Account, in
each case as the Required Lenders may request;
 
 
49

--------------------------------------------------------------------------------

 


(ii)            a certificate of a Responsible Officer of each Loan Party dated
the Restructuring Closing Date, certifying (A) that attached thereto is a true
and complete copy of each Organization Document of such Loan Party certified (to
the extent applicable) as of a recent date by the Secretary of State of the
state of its organization, (B) that attached thereto is a true and complete copy
of resolutions duly adopted by the Board of Directors of such Loan Party
authorizing the execution, delivery and performance of the Restructuring
Transaction Documents to which such person is a party and, in the case of
Borrower, the Credit Extensions hereunder, and that such resolutions have not
been modified, rescinded or amended and are in full force and effect and (C) as
to the incumbency and specimen signature of each officer executing any
Restructuring Transaction Document or any other document delivered in connection
herewith on behalf of such Loan Party (together with a certificate of another
officer as to the incumbency and specimen signature of the Responsible Officer
executing the certificate in this clause (ii));
 
(iii)           such documents and certifications as the Administrative Agent or
the Required Lenders may reasonably require to evidence that each Loan Party is
duly organized or formed and is validly existing, in good standing and qualified
to engage in business;
 
(iv)           a certificate of a Responsible Officer of each Loan Party either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by such Loan Party and
the validity against such Loan Party of the Restructuring Transaction Documents
to which it is a party, which consents, licenses and approvals shall be in full
force and effect, or (B) stating that no such consents, licenses or approvals
are so required;
 
(v)            a certificate of the chief financial officer of the Company
certifying that (A) the conditions specified in Sections 4.01(f), 4.01(k),
4.01(l), 4.02(a) and 4.02(b) have been satisfied and (B) there has been no event
or circumstance since the date of the Audited Financial Statements that has had
or could be reasonably expected to have, either individually or in the
aggregate, a Material Adverse Effect;
 
(vi)           a certificate from the chief financial officer of the Company
attesting to the Solvency of the Loan Parties (other than any Excepted Person)
before and after giving effect to the Restructuring Transactions;
 
(vii)          updated Exhibits and Schedules to be attached hereto, which shall
replace the Exhibits and Schedules attached hereto as of the date this Agreement
is signed, and which Exhibits and Schedules shall be in form and substance
satisfactory to the Lenders;
 
 
50

--------------------------------------------------------------------------------

 
 
(viii)         insurance certificates, loss payee and additional insured
endorsements evidencing effectiveness of insurance required to be maintained
pursuant to the Loan Documents;
 
(ix)           Term Loan Notices relating to the initial Credit Extensions; and
 
(x)            such other assurances, certificates, documents, consents or
opinions as the Administrative Agent or the Required Lenders reasonably may
require.
 
(b)           Fees and Expenses.  Any fees, costs, expenses and other
compensation required to be paid on or before the Restructuring Closing Date
shall have been paid.  Unless waived by the Administrative Agent and the
Required Lenders, the Company shall also have paid all fees, charges and
disbursements of counsel to the Administrative Agent and counsel to the Lenders
(in connection with the negotiation, preparation, execution and delivery of the
Restructuring Transaction Documents) to the extent invoiced prior to or on the
Restructuring Closing Date, plus such additional amounts of such fees, charges
and disbursements as shall constitute its reasonable estimate of such fees,
charges and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Company and the Administrative Agent and the
Lenders, nor shall such estimate thereafter limit any of the obligations of the
Company pursuant to Section 10.04 ).
 
(c)           Lien Searches.  The Administrative Agent shall have received the
results of a recent lien search of the Loan Parties in locations designated by
the Administrative Agent or the Required Lenders, and such search shall reveal
no Liens on any of the assets of the Loan Parties except for Liens expressly
permitted hereunder or discharged on or prior to the Restructuring Closing Date
pursuant to documentation satisfactory to the Required Lenders.
 
(d)           Legal Opinions.  The Administrative Agent shall have received the
following executed legal opinions:
 
(i)             the favorable legal opinion of SNR Denton LLP, counsel to the
Company and its Subsidiaries addressed to the Agent and each Lender and dated
the Restructuring Closing Date and covering such matters concerning the Loan
Parties and the Loan Documents as the Administrative Agent or the Required
Lenders may reasonably request; and
 
(ii)            a favorable legal opinion of such local counsel to the Foreign
Loan Parties as the Administrative Agent or the Required Lenders may request, in
each case addressed to the Agent and each Lender and dated the Restructuring
Closing Date and covering such matters concerning the Loan Parties and the Loan
Documents as the Administrative Agent or the Required Lenders may reasonably
request.
 
(e)           [Reserved].
 
 
51

--------------------------------------------------------------------------------

 


(f)            Existing Indebtedness.  After giving effect to the Restructuring
Transactions, none of the Company, or any Borrower or any other Subsidiary shall
have any Indebtedness, except (i) Indebtedness created under the Loan Documents,
(ii) Indebtedness set forth on Schedule 7.03(b), and (iii) Indebtedness owed to
the Company or any Subsidiary, or any combination thereof, to the extent
expressly permitted by Section 7.03.  Without limiting the foregoing, on the
Restructuring Closing Date, the Company shall repay all amounts accrued and
owing under the Existing Credit Agreement, including all outstanding loans,
accrued and unpaid interest and fees and any other amounts owing thereunder.
 
(g)           Certain Equity Securities.  After giving effect to the
Restructuring Transactions, none of the Company, or any Borrower, Sonion or any
other Subsidiary shall have outstanding any preferred Equity Interest.
 
(h)           Guarantees.  The Guarantee Requirement shall have been satisfied.
 
(i)             Financial Statements.  The Administrative Agent shall have
received the financial statements referred to in Section 5.05.
 
(j)            Financial Projections. The Administrative Agent shall have
received the consolidated financial projections of the Company, prepared in
accordance with GAAP and giving effect to the Restructuring Transactions, for
the fiscal quarter of the Company ended December 31, 2012, and for the fiscal
years of the Company 2013 through 2015 (which projections, in the case of
projections for 2013, shall be presented on a quarterly basis), in form and
substance reasonably satisfactory to the Lenders.
 
(k)            Consents.  All governmental, shareholder and other consents and
approvals necessary in connection with the Restructuring Transactions shall have
been received and shall be in full force and effect.
 
(l)             Litigation.  The absence of any action, suit, investigation or
proceeding pending or, to the knowledge of the Loan Parties, threatened or
contemplated, in any court or before any arbitrator or governmental authority
that would reasonably be expected to have a Material Adverse Effect.
 
(m)           Restructuring Closing Date.  The Restructuring Closing Date and
all the Restructuring Transactions shall have occurred no later than November
30, 2012.
 
(n)           Patriot Act Compliance.  At least five Business Days prior to the
Restructuring Closing Date, the Lenders shall have received all documentation
and other information required by Governmental Authorities under applicable
“know your customer” and anti-money laundering rules and regulations, including,
without limitation, the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001) (the “Patriot Act”)).
 
 
52

--------------------------------------------------------------------------------

 


(o)           Material Adverse Effect. Other than as set forth on Schedule
4.01(o), there shall not have been any change, development or event that has
occurred since December 30, 2011 (and the Lenders shall not have discovered or
otherwise become aware of facts or conditions not previously known to them),
which the Lenders shall determine has had or could reasonably be expected to
have a material adverse effect on the transaction or on the financial position,
results of operations, assets, liabilities, prospects or business of the
Borrowers and their subsidiaries, taken as a whole.
 
(p)           Collateral.  (i) The Collateral and Guarantee Requirements shall
have been satisfied in a manner satisfactory to the Administrative Agent or the
Required Lenders; and (ii) the Company shall have delivered (1) a perfection
certificate with respect to the Company and its Subsidiaries in form and
substance satisfactory to the Administrative Agent or the Required Lenders and
(2) evidence of the termination of the domestic mortgage on that certain
property located at 12220 World Trade Drive, San Diego, CA 92128.
 
(q)           Diligence.  The Lenders shall completed a due diligence
investigation of the Borrowers, the other Loan Parties and their respective
Subsidiaries in scope, and with results, satisfactory to the Lenders.
 
(r)            Warrant.  The Term A Lenders shall have been issued the Warrant,
all subject to and in accordance with the terms set forth in the  Investment
Agreement and the Warrant.
 
(s)           Common Stock.  The applicable Term B Lenders shall have been
issued 36,729,182 shares of Common Stock of the Company in connection with the
conversion and exchange of the Permitted Convertible Notes described in Section
2.01(b).
 
(t)            Singapore Confirmation.  Receipt of evidence in form and
substance satisfactory to the Required Lenders that the procedures to permit the
giving of financial assistance by the Singapore Borrower and any of the
Company’s other applicable Subsidiaries incorporated, organized or established
under the laws of Singapore (or any other applicable Subsidiary) under Section
76 of the Companies Act, Chapter 50 of Singapore have been duly complied with
and completed by the Singapore Borrower and such other Subsidiaries in
connection with the relevant Restructuring Transaction Documents.
 
4.02         Conditions to all Credit Extensions.  The obligation of each Lender
to honor any Request for Credit Extension is subject to the following conditions
precedent:
 
(a)           The representations and warranties of (i) the Company and the
Borrowers contained in Article V and (ii) each Loan Party contained in any other
Loan Document, or in any document furnished at any time under or in connection
herewith or therewith, shall be true and correct in all material respects
(except with respect to representations and warranties that contain a
materiality qualification, which shall be true and correct in all respects) on
and as of the date of such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects (or, true and
correct in all respects, with respect to representations and warranties that
contain a materiality qualification) as of such earlier date, and except that
for purposes of this Section 4.02:  the representations and warranties contained
in Sections 5.05(a) and 5.05(b) (except with respect to the representation and
warranty set forth in Section 5.05(a)(iv)) shall be deemed to refer to the most
recent financial statements furnished pursuant to Section 6.01(a) or 6.01(b),
respectively.
 
 
53

--------------------------------------------------------------------------------

 
 
(b)           No Default shall exist or would result from such proposed Credit
Extension or the application of the proceeds thereof.
 
(c)           The Agent shall have received a Request for Credit Extension in
accordance with the requirements hereof.
 
4.03         Representations.  Each Request for Credit Extension submitted by
the Company shall be deemed to be a representation and warranty by the Company
and, if not the Company, the applicable Borrower that the conditions specified
in Sections 4.02(a) and 4.02(b) have been satisfied on and as of the date of the
applicable Credit Extension.
 
ARTICLE V.
 
REPRESENTATIONS AND WARRANTIES
 
Except as otherwise provided in Section 5.20, the Company and each Borrower
represents and warrants to the Agent and the Lenders that:
 
5.01         Existence, Qualification and Power.  Each Loan Party and each of
its Subsidiaries (a) is a corporation, partnership, limited partnership, limited
liability company or other legal business entity duly incorporated or organized,
as the case may be, validly existing, and (to the extent the concept is
applicable in such jurisdiction) in good standing under the laws of the
jurisdiction of its formation, (b) has the requisite corporate power and
authority to own its assets and to transact the business in which it is now
engaged or proposed to be engaged in and (c) is duly qualified as a foreign
corporation or company and in good standing under the laws of each other
jurisdiction in which such qualification is required and in which the failure to
so qualify would have a Material Adverse Effect.
 
5.02         Authorization; No Contravention.  The execution, delivery, and
performance by each Loan Party of the Loan Documents to which it is or is to be
a party, and the consummation of the Restructuring Transactions, have been duly
authorized by all necessary corporate or other organizational action and do not
and will not (a) require any consent or approval of the share­holders or members
or other equityholders of such Loan Party not already received or obtained, (b)
contravene such Loan Party’s Organization Documents, (c) violate any provision
of any law, rule, regulation (including, without limitation, Regulation U of the
FRB), order writ, judgment, injunction, decree, determination, or award
presently in effect having applicability to such Loan Party, (d) result in a
breach of, or constitute a default under, any indenture or loan or credit
agreement or any other material agreement, lease, or instrument to which such
Loan Party is a party or by which it or its properties may be bound or affected,
or give rise to a right thereunder to require any payment, repurchase or
redemption to be made by such Loan Party, or give rise to a right of, or result
in, termination, cancellation, acceleration or right of renegotiation of any
obligations thereunder, or (e) result in, or require, the creation or imposition
of any Lien upon or with respect to any of the properties now owned or hereafter
acquired by such Loan Party, except for Liens created under the Loan Documents.
 
 
54

--------------------------------------------------------------------------------

 
 
5.03         Governmental Authorization; Other Consents.  No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, except (a)
such as have been obtained or made (or will have been obtained or made as of the
Restructuring Closing Date) and are in full force and effect and (b) filings
necessary to perfect Liens created under the Loan Documents.
 
5.04         Binding Effect.  This Agreement has been, and each of the other
Loan Documents has been, or when delivered will be, duly and validly executed by
each Loan Party that is a party thereto.  This Agreement constitutes, and each
other Loan Document when so delivered will constitute, the legal, valid, and
binding obligations of each Loan Party that is a party thereto, enforceable
against such Loan Party in accordance with its terms, except to the extent that
such enforcement may be limited by applicable bankruptcy, insolvency, and other
similar laws affecting creditor’s rights generally.
 
5.05         Financial Statements; No Material Adverse Effect; No Internal
Control Event. (a) Except as set forth on Schedule 5.05, as to the Company and
each of its Subsidiaries:
 
(i)             the Audited Financial Statements, together with the opinion
thereon of KPMG LLP, independent certified public accountants, and the
consolidated balance sheet of the Company and its Subsidiaries as of December
25, 2009, December 31, 2010 and December 30, 2011, and the related consolidated
statements of operations, changes in shareholders’ equity and cash flows for the
fiscal quarters and the portion of the fiscal year then ended, copies of which
have been furnished to the Administrative Agent and the Lenders, fairly present,
in all material respects, their financial condition as at such dates and the
results of their operations and cash flows for the periods covered by such
statements, all in accordance with GAAP (subject to year-end adjustments and the
absence of footnotes in the case of the quarterly financial statements);
 
(ii)            [Reserved];
 
 
55

--------------------------------------------------------------------------------

 
 
(iii)           [Reserved];
 
(iv)           except as disclosed in Schedule 4.01(o), since December 30, 2011,
there has been no material adverse change in the consolidated condition
(financial or otherwise), business, or operations of the Company and its
Subsidiaries, taken as a whole;
 
(v)           there are no liabilities, fixed or contingent, which are material
to the Company and its Subsidiaries, taken as a whole, but are not reflected in
the financial statements (or the notes thereto) referred to in clause (i) above,
other than (A) liabilities created under the Loan Documents, (B) liabilities
arising in the ordinary course of business since December 31, 2010 and (C)
liabilities not required to be reflected on a balance sheet under GAAP; and
 
(vi)           as of the Restructuring Closing Date, the Company and its
Subsidiaries are not indebted under any credit agreement, indenture, purchase
agreement (excluding trade debt), guaranty, Capital Lease, or other investment
or agreement relating to Indebtedness for Money Borrowed, except as disclosed in
the financial statements referred to in clause (i) above or the notes thereto
and except for Indebtedness for Money Borrowed created under the Loan Documents.
 
(b)           Since the date of the most recent balance sheet included in the
Audited Financial Statements, no Internal Control Event has occurred involving
(i) fraud of management or other employees who have significant roles in the
Company’s internal controls over financial reporting or (ii) a material weakness
in the Company’s internal controls over financial reporting which has had or
could reasonably be expected to have, individually or in the aggregate, a
negative impact on the Company’s financial statements in excess of the Threshold
Amount.
 
5.06         Litigation.  Except as set forth in Schedule 5.06, there is no
action, suit, proceeding, claim or dispute pending or, to the knowledge of the
Company or any of its Subsidiaries, threatened, at law, in equity, in
arbitration or before any Governmental Authority, by or against the Company or
any of its Subsidiaries or against any of their properties or revenues that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
 
5.07         No Default.  Neither the Company nor any Subsidiary is in default
under or with respect to any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.
 
5.08         Ownership of Property.  The Company and each of its Subsidiaries
have title to, or valid leasehold interests in, all of its material properties
and assets, real and personal, necessary or used in the ordinary conduct of
their business.  As of the Restructuring Closing Date, none of the Company or
any of its Subsidiaries own any parcels of real property, other than such
parcels of real property set forth in Schedule 5.08.
 
 
56

--------------------------------------------------------------------------------

 
 
5.09         Environmental Compliance.  Except as set forth on Schedule 5.09 and
except for such matters as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, none of the Company,
its Subsidiaries or any real property owned or leased by the Company or any of
its Subsidiaries is in violation of any applicable Environmental Laws, no
Hazardous Materials are present on any of said real property except in
accordance with applicable law and neither the Company nor any of its
Subsidiaries has been identified in any litigation, administrative proceedings
or investigation as a responsible or potentially responsible party for any
Environmental Liability.
 
5.10         Insurance.  The properties of the Company and its Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of the Company, in such amounts, with such deductibles and covering such risks
as are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Company or the applicable Subsidiary
operates.
 
5.11         Taxes.  The Company and each of its Subsidiaries have filed all
material tax returns (foreign, federal, state, and local) required to be filed
(except for the tax returns set forth on Schedule 5.11(a)) and, except for such
amounts as are being contested in good faith and for which adequate reserves are
established on its books and records in accordance with GAAP, have paid all
taxes, assessments, and governmental charges and levies thereon to be due, or
levied or imposed upon them, including any applicable interest and
penalties.  There is no proposed tax assessment against the Company or any
Subsidiary that would, if made, have a Material Adverse Effect.  Neither the
Company nor any Subsidiary thereof is party to any tax sharing agreement, except
for tax sharing agreements among wholly-owned Subsidiaries. The aggregate tax
liabilities (including interest, penalties, and additions to tax) with respect
to the tax returns set forth on Schedule 5.11(a) does not exceed $500,000 U.S.
dollars.
 
5.12         ERISA Compliance.  Each Plan is in compliance in all respects with
all applicable provisions of ERISA and the Code, and the regulations and
published interpretations thereunder.  Except as set forth on Schedule 5.12, no
ERISA Event or prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan has occurred and is continuing, or
could reasonably be expected to occur, with respect to any Plan; no notice of
intent to terminate a Pension Plan has been filed nor has any Plan been
terminated under circumstances which could result in any material liability to
the PBGC (except as otherwise disclosed on Schedule 5.12); no circumstances
exist which constitute grounds under Section 4042 of ERISA entitling the PBGC to
institute proceedings to terminate, or appoint a trustee to administer, a Plan,
nor has the PBGC instituted any such proceedings; neither the Company nor any of
its Subsidiaries, nor any of their respective ERISA Affiliates has, within the
last six years, completely or partially withdrawn under Sections 4201 or 4204 of
ERISA from a Multiemployer Plan to the extent ERISA applies to such Loan Party;
the Company, each of its Subsidiaries and each ERISA Affiliate have met their
minimum funding requirements under ERISA with respect to each Plan and there is
no failure to satisfy the minimum funding standards (as defined in Section 302
of ERISA) with respect to any Plan to which such standard applies; and neither
the Company, the other Loan Parties nor any ERISA Affiliate has incurred any
liability to the PBGC under ERISA (other than for payment of premiums to PBGC
not delinquent).  Notwithstanding the foregoing, there shall not be deemed to be
any breach of representation under this Section 5.12 unless the matters
described herein would reasonably be expected to cause a Material Adverse
Effect.
 
 
57

--------------------------------------------------------------------------------

 
 
5.13         Subsidiaries; Equity Interests.  Set forth on Schedule 5.13 is a
complete and accurate list as of the Restructuring Closing Date of, and an
organization chart showing, all the direct and indirect Subsidiaries of the
Company, indicating the jurisdiction of incorporation of each Subsidiary,
showing the percentage and manner of ownership of the outstanding Equity
Interests in each Subsidiary and identifying each Borrower and each other Loan
Party as such.  All of the Loan Parties (other than the Company) are
wholly-owned by the Company.  To the Borrowers’ knowledge, all of the
outstanding Equity Interests of each Subsidiary have been validly issued and
fully paid and are nonassessable.
 
5.14         Margin Regulations; Investment Company Act.   The proceeds of the
borrowings made hereunder will be used by the Company and the Borrowers only for
the purposes expressly authorized herein.  None of such proceeds will be used,
directly or indirectly, for any purpose which violates or which would be
inconsistent with Regulation U (12 CFR Part 221) or Regulation X (12 CFR Part
224) of the FRB.  Neither the Company nor any of the other Borrowers nor any
agent acting on its behalf has taken or will take any action which might cause
this Agreement or any of the documents or instruments delivered pursuant hereto
to violate any regulation of the FRB or to violate the Securities Exchange Act
of 1934, as amended, or the Securities Act of 1933, as amended, or any state
securities laws, in each case as in effect on the Restructuring Closing Date.
 
(b)           No Loan Party nor any Person Controlling the Company or any
Subsidiary is an “investment company,” or an “affiliated person” of, or
“promoter” or “principal underwriter” for, an “investment company”, as such
terms are defined in the Investment Company Act of 1940, as amended (15 U.S.C.
Sec. 80a-1, et seq.).  The application of the proceeds of the Loans and
repayment thereof by the Loan Parties and the performance by the Loan Parties of
the transactions contemplated by the Loan Documents will not violate any
provision of said Act, or any rule, regulation or order issued by the SEC
thereunder, in each case as in effect on the Restructuring Closing Date.
 
5.15         Disclosure.  No report, financial statement, certificate or other
written or formally presented information furnished by or on behalf of the Loan
Parties to the Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (in each case taken as a whole and as modified
or supplemented by other information so furnished) contains any untrue statement
of a material fact or omits to state a material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Company and each Borrower represents only that such information
was prepared in good faith based upon assumptions believed by it to be
reasonable, but that no representation is being made as to their ultimate
accuracy.
 
 
58

--------------------------------------------------------------------------------

 
 
5.16         Compliance with Laws.  Except as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, the Company
and each of its Subsidiaries are in compliance with all laws, rules, regulations
and orders applicable to any of them or any of their respective properties.
 
5.17         Intellectual Property; Licenses, Etc.  Except as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (a) the Company and each of its Subsidiaries own, or possess the
right to use, all licenses, permits, franchises, patents, copyrights,
trademarks, tradenames or rights thereto necessary for the conduct of its
business substantially as now conducted and as presently proposed to be
conducted, without conflict with the rights of other Persons, and (b) neither
the Company nor any of its Subsidiaries infringe upon or are in violation of any
valid rights of others with respect to any of the foregoing.  No claim or
litigation regarding any of the foregoing is pending or, to the best knowledge
of the Company, threatened, which, either individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.
 
5.18          Labor Matters.  There are no strikes, lockouts or slowdowns
against the Company or any Subsidiary pending or, to the knowledge of the
Company, threatened.  Except as could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect:  (a) the hours
worked by and payments made to employees of the Company and the Subsidiaries
have not been in violation of the Fair Labor Standards Act or any other
applicable Federal, state, local or foreign law dealing with such matters; (b)
all payments due from the Company or any Subsidiary, or for which any claim may
be made against the Company or any Subsidiary, on account of wages and employee
health and welfare insurance and other benefits, have been paid or accrued as a
liability on the books of the Company or such Subsidiary; and (c) the
consummation of the Restructuring Transactions will not give rise to any right
of termination or right of renegotiation on the part of any union under any
collective bargaining agreement to which the Company or any Subsidiary is bound.
 
5.19         OFAC Compliance.  Neither the Company nor any Subsidiary is listed
on the Specially Designated Nationals and Blocked Persons List maintained by the
Office of Foreign Asset Control, Department of the Treasury (“OFAC”) pursuant to
Executive Order No. 13224, 66 Fed. Reg. 49079 (Sept. 25, 2001), and/or any other
list maintained pursuant to any of the rules and regulations of OFAC or pursuant
to any other applicable Executive Orders or otherwise subject to sanction under
an OFAC implemented regulation.
 
5.20         Representations as to Foreign Loan Parties.  The Company, on behalf
of each Foreign Loan Party, and each Foreign Borrower, on behalf of itself,
represents and warrants to the Agent and the Lenders that:
 
 
59

--------------------------------------------------------------------------------

 


 
(a)           Such Foreign Loan Party is subject to civil and commercial Laws
with respect to its obligations under this Agreement and the other Loan
Documents to which it is a party (collectively as to such Foreign Borrower, the
“Applicable Foreign Loan Party Documents”), and the execution, delivery and
performance by such Foreign Loan Party of the Applicable Foreign Loan Party
Documents constitute and will constitute private and commercial acts and not
public or governmental acts.  Neither such Foreign Loan Party nor any of its
property has any immunity from jurisdiction of any court or from any legal
process (whether through service or notice, attachment prior to judgment,
attachment in aid of execution, execution or otherwise) under the laws of the
jurisdiction in which such Foreign Loan Party is organized and existing in
respect of its obligations under the Applicable Foreign Loan Party Documents.
 
(b)           The Applicable Foreign Loan Party Documents are in proper legal
form under the Laws of the jurisdiction in which such Foreign Loan Party is
organized and existing for the enforcement thereof against such Foreign Loan
Party under the Laws of such jurisdiction, and to ensure the legality, validity,
enforceability, priority or admissibility in evidence of the Applicable Foreign
Loan Party Documents.  It is not necessary, in order to ensure the legality,
validity, enforceability, priority or admissibility in evidence of the
Applicable Foreign Loan Party Documents, that the Applicable Foreign Loan Party
Documents be filed, registered or recorded with, or executed or notarized
before, any court or other authority in the jurisdiction in which such Foreign
Loan Party is organized and existing or that any registration charge or stamp or
similar tax be paid on or in respect of the Applicable Foreign Loan Party
Documents or any other document, except for (i) any such filing, registration,
recording, execution or notarization as has been made or is not required to be
made until the Applicable Foreign Loan Party Document or any other document is
sought to be enforced and (ii) any charge or tax as has been timely paid.
 
(c)           The execution, delivery and performance of the Applicable Foreign
Loan Party Documents executed by such Foreign Loan Party are, under applicable
foreign exchange control regulations of the jurisdiction in which such Foreign
Loan Party is organized and existing, not subject to any notification or
authorization except (i) such as have been made or obtained or (ii) such as
cannot be made or obtained until a later date (provided that any notification or
authorization described in clause (ii) shall be made or obtained as soon as is
reasonably practicable).
 
(d)           Under applicable Law in effect on the Restructuring Closing Date,
other than Singapore withholding Taxes, no non-U.S withholding or similar Taxes
will be required to be paid, withheld or deducted on or with respect to any
amounts payable (of principal, interest (whether paid in cash or
“paid-in-kind”), or otherwise) to the Lenders under any Loan Document.
 
5.21          Solvency.  Immediately after the consummation of the Restructuring
Transactions to occur on the Restructuring Closing Date, including the making of
each Loan to be made on the Restructuring Closing Date and the application of
the proceeds of such Loans, and after giving effect to the rights of subrogation
and contribution under the Guarantee Agreement, each Loan Party (other than any
Excepted Person) will satisfy each of the requirements set forth in the
definition of the term “Solvency” and will otherwise be solvent under the Laws
of its jurisdiction of formation.
 
 
60

--------------------------------------------------------------------------------

 
 
5.22          Collateral Matters.    The Domestic Collateral Agreement creates
in favor of the Administrative Agent, for the benefit of the Secured Parties, a
valid and enforceable security interest in the Collateral (as defined therein)
and (i) the security interest created under the Domestic Collateral Agreement
constitutes a fully perfected security interest in all right, title and interest
of the pledgors thereunder in the Collateral (as defined therein) constituting
certificated securities (as defined in the Uniform Commercial Code) delivered to
the Administrative Agent (together with instruments of transfer duly indorsed in
blank), prior and superior in right to any other Person, and (ii) the security
interest created under the Domestic Collateral Agreement constitutes a fully
perfected security interest in all right, title and interest of the Domestic
Loan Parties in the remaining Collateral (as defined therein) to the extent
perfection can be obtained, in such Collateral, by filing Uniform Commercial
Code financing statements, prior and superior to the rights of any other Person,
except for rights secured by Liens permitted by Section 7.01.
 
(b)           [Reserved.]
 
(c)           The security interest created under the Domestic Collateral
Agreement constitutes a fully perfected security interest in all right, title
and interest of the Domestic Loan Parties in the Intellectual Property (as
defined in the Domestic Collateral Agreement) in which a security interest may
be perfected by filing Uniform Commercial Code financing statements in the
United States of America, in each case prior and superior in right to any other
Person, but subject to Liens permitted by Section 7.01 (it being understood that
subsequent recordings in the United States Patent and Trademark Office or the
United States Copyright Office may be necessary to perfect a security interest
in such Intellectual Property acquired by the Domestic Loan Parties after the
Restructuring Closing Date).
 
(d)           Each Security Document, other than any Security Document referred
to in the preceding subsections of this Section 5.22, upon execution and
delivery thereof by the parties thereto and the making of the filings and taking
of the other actions provided for therein, will be effective under applicable
law to create in favor of the Administrative Agent, for the benefit of the
secured parties specified therein, a valid and enforceable security interest in
the Collateral subject thereto.
 
5.23         No Burdensome Agreements.
 
None of the Loan Parties or any of their Subsidiaries is a party to any
agreement or instrument or subject to any other obligation or any charter or
corporate restriction or any provision of any applicable law, rule or regulation
which, individually or in the aggregate, (a) limits the ability (i) of any such
Loan Party or Subsidiary to make Restricted Payments to any Loan Party or to
otherwise transfer property to any Loan Party, (ii) of any Subsidiary to
Guarantee the Indebtedness of any Loan Party or (iii) of the Company or any
Subsidiary to create, incur, assume or suffer to exist Liens on property of such
Person to secure any Loan Documents Obligations (other than any negative pledge
incurred or provided in favor of any holder of Indebtedness permitted under
Section 7.03(e) (but solely to the extent such negative pledge relates to the
property financed by or the subject of such Indebtedness)) or (b) requires the
grant of a Lien to secure an obligation of such Person if a Lien is granted to
secure another obligation of such Person or (c) could reasonably be expected to
have a Material Adverse Effect.
 
 
61

--------------------------------------------------------------------------------

 
 
ARTICLE VI.
 
AFFIRMATIVE COVENANTS
 
So long as any Lender shall have any Commitment hereunder, any Loan or other
Loan Document Obligation hereunder shall remain unpaid or unsatisfied, the
Company shall, and shall (except in the case of the covenants set forth in
Sections 6.01, 6.02, 6.03, 6.13 and 6.14) cause each Subsidiary to:
 
6.01         Financial Statements, Etc.  Deliver to the Administrative Agent and
each Lender, in form and detail reasonably satisfactory to the Administrative
Agent:
 
(a)            as soon as available, but in any event within ninety days (or
within five days after such earlier date as the Company is required to file with
the SEC its annual report on Form 10-K for such fiscal year, but in any event
within said ninety days) after the end of each fiscal year of the Company, a
consolidated and consolidating balance sheet of the Company and its Subsidiaries
as at the end of such fiscal year, and the related consolidated and
consolidating statements of income, shareholders’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, such consolidated statements to be audited, it being understood that such
consolidated statements may be provided in the form of a copy of the Company’s
Form 10-K as filed with the SEC, and accompanied by (i) a report and opinion of
a Registered Public Accounting Firm of nationally recognized standing reasonably
acceptable to the Administrative Agent, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and applicable
Securities Laws and shall not be subject to any “going concern” or like
qualification or exception or subject to any qualification or exception as to
the scope of such audit to which the Required Lenders reasonably object, and
(ii) an attestation report of such Registered Public Accounting Firm as to the
Company’s internal controls pursuant to Section 404 of Sarbanes-Oxley,
expressing a conclusion which does not have or could not reasonably be expected
to have (individually or in the aggregate) a negative impact on the Company’s
consolidated financial statements in excess of the Threshold Amount, and such
consolidating statements to be certified by a Responsible Officer of the Company
to the effect that such statements are fairly stated in all material respects
when considered in relation to the consolidated financial statements of the
Company and its Subsidiaries;
 
 
62

--------------------------------------------------------------------------------

 
 
(b)            as soon as available, but in any event within forty-five days (or
within five days after such earlier date as the Company is required to file with
the SEC its quarterly report on Form 10-Q for such fiscal quarter, but in any
event within said forty-five days) after the end of each of the first three
fiscal quarters of each fiscal year of the Company, a consolidated and
consolidating balance sheet of the Company and its Subsidiaries as at the end of
such fiscal quarter, and the related consolidated and consolidating statements
of income, shareholders’ equity and cash flows for such fiscal quarter and for
the portion of the Company’s fiscal year then ended, setting forth in each case
in comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail, it being understood that such consolidated statements
may be provided in the form of a copy of the Company’s Form 10-Q as filed with
the SEC, and such consolidated statements to be certified by a Responsible
Officer of the Company as fairly presenting the financial condition, results of
operations, shareholders’ equity and cash flows of the Company and its
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes, and such consolidating statements to
be certified by a Responsible Officer of the Company to the effect that such
statements are fairly stated in all material respects when considered in
relation to the consolidated financial statements of the Company and its
Subsidiaries;
 
(c)            as soon as available, but in any event within seventy-five days
after the commencement of each fiscal year of the Company, an annual forecast
prepared by management of the Company, in form reasonably satisfactory to the
Administrative Agent, of consolidated balance sheets and statements of income
and cash flows of the Company and its Subsidiaries on a quarterly basis for such
fiscal year (including the fiscal year in which the Maturity Date occurs); and
 
(d)            within forty-five days after the commencement of each fiscal
quarter of the Company, a certificate of a Responsible Officer of the Company
setting forth (i) all Equity Interests or Indebtedness (other than intercompany
Indebtedness that is evidenced by one or more promissory notes that have been
delivered to the Administrative Agent) owned by any Loan Party, (ii) all
Intellectual Property owned by any Loan Party and (iii) all commercial tort
claims in respect of which a complaint or a counterclaim has been filed by any
Loan Party and that, in each case, have not been previously set forth on either
the applicable schedule to the Domestic Collateral Agreement or any other
Security Document or a certificate previously delivered pursuant to this
subclause.
 
6.02         Certificates; Other Information.  Deliver to the Administrative
Agent and each Lender, in form and detail reasonably satisfactory to the
Administrative Agent:
 
(a)            concurrently with the delivery of the financial statements
referred to in Sections 6.01(a) and 6.01(b), a duly completed Compliance
Certificate signed by a Responsible Officer of the Company (which Compliance
Certificate shall (i) if any change in GAAP or in the application thereof has
occurred since the date of the consolidated balance sheet of the Company most
recently theretofore delivered under such Sections 6.01(a) or 6.01(b) (or, prior
to the first such delivery, the date of the most recent consolidated balance
sheet included in the Audited Financial Statements), specify such change and the
effect thereof on the accompanying financial statements, (ii) set forth the
aggregate fair value of cash and other property on deposit in, or credited to,
each deposit account of each Domestic Loan Party as of the last day of the most
recently ended fiscal quarter of the Company covered by such financial
statements and (iii) state that all notices required to be provided under
Sections 6.13 and 6.14, and all periodic schedules of assets required to be
provided under the Security Documents, have been provided);
 
 
63

--------------------------------------------------------------------------------

 
 
(b)           promptly after any request by the Agent or Lender, copies of any
detailed audit reports, management letters or recommendations submitted to the
board of directors (or the audit committee of the board of directors) of the
Company by independent accountants in connection with the accounts or books of
the Company or any Subsidiary, or any audit of any of them;
 
(c)            promptly after the same are available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of the Company, and copies of all annual, regular, periodic and
special reports and registration statements which the Company may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto;
 
(d)            promptly after the furnishing thereof, copies of any statement or
report furnished to any holder of debt securities, if any, of any Loan Party
pursuant to the terms of any indenture, loan or credit or similar agreement and
not otherwise required to be furnished to the Administrative Agent pursuant to
Section 6.01 or any other clause of this Section 6.02;
 
(e)            promptly, and in any event within five Business Days after
receipt thereof by any Loan Party or any Subsidiary thereof, copies of each
notice or other correspondence received from the SEC (or comparable agency in
any applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party or any Subsidiary thereof;
 
(f)             as soon as possible and in any event within five days after a
Responsible Officer knows or has reason to know that the Company or any
Subsidiary intends to discontinue any line of business generating net revenues
in excess of 10.0% of the Company’s consolidated net revenues for the most
recently completed fiscal year, a certificate of a Responsible Officer setting
forth details as to such discontinuance and describing the effect of such
discontinuance on the financial condition, properties and operations of the
Company and its Subsidiaries;
 
(g)            promptly, such additional information regarding the business,
financial or corporate affairs of the Company or any Subsidiary, or compliance
with the terms of the Loan Documents, as the Agent or Lender may from time to
time reasonably request;
 
(h)            promptly after the same is available after the end of any week,
but in any event within two Business Days after the Friday of such week, a
certificate of a Responsible Officer of the Company setting forth the aggregate
amount of Unrestricted Cash as of the end of such week specifying the portion of
such aggregate amount that is owned by the Company and each Subsidiary
(including FRE and its wholly owned Subsidiaries) separately for each
jurisdiction;
 
 
64

--------------------------------------------------------------------------------

 
 
(i)             promptly after the same is available, but in any event within
fifteen Business Days after the end of each fiscal month of the Company, a
report, in a form that is reasonably satisfactory to the Administrative Agent,
signed by a Responsible Officer of the Company setting forth all Collateral
being pledged pursuant to the Security Documents separately for each
jurisdiction;
 
(j)             on Friday of each week (or, if such day is not a Business Day,
on the first Business Day thereafter), a certificate of a Responsible Officer
setting forth the Company’s projected consolidated cash position for the
succeeding thirteen weeks.
 
Documents required to be delivered pursuant to Section 6.01(a), 6.01(b) or
6.02(d) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and, if so delivered, shall
be deemed to have been delivered on the date (i) on which the Company posts such
documents, or provides a link thereto, on the Company’s principal publicly
accessible website on the Internet or (ii) on which such documents are posted on
the Company’s behalf on an Internet or intranet website, if any, to which each
Lender and Agent have access (whether a commercial, third-party website or a
website sponsored by the Administrative Agent); provided that (i) the Company
shall deliver paper copies of such documents to the Agent or Lender that
requests the Company to deliver such paper copies until a written request to
cease delivering paper copies is given by the Agent or Lender and (ii) the
Company shall notify the Agent and Lender of the posting of any such documents
and, if requested by the Administrative Agent or the Required Lenders, provide
to the Administrative Agent or the Required Lenders by electronic mail
electronic versions (i.e., soft copies) of such documents.  The Administrative
Agent shall have no obligation to request the delivery or to maintain copies of
the documents referred to above, and in any event shall have no responsibility
to monitor compliance by the Company with any such request for delivery, and
each Lender shall be solely responsible for requesting delivery to it or
maintaining its copies of such documents.
 
Each Borrower hereby acknowledges that the Administrative Agent will make
available to the Lenders materials and/or information provided by or on behalf
of such Borrower hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on IntraLinks or another similar electronic system (the
“Platform”).  The Information supplied pursuant hereto shall be subject to the
confidentiality provisions of Section 10.07.
 
6.03         Notices.  Promptly notify the Administrative Agent and each Lender
of:
 
(a)           the occurrence of any Default;
 
 
65

--------------------------------------------------------------------------------

 
 
(b)           any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including (i) breach or non-performance of,
or any default under, a Contractual Obligation of the Company or any Subsidiary,
(ii) any dispute, litigation, investigation, proceeding or suspension between
the Company or any Subsidiary and any Governmental Authority or (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting the Company or any Subsidiary, including pursuant to any applicable
Environmental Laws;
 
(c)           the occurrence of any ERISA Event;
 
(d)           the occurrence of any Internal Control Event;
 
(e)            any announcement by Moody’s or S&P of any change or possible
change in a Debt Rating of the Company, if any; and
 
(f)            any casualty or other insured damage to any material portion of
any Collateral or the commencement of any action or proceeding for the taking or
expropriation of any Collateral or any part thereof or interest therein under
power of eminent domain or by condemnation or similar proceeding.
 
Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Company setting forth details of the occurrence
referred to therein and stating what action the Company has taken and proposes
to take with respect thereto.  Each notice pursuant to subsection (a) above
shall describe with particularity any and all provisions of this Agreement and
any other Loan Document that have been breached.
 
6.04         Payment of Obligations.  Pay and discharge as the same shall become
due and payable all of its obligations and liabilities, including (a) all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Company and its Subsidiaries on a
consolidated basis, (b) all lawful claims which, if unpaid, would by law become
a Lien upon its property, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Company and its Subsidiaries on a
consolidated basis and so long as no foreclosure or other similar proceedings
shall have been commenced against such property (the foregoing clause relating
to foreclosure or other similar proceedings shall not apply to foreclosure or
other similar proceedings against precious, semi-precious or other metal under
leases, consignments or similar arrangements relating to the same) and (c) all
Indebtedness, as and when due and payable, but subject to any subordination
provisions contained in any instrument or agreement evidencing such
Indebtedness, unless the same are being contested in good faith by appropriate
proceedings diligently conducted and adequate reserves in accordance with GAAP
are being maintained by the Company and its Subsidiaries on a consolidated basis
and so long as no Event of Default under Section 8.01(e) or 8.01(h) exists with
respect thereto.  As promptly as practicable after the date hereof, file the tax
returns set forth on Schedule 5.11(a), and pay all taxes and other amounts (if
any) due with respect to such returns.
 
 
66

--------------------------------------------------------------------------------

 
 
6.05         Preservation of Existence, Etc.    Preserve and maintain (i) all
rights, privileges, permits, licenses and franchises necessary or desirable in
the normal conduct of its business, except to the extent the failure to do so
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect, and (ii) its corporate or other legal existence and
good standing in the jurisdiction of its incorporation or organization, except,
in the case of any Subsidiary that is not a Loan Party, to the extent the
failure to do so could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, and (b) qualify and remain qualified
as a foreign corpora­tion in each jurisdiction referred to in Section 5.01;
provided that this Section 6.05 shall not apply to any action permitted under
Section 7.04 or 7.05.
 
6.06         Maintenance of Properties.  Maintain and preserve all of its
material properties (tangible and intangible) necessary or useful in the proper
conduct of its business in good working order and condition, casualty covered by
insurance and ordinary wear and tear excepted.
 
6.07         Maintenance of Insurance.  Maintain insurance with financially
sound and reputable insurance companies or associations, in each case not
Affiliates of the Company, with respect to its properties and business in such
amounts and covering such risks as are usually carried by companies engaged in
the same or a similar business and similarly situated, which insurance may
provide for reasonable deduct­ibility from coverage thereof.
 
6.08         Compliance with Laws.  Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or (b)
the failure to comply therewith could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
 
6.09         Books and Records.  Keep accurate records and books of record and
account, in which complete, true and correct entries in conformity with GAAP
consistently applied shall be made, reflecting all material financial
transactions of the Company and its Subsidiaries.  Keep accurate records and
books of account in material conformity with all applicable requirements of any
Governmental Authority having regulatory jurisdiction over the Company or such
Subsidiary, as the case may be.
 
6.10         Inspection Rights.  Permit representatives and independent
contractors of the Agent or Required Lenders to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom (with respect to financial, SEC and other
similar information), and to discuss its affairs, finances and accounts with its
directors, officers, and independent public accountants, all at the expense of
the Company and at such reasonable times during normal business hours and as
often as may be reasonably desired, upon reasonable advance notice to the
Company; provided, however, that when an Event of Default exists the Agent or
Required Lenders (or any of their respective representatives or independent
contractors) may do any of the foregoing at the expense of the Company at any
time during normal business hours and without advance notice.
 
 
67

--------------------------------------------------------------------------------

 
 
6.11         Use of Proceeds.   Use the proceeds of the Term Loan Facility
solely to (a) as of the Restructuring Closing Date, refinance all amounts
outstanding under the Existing Credit Agreement and (b) provide for the ongoing
working capital needs of the Company and its Subsidiaries; provided, that, other
than as set forth in the foregoing clause (a), none of the proceeds of the Term
Loan Facility shall be used to repay any Indebtedness of any kind whatsoever
(including any Indebtedness outstanding under the Permitted Convertible Notes,
or any intercompany Indebtedness among the Company and any of its Subsidiaries
or among any of the Subsidiaries).
 
6.12         Approvals and Authorizations.  Maintain all authorizations,
consents, approvals and licenses from, exemptions of, and filings and
registrations with, each Governmental Authority required in any jurisdiction in
which any Foreign Borrower or any other Loan Party is organized and existing and
that, in each case, are required in connection with the Loan Documents.
 
6.13         Additional Subsidiary Guarantors.  Notify the Administrative Agent
at the time that any Person meets the criteria set forth in the definition of
the term “Subsidiary Guarantor” and promptly thereafter (and in any event within
thirty days or such longer period as may be agreed to by the Administrative
Agent or the Required Lenders (or such shorter period to the extent required
under the laws applicable to such Person)) cause the Collateral and Guarantee
Requirement with respect to such Person to be satisfied.
 
6.14         Information Regarding Collateral.    Notify the Administrative
Agent, prior to the effectiveness of any such change, of any change in (i) the
legal name of any Loan Party, as set forth in its organizational documents, (ii)
the jurisdiction of organization or the form of organization of any Loan Party
(including as a result of any merger or consolidation), (iii) the location of
the chief executive office of any Loan Party or (iv) the organizational
identification number, if any, or, with respect to any Domestic Loan Party
organized under the laws of a jurisdiction that requires such information to be
set forth on the face of a Uniform Commercial Code financing statement, the
Federal Taxpayer Identification Number of such Loan Party.  The Company agrees
not to effect or permit any change referred to in the preceding sentence unless
all filings have been made under the Uniform Commercial Code or otherwise that
are required in order for the Administrative Agent to continue at all times
following such change to have a valid, legal and perfected security interest in
all the Collateral.
 
(b)           Notify the Administrative Agent promptly of (i) the acquisition by
any Loan Party of, or any real property otherwise becoming, a Mortgaged Property
after the First Restatement Effective Date and (ii) the acquisition by any Loan
Party of any other material assets after the First Restatement Effective Date,
other than any assets constituting Collateral under the Security Documents in
which the Administrative Agent shall have a valid, legal and perfected security
interest (with the priority contemplated by the applicable Security Document)
upon the acquisition thereof.
 
 
68

--------------------------------------------------------------------------------

 
 
6.15          Further Assurances; Perfection Certificate (a) In the case of the
Company and the other Loan Parties, execute any and all further documents,
financing statements, agreements and instruments, and take all such further
actions (including the filing and recording of financing statements, fixture
filings, mortgages, deeds of trust and other documents), that may be required
under any applicable law (including stamping documents for admissibility in the
courts), or that the Administrative Agent or Required Lenders may reasonably
request, to cause the Collateral and Guarantee Requirement to be and remain
satisfied at all times or otherwise to effectuate the provisions of the Loan
Documents, all at the expense of the Loan Parties.  The Company will provide to
the Administrative Agent, from time to time upon request, evidence reasonably
satisfactory to the Administrative Agent as to the perfection and priority of
the Liens created or intended to be created by the Security Documents.
 
(b)            In the case of the Company and the other Loan Parties, not make
changes to their cash management systems and practices that would have the
effect of reducing in any material respect the proportion of their cash and cash
equivalents held in accounts required to be subject to account control
agreements under the definition of “Collateral and Guarantee Requirement.”
 
(c)            Concurrently with the delivery of financial statements pursuant
to Section 6.01(a), shall deliver to the Administrative Agent or the Required
Lenders an executed perfection certificate (relating to the Company and all of
its Subsidiaries) in form and substance satisfactory the Administrative Agent or
the Required Lenders.
 
(d)           upon the request of the Administrative Agent, from time to time,
execute, acknowledge and deliver, or cause to be executed, acknowledged and
delivered, as promptly as practicable, such amendments or supplements hereto or
to any other Loan Document, and such further instruments, and take such further
actions, as may be necessary in the Administrative Agent’s reasonable judgment
to effectuate the intention, performance and provisions hereof or of the other
Loan Documents.
 
6.16          Certain Additional Collateral Obligations. In the case of the
Company and the other Loan Parties, as promptly as practicable, and in any event
within forty-five days (or such longer period as may be agreed to by the
Administrative Agent), after the Restructuring Closing Date, deliver all
documents, financing statements, agreements and instruments, and take all other
actions, that would be required to be delivered or taken in order for the
Collateral and Guarantee Requirement to have been satisfied as of the
Restructuring Closing Date and that were not so delivered or taken except to the
extent otherwise agreed by the Administrative Agent pursuant to its authority as
set forth in the definition of the term “Collateral and Guarantee Requirement.”
 
 
69

--------------------------------------------------------------------------------

 
 
6.17         Environmental Laws. Comply, and cause all lessees and other Persons
operating or occupying properties owned or leased by any Borrower to comply, in
all respects, with all applicable Environmental Laws and Environmental Permits,
except where the failure to comply with such laws or permits could not
reasonably be expected to have a Material Adverse Effect.
 
ARTICLE VII.
 
NEGATIVE COVENANTS
 
So long as any Lender shall have any Commitment hereunder, any Loan or other
Loan Document Obligation hereunder shall remain unpaid or unsatisfied shall
remain outstanding, the Company shall not, nor shall it permit any Subsidiary
to, directly or indirectly:
 
7.01         Liens.  Create, incur, assume or suffer to exist any Lien upon any
of its property, assets or revenues, whether now owned or hereafter acquired,
other than the following:
 
(a)            Liens pursuant to any Loan Document;
 
(b)            Liens existing on the Restructuring Closing Date and listed on
Schedule 7.01(b), and any extensions or renewals thereof, provided that (i) the
property covered thereby is not changed, (ii) the amount secured or benefited
thereby is not increased except as permitted by Section 7.03(b), (iii) the
direct or any contingent obligor with respect thereto is not changed and (iv)
any renewal or extension of the obligations secured or benefited thereby is
permitted by Section 7.03(b);
 
(c)            Liens for taxes not yet due or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;
 
(d)            carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
or other like Liens arising in the ordinary course of business which are not
overdue for a period of more than sixty days or which are being contested in
good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person;
 
(e)            pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation, other than any Lien imposed by ERISA;
 
(f)            deposits to secure the performance of bids, trade contracts and
leases (other than Indebtedness), statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
 
 
70

--------------------------------------------------------------------------------

 
 
(g)           easements, rights-of-way, restrictions and other similar
encumbrances affecting real property which, in the aggregate, are not
substantial in amount, and which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person;
 
(h)           Liens securing judgments for the payment of money not constituting
an Event of Default under Section 8.01(h);
 
(i)             Liens securing Indebtedness permitted under Section 7.03(e);
provided that (i) such Liens do not at any time encumber any property other than
the property financed by such Indebtedness and (ii) the Indebtedness secured
thereby does not exceed the cost or fair market value, whichever is lower, of
the property being acquired on the date of acquisition;
 
(j)             Liens securing Indebtedness of a Subsidiary to the Company or
any other Domestic Loan Party permitted under Section 7.03(g);
 
(k)            [Reserved];
 
(l)             [Reserved];
 
(m)           other Liens securing obligations, other than Indebtedness for
Money Borrowed, in an aggregate amount not to exceed $250,000 at any time
outstanding; provided such Liens do not attach to all or substantially all of
the assets of any Loan Party;
 
(n)            Liens permitted pursuant to the express terms of any Approved
Restructuring Request; and
 
(o)            banker’s liens, rights of setoff or similar rights as to deposit
accounts maintained with depository institutions; provided that such deposit
accounts are not established for the purpose of providing collateral for any
Indebtedness and are not subject to restrictions on access by the Company or any
Subsidiary in excess of those required by applicable banking regulations.
 
7.02         Investments.  Make or acquire any Investments, except:
 
(a)           Investments held by the Company or such Subsidiary in the form of
(i) cash, (ii) direct obligations of the United States or any agency thereof
with maturities of one year or less from the date of acquisition, (iii)
commercial paper of a domestic issuer rated at least “A-1” by S&P or “P1” by
Moody’s, (iv) certificates of deposit with maturities of one year or less from
the date of acquisition issued by any commercial bank having capital and surplus
in excess of $100,000,000, (v) money market funds rated at least A-1 by S&P or
P-1 by Moody’s which offer daily purchase and redemption privileges or (vi) in
the case of any Foreign Subsidiary, other short-term investments that are
analogous to the foregoing and are utilized by such Foreign Subsidiary in
accordance with normal investment practices for cash management purposes;
 
 
71

--------------------------------------------------------------------------------

 
 
(b)           advances to officers, directors and employees of the Company and
Subsidiaries, in an aggregate amount not to exceed $75,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;
 
(c)           Investments of the Company or any Subsidiary existing on the
Restructuring Closing Date and set forth on Schedule 7.02(c);
 
(d)           Investments resulting from Investment Transfers:
 
(i)             by any Domestic Loan Party to any other Domestic Loan Party;
 
(ii)            of Equity Interests in any Foreign Subsidiary (other than any
Singapore Group Subsidiary) or in any Domestic Holding Company (other than any
such holding company holding Equity Interests in a Singapore Group Subsidiary)
by (A) any Domestic Subsidiary to any Loan Party (other than any Sonion Loan
Party) and (B) any Foreign Subsidiary (i) if such Foreign Subsidiary is a Sonion
Loan Party, to any other Loan Party and (ii) otherwise, to any Loan Party (other
than any Sonion Loan Party);
 
(iii)           by any Foreign Loan Party (A) if such Foreign Loan Party is a
Non-Restricted Foreign Loan Party (other than any Singapore Group Subsidiary),
to (x) any other Non-Restricted Loan Party or (y) any Restricted Foreign Loan
Party that is a Borrower so long as such Investment Transfer to such Borrower is
made for the purpose of enabling such Borrower to repay or prepay its
obligations hereunder and consists of cash and cash equivalents, and provided
that such Borrower promptly uses all the proceeds thereof for such purpose, (B)
if such Foreign Loan Party is a Restricted Foreign Loan Party, to (x) any other
Loan Party (other than any Sonion Loan Party) or (y) any Sonion Loan Party that
is a Borrower so long as such Investment Transfer to such Sonion Loan Party is
made for the purpose of enabling such Sonion Loan Party to repay or prepay its
obligations hereunder and consists of cash and cash equivalents, and provided
that such Sonion Loan Party promptly uses all the proceeds thereof for such
purpose, (C) if such Foreign Loan Party is a Sonion Loan Party, to any other
Loan Party and (D) if such Foreign Loan Party is a Singapore Group Subsidiary,
to any Singapore Borrower Loan Party (in each case under this clause (iii),
other than Investments resulting from Dispositions of the Equity Interests in a
Domestic Loan Party to a Foreign Loan Party); and
 
(iv)           of Equity Interests in any Foreign Subsidiary or in any Domestic
Holding Company by any Singapore Group Subsidiary to any Singapore Borrower Loan
Party;
 
(v)           by any Foreign Subsidiary (other than any Singapore Group
Subsidiary) that is not a Foreign Loan Party to the Company or any wholly-owned
Subsidiary (other than Investments resulting from Dispositions of Equity
Interests in a Domestic Subsidiary to a Foreign Subsidiary);
 
 
72

--------------------------------------------------------------------------------

 
 
(vi)           [Reserved];
 
provided that (A) the net book value of plant, property and equipment directly
owned by the Company or any Domestic Subsidiary and directly or indirectly
transferred to the Foreign Subsidiaries in reliance on this clause (d) shall not
exceed $250,000 in the aggregate since the Restructuring Closing Date and (B)
all Investments in the form of Indebtedness shall be subject to clauses (ii) and
(iii) of Section 7.03(g);
 
(e)            [Reserved];
 
(f)             Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss;
 
(g)           [Reserved];
 
(h)           [Reserved];
 
(i)             Investments permitted pursuant to the express terms of any
Approved Restructuring Request;
 
(j)             Investments arising out of the assumption of Indebtedness
permitted under Section 7.03(i); and
 
(k)            other Investments not exceeding $250,000 in the aggregate in any
fiscal year of the Company.
 
Notwithstanding any of the foregoing, in connection with any Investment
permitted to be made by the Company or any Subsidiary under this Section 7.02,
which would have the effect of transferring any Collateral to a non-Loan Party
or which would otherwise have the effect of releasing the Liens granted in such
Collateral pursuant to the Security Documents in favor of the Lenders and any
other Secured Party, the following conditions shall need to be satisfied: (i)
the Company shall provide notice thereof to the Agent, (ii) the Required Lenders
shall have provided their consent therefor (such consent not to be unreasonably
withheld), (iii) any and all such Liens (granted in such Collateral pursuant to
the Security Documents in favor of the Lenders and any other Secured Party)
shall remain in effect after the consummation of such Investment and (iv) the
Required Lenders may request to receive an opinion of counsel (in form and
substance satisfactory to the Required Lenders) and any other reasonable
documentation in connection with such Investment.
 
 
73

--------------------------------------------------------------------------------

 
 
7.03         Indebtedness.  Create, incur, assume or suffer to exist any
Indebtedness, except:
 
(a)           Indebtedness under the Loan Documents;
 
(b)           Indebtedness outstanding on the Restructuring Closing Date and set
forth on Schedule 7.03(b), and any refinancings, refundings, renewals or
extensions thereof, provided that (i) the amount of such Indebtedness is not
increased at the time of such refinancing, refunding, renewal or extension
except by an amount equal to accrued, but unpaid, interest thereon, a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such refinancing, refunding, renewal or extension
and by an amount equal to any existing commitments unutilized thereunder, (ii)
the direct or any contingent obligor with respect thereto is not changed and
(iii) the final maturity thereof and the weighted average life to maturity
thereof is no shorter than that of the Indebtedness being refinanced, refunded,
renewed or extended;
 
(c)            [Reserved];
 
(d)           Indebtedness permitted pursuant to the express terms of any
Approved Restructuring Request;
 
(e)           Indebtedness in respect of Capital Leases (including Capital
Leases arising from the Specified Sale-Leaseback Transaction), Synthetic Leases
and purchase money obligations for fixed or capital assets; provided, however,
that the aggregate amount of all such Indebtedness (other than any such
Indebtedness in the form of Capital Leases arising from the Specified
Sale-Leaseback Transaction) at any time outstanding shall not exceed $100,000;
 
(f)             [Reserved];
 
(g)           Indebtedness of the Company or any of its Subsidiaries owed to the
Company or any of its Subsidiaries; provided that (i) such Indebtedness shall be
subject to Section 7.02, (ii) in the case of Indebtedness of the Company or any
of its Subsidiaries owed to Subsidiaries that are not Domestic Loan Parties,
such Indebtedness is unsecured and (iii) in the case of Indebtedness of any Loan
Party, such Indebtedness is subordinated to the Loan Documents Obligations on
written terms satisfactory to the Administrative Agent;
 
(h)           Guarantees by the Company of any Indebtedness of a Subsidiary or
by any Subsidiary (other than any Singapore Group Subsidiary) of any
Indebtedness of the Company or any other Subsidiary (including any Guarantees
issued in the ordinary course of business, and in a manner consistent with past
practices, relating to a Subsidiary’s performance of Contractual Obligations
owing to its customers), other than, in each case, Guarantees of any
Indebtedness referred to in Section 7.03(b) or Section 7.03(i); provided that
any such Guarantees shall be subject to Section 7.02;
 
 
74

--------------------------------------------------------------------------------

 
 
(i)             any unsecured intercompany Indebtedness of a Foreign Loan Party
assumed by a Foreign Subsidiary (other than a Singapore Group Subsidiary) that
is not a Foreign Loan Party and any unsecured intercompany Indebtedness of a
Foreign Subsidiary that is not a Foreign Loan Party assumed by another Foreign
Subsidiary (other than a Singapore Group Subsidiary) that is not a Foreign Loan
Party;
 
(j)             Indebtedness owed in respect of any overdrafts and related
liabilities arising from treasury, depository and cash management services or in
connection with any automated clearing-house transfers of funds;
 
(k)            [Reserved]; and
 
(l)             Indebtedness under the Permitted Convertible Notes in an
aggregate principal amount not to exceed $50,000,000 at any time outstanding as
such amount may be reduced from time to time including by conversion into Term B
Loans pursuant to Section 2.01(b);
 
Notwithstanding any of the foregoing, in connection with any Indebtedness of the
Company or any Subsidiaries owed to a Subsidiary that is not a Loan Party, none
of the obligations under such Indebtedness will be permitted to be repaid until
all the Loan Documents Obligations have been indefeasibly paid in full, and the
Company and its Subsidiaries shall (and the Company shall cause such
Subsidiaries to) as promptly as practicable enter into or amend any agreement,
note or other document evidencing such intercompany Indebtedness in form and
substance satisfactory to the Required Lenders to reflect or effectuate the
intent and purpose (as determined by the Required Lenders) of the foregoing.
 
7.04         Fundamental Changes.  Except to the extent permitted pursuant to
the express terms of any Approved Restructuring Request, merge, dissolve,
liquidate, consolidate with or into another Person, or Dispose of (whether in
one transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person,
or amend, modify or terminate any of its Organization Documents, except that, so
long as no Default exists or would result therefrom:
 
(a)            (i) any Domestic Subsidiary may merge with the Company or any
other Domestic Subsidiary, provided that (A) in the case of any such merger
involving the Company, the Company shall be the surviving Person and (B) in the
case of any such merger involving a Domestic Loan Party other than the Company,
the surviving Person shall be a Domestic Loan Party, (ii) any Foreign Subsidiary
(other than a Singapore Group Subsidiary) that is not a Loan Party may merge or
consolidate with any other Foreign Subsidiary (other than a Singapore Group
Subsidiary) that is not a Loan Party, provided that, in the case of any such
merger or consolidation involving a Foreign Subsidiary that is a Subsidiary of a
Non-Restricted Foreign Loan Party, the surviving or resulting Person shall be a
Subsidiary of a Non-Restricted Foreign Loan Party (and shall not (unless such
Foreign Subsidiary is a Subsidiary of a Restricted Loan Party) be a Subsidiary
of a Restricted Loan Party) and (iii) any Foreign Loan Party (other than a
Singapore Group Subsidiary) may merge or consolidate with any other Foreign
Subsidiary (other than a Singapore Group Subsidiary) so long as the surviving or
resulting Person is a Foreign Loan Party, provided that (A) in the case of any
such merger or consolidation involving a Borrower, such Borrower shall be the
surviving or resulting Person, (B) in the case of any such merger or
consolidation involving a Non-Restricted Foreign Loan Party, the surviving or
resulting Person shall be a Non-Restricted Foreign Loan Party and (C) unless
each party to such merger or consolidation is a Sonion Loan Party, the surviving
or resulting Person shall not be a Sonion Loan Party; provided, in each case,
that any Investment resulting from any such merger or consolidation shall be
permitted under Section 7.02;
 
 
75

--------------------------------------------------------------------------------

 


(b)           any Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation, dissolution or otherwise) to the extent
expressly permitted under Section 7.05; and
 
(c)           the Company and the Subsidiaries may amend or modify their
Organization Documents in a manner that is not adverse in any respect to the
interests of the Lenders.
 
7.05         Dispositions.  Make any Disposition or enter into any agreement to
make any Disposition, except:
 
(a)           Dispositions of obsolete or worn out property, whether now owned
or hereafter acquired, in the ordinary course of business;
 
(b)           Dispositions of inventory in the ordinary course of business;
 
(c)           Dispositions of cash and cash equivalents in the ordinary course
of business (including as a result of making any payment required to be made
under, or in respect of, retirement plans or other employee benefit plans of the
Company and its Subsidiaries and satisfying other monetary obligations of the
Company and its Subsidiaries permitted to be incurred and outstanding under this
Agreement);
 
(d)           Dispositions of equipment or real property in the ordinary course
of business to the extent that (i) such property is exchanged for credit against
the purchase price of similar replacement property or (ii) the proceeds of such
Disposition are reasonably promptly applied to the purchase price of such
replacement property;
 
(e)           Investment Transfers described in, and permitted by, clauses (i)
through (v) of Section 7.02(d) (but subject to the proviso at the end of Section
7.02(d)), but subject, in each case, to the final paragraph of Section 7.02;
 
(f)           Dispositions permitted pursuant to the express terms of any
Approved Restructuring Request; and
 
 
76

--------------------------------------------------------------------------------

 
 
(g)           Subject to Section 7.13, leases and licenses in the ordinary
course of business consistent with past practices, provided such leases and
licenses are not for all or substantially all of the Company’s or such
Subsidiary’s property;
 
Any Disposition permitted to be made to any Person under clause (e) above (a
“Permitted Transferee”) may be effected by means of one or more intermediate
transfers of assets through Persons who are not Permitted Transferees, provided
that such Disposition and all such intermediate transfers occur substantially
simultaneously and, after giving effect thereto, the assets disposed of in such
Disposition are assets of the Permitted Transferee and not of any such
intermediate transferor or transferee.
 
7.06         Restricted Payments; Certain Equity Issuances. (a) Declare or make,
directly or indirectly, any Restricted Payment, or incur any obligation
(contingent or otherwise) to do so, except that, so long as no Event of Default
shall have occurred and be continuing at the time of any action described below
or would reasonably be expected to result therefrom:
 
(i)             any Subsidiary of Technitrol Delaware Inc. may declare and make
Restricted Payments with respect to its capital stock, partnership or membership
interests or other similar Equity Interests, ratably to the holders of such
Equity Interests; and
 
(ii)            FRE or any of its Subsidiaries may repurchase Equity Interests
in FRE for an aggregate amount up to $4.5 million (provided that none of FRE or
any of its Subsidiaries will pay more than the fair market value for any of
FRE’s Equity Interests that it so acquires);
 
(b)           Issue (i) in the case of the Company, any Disqualified Capital
Stock, and (ii) in the case of any Subsidiary, any Equity Interests, provided
that any Subsidiary may (A) issue director’s qualifying shares and other nominal
amounts of Equity Interests that are required to be held by Persons other than
the Company and its Subsidiaries under applicable Laws and (B) issue Equity
Interests to the Company or any of its Subsidiaries; provided, further, that,
without limiting the foregoing, (x) none of the Singapore Group Subsidiaries
shall issue any Equity Interests to any Subsidiary that is not a Singapore Group
Subsidiary, (y) none of the Singapore Borrower Loan Parties shall issue any
Equity Interests to any Subsidiary that is not a Singapore Borrower Loan Party
and (z) none of the Domestic Subsidiaries shall issue any Equity Interests to
any Subsidiary that is not a Domestic Subsidiary.
 
7.07         Change in Nature of Business.(a) Engage in any material line of
business substantially different from those lines of business conducted by the
Company and its Subsidiaries on the Restructuring Closing Date or any business
substantially related or incidental thereto; unless otherwise permitted pursuant
to the express terms of any Approved Restructuring Request.
 
 
77

--------------------------------------------------------------------------------

 
 
(b)           Except to the extent consistent with its ordinary course of
business practice as in effect on the Restructuring Closing Date or not
disadvantageous to the Lenders in any material respect, permit (i) any
Subsidiary that is not a Loan Party or (ii) any Sonion Loan Party to own any
trade receivables arising from the provision of goods or services by the Company
or any of its Subsidiaries.
 
(c)            Permit any FRE Holding Company, other than any FRE Holding
Company that is a Subsidiary Guarantor, (i) to engage in any business or
activity other than the ownership of all the outstanding Equity Interests in its
Subsidiaries and activities incidental thereto or (ii) own or acquire any assets
(other than Equity Interests in its Subsidiaries, cash and Permitted
Investments) or incur any liabilities (other than liabilities imposed by law,
including liabilities in respect of Taxes, and other liabilities incidental to
its existence and permitted activities).
 
7.08         Transactions with Affiliates. (a) Enter into any material
transaction or transactions (either individually or in the aggregate) of any
kind with any Affiliate of the Company (other than any Subsidiary), whether or
not in the ordinary course of business, other than on fair and reasonable terms
substantially as favorable to the Company or such Subsidiary as would be
obtainable by the Company or such Subsidiary at the time in a comparable arm's
length transaction with a Person other than an Affiliate.
 
(b)           With respect to Subsidiaries that are not Domestic Loan Parties,
enter into any material transaction or transactions (either individually or in
the aggregate) of any kind with a Loan Party, whether or not in the ordinary
course of business, other than (a) any transaction of a type expressly permitted
under Article VII and (b) transactions on fair and reasonable terms
substantially as favorable to such Loan Party as would be obtainable by such
Loan Party at the time in a comparable arm's length transaction.
 
7.09         Burdensome Agreements.  Enter into any agreement or instrument or
become subject to any other obligation or any charter or corporate restriction
or permit to exist any Contractual Obligation that, individually or in the
aggregate, (a) limits the ability (i) of any Subsidiary to make Restricted
Payments to any Loan Party or to otherwise transfer property to any Loan Party,
(ii) of any Subsidiary to Guarantee the Indebtedness of any Loan Party or (iii)
of the Company or any Subsidiary to create, incur, assume or suffer to exist
Liens on property of such Person to secure any Loan Documents Obligations,
provided, however, that this clause (iii) shall not prohibit any negative pledge
incurred or provided in favor of any holder of Indebtedness permitted under
Section 7.03(e), solely to the extent such negative pledge relates to the
property financed by or the subject of such Indebtedness; (b) requires the grant
of a Lien to secure an obligation of such Person if a Lien is granted to secure
another obligation of such Person or (c) could reasonably be expected to have a
Material Adverse Effect.
 
7.10         Use of Proceeds.  Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, for
any purpose that entails a violation (including on the part of any Lender) of
any of the regulations of the FRB, including Regulation U.
 
 
78

--------------------------------------------------------------------------------

 
 
7.11         Financial Covenants. (a) Maximum Secured Leverage Ratio.  Permit
the Secured Leverage Ratio, as of the last day of any Test Period set forth in
the table below, to exceed the ratio set forth opposite such Test Period end
date in the table below:
 
Test Period End Date
 
Secured Leverage Ratio
December 31, 2012
 
11.00 to 1.00
March 31, 2013
 
11.00 to 1.00
June 30, 2013
 
11.00 to 1.00
September 30, 2013
 
11.00 to 1.00
December 31, 2013
 
11.00 to 1.00
March 31, 2014
 
5.00 to 1.00
June 30, 2014
 
4.90 to 1.00
September 30, 2014
 
4.80 to 1.00
December 31, 2014
 
4.50 to 1.00
March 31, 2015
 
3.50 to 1.00
June 30, 2015
 
3.40 to 1.00
September 30, 2015
 
3.30 to 1.00
December 31, 2015
 
3.00 to 1.00
March 31, 2016
 
3.00 to 1.00
June 30, 2016
 
3.00 to 1.00
September 30, 2016
 
3.00 to 1.00
December 31, 2016
 
3.00 to 1.00
March 31, 2017
 
3.00 to 1.00
June 30, 2017
 
3.00 to 1.00
September 30, 2017
 
3.00 to 1.00
December 31, 2017
 
3.00 to 1.00



 
79

--------------------------------------------------------------------------------

 
 
provided, however, that, upon the conversion of any Permitted Convertible Notes
into Term B Loans pursuant to Section 2.01(b)(ii), the Company may request for
such ratios set forth opposite such Test Period end dates in the table above to
be proportionally adjusted to reflect the issuance of such additional Term B
Loans, it being understood that any such adjustment of such ratios will require
the approval of the Required Lenders (such approval not to be unreasonably
withheld).


(b)           Total Net Debt Leverage Ratio.  Permit the Total Net Debt Leverage
Ratio, as of the last day of any Test Period set forth in the table below, to
exceed the ratio set forth opposite such Test Period end date in the table
below:
 
Test Period End Date
 
Total Net Debt Leverage Ratio
December 31, 2012
 
12.00 to 1.00
March 31, 2013
 
12.00 to 1.00
June 30, 2013
 
12.00 to 1.00
September 30, 2013
 
12.00 to 1.00
December 31, 2013
 
12.00 to 1.00
March 31, 2014
 
5.50 to 1.00
June 30, 2014
 
5.20 to 1.00
September 30, 2014
 
5.00 to 1.00
December 31, 2014
 
4.50 to 1.00
March 31, 2015
 
3.50 to 1.00
June 30, 2015
 
3.40 to 1.00
September 30, 2015
 
3.30 to 1.00
December 31, 2015
 
3.00 to 1.00
March 31, 2016
 
3.00 to 1.00
June 30, 2016
 
3.00 to 1.00
September 30, 2016
 
3.00 to 1.00
December 31, 2016
 
3.00 to 1.00
March 31, 2017
 
3.00 to 1.00
June 30, 2017
 
3.00 to 1.00
September 30, 2017
 
3.00 to 1.00
December 31, 2017
 
3.00 to 1.00



 
80

--------------------------------------------------------------------------------

 


(c)           Minimum Liquidity. Permit the aggregate amount of Unrestricted
Cash at any time to be less than $10,000,000.
 
7.12         Capital Expenditures.  Make or become legally obligated to make any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations), except for capital expenditures in the ordinary
course of business not exceeding in the aggregate (i) $10,000,000, in the case
of any such expenditures made during the Company’s fiscal year 2013, (ii)
$12,000,000, in the case of any such expenditures made during the Company’s
fiscal year 2014, (iii) $14,000,000, in the case of any such expenditures made
during the Company’s fiscal year 2015 and any fiscal year thereafter.
 
7.13          Leases.  Create, incur, assume, or suffer to exist any obligation
as lessee for the rental or hire of any real or personal property, except (a)
the Specified Sale-Leaseback Transaction, (b) Capital Leases and Synthetic
Leases permitted by Section 7.03, (c) leases existing on the Restructuring
Closing Date and any extensions or renewals thereof disclosed on Schedule 7.13,
(d) leases (other than Capital Leases) entered into by the Company and its
Subsidiaries which do not in the aggregate require the Company and its
Subsidiaries on a consolidated basis to make payments (including taxes,
insurance, maintenance, and similar expense which the Company or any Subsidiary
is required to pay under the terms of any lease) in any fiscal year of the
Company in excess of $250,000, and (e) leases among the Company and its
Subsidiaries; provided, that entering into any lease involving a Singapore Group
Subsidiary is subject to the receipt of the Required Lenders’ prior written
consent.
 
7.14         Hazardous Materials; Indemnification.  Use, generate, treat, store,
release, dispose of or otherwise introduce any Hazardous Materials into or on
any real property owned or leased by any of them and will not, and will not
permit any Subsidiary to, cause, suffer, allow or permit anyone else to do so,
except in material compliance with applicable Environmental Laws.
 
Without limiting the foregoing:
 
(a)            Each Domestic Borrower hereby agrees to indemnify, reimburse,
defend and hold harmless the Agent, the Arranger, each Lender and their
respective directors, officers, agents and employees (collectively, the
“Indemnified Parties”) for, from and against all demands, liabilities, damages,
costs, claims, suits, actions, legal or administrative proceedings, interest,
losses, expenses and reasonable attorney’s fees (including any such fees and
expenses incurred in enforcing this indemnity) asserted against, imposed on or
incurred by any of the Indemnified Parties, directly or indirectly pursuant to
or in connection with the application of any Environmental Law to acts or
omissions occurring at any time on or in connection with any real estate owned
or leased by the Company or any of its Subsidiaries or any business conducted
thereon.


 
81

--------------------------------------------------------------------------------

 
 
(b)           Each Foreign Borrower hereby agrees to indemnify, reimburse,
defend and hold harmless the Indemnified Parties for, from and against all
demands, liabilities, damages, costs, claims, suits, actions, legal or
administrative proceedings, interest, losses, expenses and reasonable attorney’s
fees (including any such fees and expenses incurred in enforcing this indemnity)
asserted against, imposed on or incurred by any of the Indemnified Parties,
directly or indirectly pursuant to or in connection with the application of any
Environmental Law to acts or omissions occurring at any time on or in connection
with any real estate owned or leased by such Foreign Borrower or any of its
Subsidiaries or any business conducted thereon.
 
7.15         Prepayment of Indebtedness, Etc. (a) Prepay, redeem, purchase,
defease or otherwise satisfy prior to the scheduled maturity thereof in any
manner any Subordinated Indebtedness, other than as permitted under the
applicable subordination agreement relating thereto.
 
(b)           Prepay, redeem, repurchase, defease or make any other payment in
respect of the Permitted Convertible Notes, other than:
 
(i)             regularly scheduled interest payments as and when due;
 
(ii)            payments upon conversion of any Permitted Convertible Notes into
common stock of the Company made solely in common stock of the Company, together
with cash payments in lieu of issuance of fractional shares and payments of
accrued but unpaid interest, in each case in connection with such conversion;
and
 
(iii)           conversion of the Permitted Convertible Notes into Term B Loans
pursuant to Section 2.01(b).
 
7.16         Fiscal Year.  Change its fiscal year for accounting or financial
reporting purposes from that in effect on the Restructuring Closing Date.
 
7.17         Sonion Intercompany Loan. (a) Prepay or repay any portion of the
Sonion Intercompany Loan.
 
(b)           Amend, supplement or otherwise modify the Sonion Intercompany
Loan, or any agreement, document or instrument evidencing or otherwise relating
to the Sonion Intercompany Loan, in a manner that is adverse in any respect to
the interests of the Lenders.
 
 
82

--------------------------------------------------------------------------------

 
 
7.18         Net Proceeds from Asset Dispositions. Unless otherwise permitted
pursuant to the express terms of any Approved Restructuring Request, use any Net
Proceeds received from any Disposition described in clause (a) of the definition
of the term “Prepayment Event” for any purpose other than in accordance with the
terms hereof (including clause (a) of the definition of the term “Prepayment
Event” and Section 2.05(d)).
 
7.19         Pension Plans.  Permit the Company or any of its Subsidiaries to
incur or settle any fees, expenses, laibilities or other obligations relating to
any Pension Plan or Plan outside of the ordinary course of business.
 
ARTICLE VIII.
 
EVENTS OF DEFAULT AND REMEDIES
 
8.01         Events of Default.  Any of the following shall constitute an Event
of Default:
 
(a)            Non-Payment.  Any Borrower or any other Loan Party fails to pay
(i) when and as required to be paid herein, and in the currency required
hereunder, any amount of principal of any Loan, or (ii) within three days after
the same becomes due, any interest on any Loan, or any fees due pursuant to
Section 2.09, or (iii) any other fee or any other amount payable hereunder or
under any other Loan Document on the date on which the same shall be due and
payable and, in the case of clause (iii), such failure shall continue for three
days following the date the Company receives written notice from the
Administrative Agent that such payment is due;
 
(b)            Specific Covenants.  The Company fails to perform or observe any
term, covenant or agreement contained in Sections 6.01, 6.02(a) through (f),
6.02(h), 6.02(i), 6.02(j), 6.03, 6.05 (with respect to the existence of any
Borrower), 6.10, 6.11, 6.13 or Article VII (other than Section 7.14);
 
(c)            Other Defaults.  Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in subsection (a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for thirty days;
 
(d)            Representations and Warranties.  Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Company or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made;
 
 
83

--------------------------------------------------------------------------------

 
 
(e)            Cross-Default.  (i) The Company or any Subsidiary, subject to any
applicable notice and grace periods, if any, (A) fails to make any payment when
due (whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise) in respect of any Indebtedness or Guarantee (other than Indebtedness
hereunder and Indebtedness under Swap Contracts) having an aggregate principal
amount of more than the Threshold Amount or (B) fails to observe or perform any
other agreement or condition relating to any such Indebtedness or Guarantee or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which failure or such other
event is to cause, or to permit the holder or holders of such Indebtedness or
the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or (ii)
there occurs under any Swap Contract an “Early Termination Date” (however
denominated) resulting from (A) any event of default under such Swap Contract as
to which the Company or any Subsidiary is the Defaulting Party (as defined in
such Swap Contract) or (B) any Termination Event (as so defined) under such Swap
Contract as to which the Company or any Subsidiary is an Affected Party (as so
defined) and, in either event, the Swap Termination Value owed by the Company or
such Subsidiary as a result thereof is greater than the Threshold Amount;
 
(f)            Insolvency Proceedings, Etc.  Other than pursuant to the express
terms of any Approved Restructuring Request, the Company, any Borrower or any
Subsidiary institutes or consents to the institution of any proceeding under any
Debtor Relief Law, or makes an assignment for the benefit of creditors; applies
for or consents to the appointment of any receiver, receiver and manager,
judicial manager, trustee, custodian, conservator, liquidator, rehabilitator or
similar officer for it or for all or any material part of its property; any
receiver, receiver and manager, judicial manager, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for ninety calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for ninety calendar days, or an order for relief is
entered in any such proceeding;
 
(g)            Inability to Pay Debts; Attachment.  (i) The Company, any
Borrower or any Subsidiary becomes unable or admits in writing its inability or
fails generally to pay its debts as they become due or (ii) any writ or warrant
of attachment or execution or similar process is issued or levied against all or
any material part of the property of the Company or any Subsidiary for any
amount in excess of the Threshold Amount and is not released, vacated or fully
bonded within ninety days after its issue or levy;
 
(h)            Judgments.  There is entered against the Company or any
Subsidiary (i) a final judgment or order for the payment of money in an
aggregate amount exceeding the Threshold Amount (to the extent not covered by
independent third-party insurance as to which the insurer has been notified of
the potential claim and does not dispute coverage) or (ii) any one or more
non-monetary final judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
such judgment has not been paid or otherwise discharged or enforcement
proceedings with respect thereto have not been stayed by reason of a pending
appeal or otherwise, and either (A) ninety days shall have elapsed after the
entry of such judgment or (B) enforcement proceedings shall have been commenced
by any creditor upon such judgment or order and shall be continuing;
 
 
84

--------------------------------------------------------------------------------

 
 
(i)             ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan
or Multiemployer Plan which has resulted or could reasonably be expected to
result in liability of the Company under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount and such liability shall not have been discharged within thirty days, or
(ii) the Company or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its Withdrawal Liability under a Multiemployer Plan in an aggregate amount in
excess of the Threshold Amount;
 
(j)             Invalidity of Loan Documents.  Any material provision of any
Loan Document, at any time after its execution and delivery and for any reason
other than as expressly permitted hereunder or satisfaction in full of all the
Loan Documents Obligations, ceases to be in full force and effect; or any Loan
Party (or any other Person in any material way) contests in any manner the
validity or enforceability of any provision of any Loan Document; or any Loan
Party denies that it has any or further liability or obligation under any Loan
Document, or purports to revoke, terminate or rescind any provision of any Loan
Document;
 
(k)             Change of Control.  There occurs a Change of Control;
 
(l)             Lien.  Any Lien purported to be created under any Security
Document shall cease to be a valid and perfected Lien on any material Collateral
or shall be asserted by any Loan Party not to be a valid and perfected Lien on
any Collateral, in each case with the priority required by the applicable
Security Document, except (i) as expressly provided in Section 10.20 or (ii) as
a result of the Administrative Agent’s failure to maintain possession of any
stock certificate, promissory note or other instrument delivered to it pursuant
to any Security Document or to take any other action within its control (other
than as a result of any breach by the Company or any of its Subsidiaries of
their obligations under the Loan Documents); or
 
(m)           Guarantee.  Any Guarantee purported to be created under the
Guarantee Agreement shall cease to be, or shall be asserted by any Loan Party
not to be, in full force and effect, except as expressly provided in Section
1.09(b) in connection with any Guarantor Release and Redesignation or in Section
10.20.
 
(n)           Ministerial Declaration.  Any Loan Party is declared by the
Minister for Finance in Singapore to be a company to which Part IX of the
Companies Act, Chapter 50 of Singapore applies.
 
8.02         Remedies Upon Event of Default.  If any Event of Default occurs and
is continuing, the Administrative Agent may, and at the request of the Required
Lenders shall, take any or all of the following actions:
 
 
85

--------------------------------------------------------------------------------

 
 
(a)           declare the Commitment of each Lender to make Loans to be
terminated, whereupon such Commitments and obligation shall be terminated;
 
(b)           declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrowers; and
 
(c)           [Reserved].
 
(d)           exercise on behalf of itself and the Lenders all rights and
remedies available to it and the Lenders under the Loan Documents;
 
provided, however, that upon the occurrence of any Event of Default with respect
to the Company or any Borrower described in Section 8.01(f), the Commitments
shall automatically terminate, the unpaid principal amount of all outstanding
Loans and all interest and other amounts as aforesaid shall automatically become
due and payable, in each case without further act of the Administrative Agent or
any Lender.
 
8.03         Application of Proceeds.  Notwithstanding anything to the contrary
in any other Loan Document, the proceeds received by the Administrative Agent
(i) in respect of any sale of, collection from or other realization upon all or
any part of the Collateral pursuant to the exercise by the Administrative Agent
of its remedies or (ii) following an acceleration of any of the Secured
Obligations that has not been rescinded shall be applied, together with any
other sums then held by the Administrative Agent pursuant to this Agreement or
any other Loan Document, promptly by the Administrative Agent as follows:
 
(a)           First, to the payment of all reasonable out-of-pocket costs and
expenses, fees, commissions and taxes of such sale, collection or other
realization including fees and expenses of the Administrative Agent’s agents and
legal counsel, and all expenses, liabilities and advances made or incurred by
the Administrative Agent in connection therewith and all other amounts for which
the Administrative Agent is entitled to reimbursement pursuant to the provisions
of any Loan Document;
 
(b)           Second, to the payment of all other reasonable costs and expenses
of such sale, collection or other realization including compensation to the
other Secured Parties and their agents and counsel and all costs, liabilities
and advances made or incurred by the other Secured Parties in connection
therewith, for which such Secured Parties are entitled to reimbursement pursuant
to the provisions of any Loan Document;
 
(c)           Third, to the payment in full of all interest outstanding and due
on each Term A Loan on a pro rata basis among the applicable Lenders (according
to each such Lender’s Share);
 
 
86

--------------------------------------------------------------------------------

 
 
(d)           Fourth, to the payment in full of all principal of and premium (if
any) outstanding and due on each Term A Loan on a pro rata basis among the
applicable Lenders (according to each such Lender’s Share);
 
(e)           Fifth, without duplication of amounts paid pursuant to clauses (a)
and (b) above, to the payment in full of all other amounts due the Term A
Lenders under the Loan Documents on a pro rata basis among such Lenders
(according to each such Lender’s Share);
 
(f)           Sixth, to the payment in full of all interest outstanding and due
on each Term B Loan on a pro rata basis among the applicable Lenders (according
to each such Lender’s Share);
 
(g)           Seventh, to the payment in full of all principal of and premium
(if any) outstanding and due on each Term B Loan on a pro rata basis among the
applicable Lenders (according to each such Lender’s Share);
 
(h)           Eighth, without duplication of amounts paid pursuant to clauses
(a) and (b) above, to the payment in full of all other amounts due the Term B
Lenders under the Loan Documents on a pro rata basis among such Lenders
(according to each such Lender’s Share);
 
(i)            Ninth, the balance, if any, to the person lawfully entitled
thereto (including the applicable Loan Party or its successors or assigns) or as
a court of competent jurisdiction may direct.
 
In the event that any such proceeds are insufficient to pay in full the items
described in clauses (a) through (i) of this Section 8.03, each Borrower shall
remain fully liable, for any deficiency.
 
ARTICLE IX.
 
THE AGENT
 
9.01         Appointment and Authority.  Each of the Lenders hereby irrevocably
appoints JPMCB to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.  Each Affiliate or a branch of
JPMCB that is acting as an Agent shall be an express third party beneficiary of
the provisions of this Article IX and all the other exculpatory, reimbursement,
indemnification and like provisions set forth for the benefit of the Agent in
this Agreement or any other Loan Document.  The provisions of this Article are
solely for the benefit of the Agent and the Lenders, and neither any Borrower
nor any other Loan Party shall have rights as a third party beneficiary of any
of such provisions.

 
87

--------------------------------------------------------------------------------

 
 
9.02         Rights as a Lender.  Each Person serving as an Agent hereunder
shall have the same rights and powers in its capacity, if any, as a Lender as
any other Lender and may exercise the same as though it were not an Agent and
the terms “Lender” or “Lenders” shall, unless otherwise expressly indicated or
unless the context otherwise requires, include each Person serving as an Agent
hereunder in its individual capacity.  Such Person and its Affiliates may accept
deposits from, lend money to, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Borrowers or any Subsidiary or other Affiliate thereof as if such Person were
not an Agent hereunder and without any duty to account therefor to the Lenders.
 
9.03         Exculpatory Provisions.  No Agent shall have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents.  Without limiting the generality of the foregoing, no Agent:
 
(a)           shall be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
 
(b)           shall have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that no Agent shall be required to take any
action that, in its opinion or the opinion of its counsel, may expose the Agent
to liability or that is contrary to any Loan Document or applicable law; and
 
(c)            shall, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, or shall be liable for the failure to
disclose, any information relating to any of the Borrowers or any of their
respective Subsidiaries or Affiliates that is communicated to or obtained by the
Person serving as an Agent or any of its Affiliates in any capacity.
 
No Agent shall be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Sections 8.02 and 10.01) or (ii) in the absence of its own gross negligence or
willful misconduct.  The Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given to the Agent by
the Company or a Lender.
 
No Agent shall be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article IV or elsewhere in any Loan Document, other than, in the
case of the Administrative Agent, to confirm receipt of items expressly required
to be delivered to the Administrative Agent.  Notwithstanding anything herein to
the contrary, the Administrative Agent shall not have any liability arising from
confirmations of the Outstanding Amount of any Loan Documents Obligations.
 
 
88

--------------------------------------------------------------------------------

 
 
9.04         Reliance by Agent.  The Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person (including, if applicable, a
Responsible Officer).  The Agent also may rely upon any statement made to it
orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan that by its
terms must be fulfilled to the satisfaction of a Lender, the Agent may presume
that such condition is satisfactory to such Lender unless the Agent shall have
received notice to the contrary from such Lender prior to the making of such
Loan. The Agent may consult with legal counsel (who may be counsel for the
Company), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.
 
9.05         Delegation of Duties.  The Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the Agent.  The
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties.  The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as an Agent.
 
9.06         Resignation of Agent.  The Administrative Agent may at any time
give notice of its resignation to the Lenders and the Company.  Upon receipt of
any such notice of resignation, the Required Lenders shall have the right, in
consultation with (but not subject to the approval of) the Company, to appoint a
successor.  Any successor Administrative Agent shall be a bank with an office in
the United States, or an Affiliate of any such bank with an office in the United
States.  If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within thirty days after the
retiring Agent gives notice of its resignation, then the retiring Administrative
Agent may on behalf of the Lenders, appoint a successor Administrative Agent
meeting the qualifications set forth above; provided that if the retiring
Administrative Agent shall notify the Company and the Lenders that no qualifying
Person has accepted such appointment, then such resignation shall nonetheless
become effective in accordance with such notice and (a) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (b) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent (or any of its Affiliates acting as Agent hereunder) shall
instead be made by or to each Lender directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
Section 9.06.  Upon the acceptance of a successor’s appointment as an
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Agent, and each retiring Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section 9.06).  The fees
payable by the Company to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Company and
such successor.  After a retiring Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 10.04 shall
continue in effect for the benefit of such retiring Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while such retiring Agent was acting as an Agent.
 
 
89

--------------------------------------------------------------------------------

 
 
Notwithstanding anything to the contrary herein, each of the Lenders and the
Loan Parties acknowledge and agree that JPMCB intends to resign as Agent,
effective on the date (the “Resignation Date”) that is ninety days after the
Restructuring Closing Date or such earlier date on which a successor is
appointed in accordance with the preceding paragraph.  The Company and the
Required Lenders agree to use commercially reasonable efforts to appoint a
successor in accordance with the preceding paragraph no later than ninety days
after the Restructuring Closing Date and to take any and all other actions
necessary in order to discharge JPMCB from all duties and obligations hereunder
and under the other Restructuring Transaction Documents on the Resignation
Date.  The fourth sentence of the preceding paragraph shall apply in the event
that a successor Agent has not been appointed and accepted its appointment
within ninety days after the Restructuring Closing Date.
 
9.07         Non-Reliance on Agent and Other Lenders.  Each Lender acknowledges
that it has, independently and without reliance upon the Arranger, the Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Agent or any other Lender or
any of their Related Parties and based on such documents and information as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement, any other Loan
Document or any related agreement or any document furnished hereunder or
thereunder.
 
9.08         [Reserved].

 
9.09         Administrative Agent May File Proofs of Claim.  In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on any Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise
 
 
90

--------------------------------------------------------------------------------

 
 
(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans and all other Loan
Documents Obligations that are owing and unpaid and to file such other documents
as may be necessary or advisable in order to have the claims of the Lenders and
the Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Agent and their respective
agents and counsel and all other amounts due the Lenders and the Agent under
Sections 2.09 and 10.04) allowed in such judicial proceeding; and
 
(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04.
 
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the Loan
Documents Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.
 
9.10         Collateral and Guarantee Matters.
 
(a)           Each of the Lenders hereby irrevocably authorizes (and each other
Guaranteed Party or Secured Party, whether or not a party hereto, shall be
deemed, by its acceptance of the benefits of the Guarantees provided for under
the Guarantee Agreement and the security interest provided for under the
Security Documents, to have irrevocably authorized) the Administrative Agent to
execute and deliver, on behalf of itself and the other Guaranteed Parties or
Secured Parties, as the case may be, the Guarantee Agreement and the Security
Documents and to take such actions on its behalf and to exercise such powers as
are delegated to the Administrative Agent by the terms hereof or thereof,
together with such actions and powers as are reasonably incidental thereto.
 
 
91

--------------------------------------------------------------------------------

 


(b)           No Guaranteed Party shall have any right individually to enforce
any Guarantee provided under the Guarantee Agreement, and no Secured Party shall
have any right individually to exercise remedies in respect of the Collateral
under the Security Documents, it being understood and agreed that all powers,
rights and remedies under the Loan Documents may be exercised solely by the
Administrative Agent or the Required Lenders on behalf of the Guaranteed Parties
and Secured Parties, as the case may be, in accordance with the terms
thereof.  In the event of a foreclosure or similar action by the Administrative
Agent or the Required Lenders on any of the Collateral pursuant to a public or
private sale or other disposition or any sale pursuant to section 363(k),
section 1129(b)(2)(a)(ii) or any other applicable section of the Bankruptcy Code
of the United States, the Administrative Agent or any Lender may be the
purchaser or licensor of any or all of such Collateral at any such sale or other
disposition, and the Administrative Agent, as agent for and representative of
the Secured Parties (but not any Lender or Lenders in its or their respective
individual capacities unless Required Lenders shall otherwise agree in writing)
shall be entitled, upon instructions from the Required Lenders, for the purpose
of bidding and making settlement or payment of the purchase price for all or any
portion of the Collateral sold at any such public sale, to use and apply any of
the Loan Documents Obligations as a credit on account of the purchase price for
any collateral payable by the Administrative Agent, on behalf of the Secured
Parties, at such sale or other disposition.  Each Guaranteed Party and each
Secured Party, whether or not a party hereto, will be deemed, by its acceptance
of the benefits of the Guarantees provided under the Guarantee Agreement and the
Collateral provided under the Security Documents, to have agreed to the
foregoing provisions.
 
9.11         Required Lenders. Notwithstanding anything to the contrary herein,
the Company (on its own behalf and on behalf of its Subsidiaries) and all of the
Loan Parties each hereby agrees that in connection with any provision hereunder
or under any other Loan Document that requires an acknowledgment, consent,
request, determination or other action by the Administrative Agent (including
any such action that is subject to the Administrative Agent’s sole discretion),
such action may also be taken by the Required Lenders.
 
 ARTICLE X.
 
MISCELLANEOUS
 
10.01        Amendments, Etc.  No amendment or waiver of any provision of this
Agreement or of any other Loan Document, and no consent to any departure by the
Company or any other Loan Party therefrom, shall be effective unless pursuant to
an agreement or agreements in writing signed by the Required Lenders and the
Company or the applicable Loan Party, as the case may be, and acknowledged by
the Administrative Agent, and each such amendment, waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that (a) any provision of this Agreement or any other
Loan Document may be amended, by an agreement in writing signed by the Company
and the Administrative Agent, to cure any ambiguity, omission, defect or
inconsistency so long as, in each case, such amendment does not adversely affect
the rights of any Lender and (b) no such amendment, waiver or consent shall :
 
 
92

--------------------------------------------------------------------------------

 
 
(i)             extend or increase any Commitment of any Lender (or reinstate
any Commitment terminated pursuant to Section 2.06 or 8.02) without the written
consent of such Lender (it being understood that no amendment, modification,
termination, waiver or consent with respect to any condition precedent, covenant
or Default shall constitute an increase in the Commitment of any Lender);
 
(ii)            postpone the scheduled date of maturity of any Loan or any date
fixed by this Agreement or any other Loan Document for any payment of any
interest, fees or other amounts due to the Lenders (or any of them) hereunder or
under any other Loan Document, or waive or excuse any such payment or
reimbursement, without the written consent of each Lender directly affected
thereby;
 
(iii)           reduce the principal amount of, or the rate of interest
specified herein on, any Loan, or any fees or other amounts payable hereunder or
under any other Loan Document, in each case without the written consent of each
Lender directly affected thereby; provided, however, that only the consent of
the Required Lenders shall be necessary to amend the definition of “Default
Rate”;
 
(iv)           change Section 2.13 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender;
 
(v)            change the currency in which Term Loans of any Lender are
available to be made without the written consent of such Lender;
 
(vi)           change any provision of this Section 10.01 or the percentage set
forth in the definitions of the terms “Required Lenders”, “Required Term A
Lenders” or “Required Term B Lenders” or any other provision of any Loan
Document specifying the number or percentage of Lenders required to amend, waive
or otherwise modify any rights thereunder or make any determination or grant any
consent thereunder without the written consent of each Lender) (or (A) in the
case of any change to the percentage set forth in the definitions of the terms
“Required Term A Lenders” or “Required Term B Lenders”, each Term A Lender or
Term B Lender, as the case may be, and (B) in the case of any change to any such
other provision of any Loan Document specifying the number or percentage of
Lenders of any Class, each Lender of such Class); provided that, with the
consent of the Required Lenders, the provisions of this Section 10.01 and the
definition of the term “Required Lenders” may be amended to include references
to any new class of loans created under this Agreement (or to lenders extending
such loans) on substantially the same basis as the corresponding references
relating to the Term Facility;
 
(vii)           release (A) the Company or any Subsidiary Guarantor from its
Guarantee under the Guarantee Agreement, except, in the case of a Subsidiary
Guarantor, as expressly provided in Section 10.20, or (B) limit their liability
in respect of such Guarantee, in each case, without the written consent of each
Lender; provided, however, that, if a Change in Law shall have occurred and, as
a result thereof, any payment by a Foreign Subsidiary under its Guarantee under
the Guarantee Agreement would result in tax consequences that are materially
adverse to any US Group Member and/or its Subsidiaries (which tax consequences
would not have existed were such payment made on the Restructuring Closing
Date), then, with the consent of the Required Lenders, the liability of such
Foreign Subsidiary in respect of its Guarantee under the Guarantee Agreement may
be limited to the extent necessary to avoid such tax consequences;
 
 
93

--------------------------------------------------------------------------------

 
 
(viii)         release all or substantially all the Collateral from the Liens of
the Security Documents, without the written consent of each Lender, except as
expressly provided in Section 10.20; or
 
(ix)           change the relative rights of the Lenders, the Term A Lenders or
Term B Lenders, in a manner adverse to the Lenders, the Term A Lenders or the
Term B Lenders, without the written consent of the Required Lenders, Required
Term A Lenders or the Required Term B Lenders, respectively;
 
and, provided further that (A) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent, affect the rights or duties of
the Agent under this Agreement or any other Loan Document; (B) any waiver,
amendment or modification of this Agreement that by its terms affects the rights
or duties under this Agreement of the Lenders of a particular Class (but not the
Lenders of any other Class) may be effected by an agreement or agreements in
writing entered into by the Company and the requisite number or percentage in
interest of the affected Class of Lenders that would be required to consent
thereto under this Section 10.01 if such Class of Lenders were the only Class of
Lenders hereunder at the time.
 
10.02       Notices; Effectiveness; Electronic Communication.
 
(a) Notices Generally.  Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
 
(i)             if to any Borrower or the Agent, to the address, facsimile
number, electronic mail address or telephone number specified for such Person on
Schedule 10.02; and
 
(ii)            if to any Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire
or as otherwise communicated to the Company and the Agent by such Lender.
 
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications as provided in
subsection (b) below shall be effective as provided in such subsection.
 
 
94

--------------------------------------------------------------------------------

 
 
(b)           Electronic Communications.  Notices and other communications to
the Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Agent; provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender, as applicable, has notified
the Agent that it is incapable of receiving notices under such Article by
electronic communication.  The Agent or the Company may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.
 
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, return e-mail or other written
acknowledgment), provided that if such notice or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient, and (ii) notices or other communications posted
to an Internet or intranet website shall be deemed received upon receipt by the
intended recipient at its e-mail address of notification that such notice or
other communication is available and identifying the website address therefor.
 
(c)           The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY THE AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to any Borrower, any
other Agent, any Lender or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of any Borrower’s or Agent’s transmission of Borrower Materials
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of the Agent Party; provided, however, that in no event shall
the Agent Party have any liability to any Borrower, any other Agent, any Lender
or any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).
 
 
95

--------------------------------------------------------------------------------

 
 
(d)           Change of Address, Etc.  Each Borrower and the Agent, may change
its address, facsimile or telephone number for notices and other communications
hereunder by notice to the other parties hereto.  Each other Lender may change
its address, facsimile or telephone number for notices and other communications
hereunder by notice to the Company and the Agent.  In addition, each Lender
agrees to notify the Agent from time to time to ensure that the Agent has on
record (i) an effective address, contact name, telephone number, facsimile
number and electronic mail address to which notices and other communications may
be sent and (ii) accurate wire instructions for such Lender.
 
(e)           Reliance by Agent and Lenders. The Agent and each Lender shall be
entitled to rely and act upon any notices (including telephonic notices)
purportedly given by or on behalf of any Borrower and in good faith believed by
the recipient to be genuine, even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof.  The Company shall indemnify
the Agent and each Lender and the Related Parties of each of them from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of any Borrower.  All
telephonic notices to and other telephonic communications with the Agent may be
recorded by the Agent, and each of the parties hereto hereby consents to such
recording.
 
10.03       No Waiver; Cumulative Remedies.  No failure by any Lender or the
Agent to exercise, and no delay by any such Person in exercising, any right,
remedy, power or privilege hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege.  The rights, remedies, powers and
privileges hereunder and under the other Loan Documents are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by
law.  Without limiting the generality of the foregoing, the making of any Credit
Extension shall not be construed as a waiver of any Default, regardless of
whether the Agent or any Lender may have had notice or knowledge of such Default
at the time.
 
10.04       Expenses; Indemnity; Damage Waiver.    Costs and Expenses. (a)
Notwithstanding anything to the contrary in any other Loan Document, the Company
shall pay (i) all reasonable and actual out-of-pocket expenses incurred by the
Agent or the Required Lenders and their respective Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Agent or any
Lender) in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and any of the other Restructuring Transaction Documents prior
to, on and after the Restructuring Closing Date or any amendments, modifications
or waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated) and (ii) all actual
out-of-pocket expenses incurred by the Agent or the Required Lenders (including
the fees, charges and disbursements of any counsel for the Agent or any Lender),
and shall pay all fees and time charges for attorneys who may be employees of
the Agent or Required Lenders, in connection with the enforcement or protection
of its rights (A) in connection with this Agreement and any of the other
Restructuring Transaction Documents, including its rights under this Section
10.04, or (B) in connection with the Loans made hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans.
 
 
96

--------------------------------------------------------------------------------

 
 
(b)           Indemnification by the Company.  Notwithstanding anything to the
contrary in any other Loan Document, the Company shall indemnify the Agent (and
any sub-agent thereof), each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”), against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
penalties, liabilities and related expenses (including the fees, charges and
disbursements of any counsel for any Indemnitee), and shall indemnify and hold
harmless each Indemnitee from all fees and time charges and disbursements for
attorneys who may be employees of any Indemnitee, incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by any Borrower or any
other Loan Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Restructuring Transaction
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby,
or, the administration of this Agreement and the other Restructuring Transaction
Documents, (ii) any Loan or the use or proposed use of the proceeds therefrom,
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property currently or formerly owned or operated by any Borrower or any
of its Subsidiaries, or any Environmental Liability related in any way to any
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, regardless of whether
brought by a third party or by the Company or any Affiliate thereof, and
regardless of whether any Indemnitee is a party thereto, in all cases, whether
or not caused by or arising, in whole or in part, out of the comparative,
contributory or sole negligence of the Indemnitee; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, penalties, liabilities or related expenses (x) are determined
by a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by the Company or any other Loan Party against
an Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder
or under any other Loan Document, if the Company or such other Loan Party has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction.
 
(c)            Reimbursement by Lenders.  To the extent that the Company for any
reason fails to indefeasibly pay any amount required under subsection (a) or (b)
of this Section 10.04 to be paid by it to the Agent (or any sub-agent thereof)
or any Related Party of any of the foregoing, each Lender severally agrees to
pay to the Agent (or any such sub-agent) or such Related Party, as the case may
be, such Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Agent (or any such sub-agent) in its capacity as such, or against
any Related Party of any of the foregoing acting for the Agent (or any such
sub-agent) in connection with such capacity.  The obligations of the Lenders
under this subsection (c) are subject to the provisions of Section 2.12(d).  For
purposes of this subsection, a Lender’s “pro rata share” shall be determined
based upon its share of the sum of the Outstanding Amount of the Term Loans and
the unused Commitments at the time.
 
 
97

--------------------------------------------------------------------------------

 
 
(d)           Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable law, no Borrower shall assert, and hereby waives, any
claim against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof.  No Indemnitee shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
(including the Internet) in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby.
 
(e)            Payments.  All amounts due under this Section 10.04 shall be
payable not later than ten Business Days after demand therefor.
 
(f)             Survival.  The agreements in Sections 10.04(a) and (b) shall
become effective immediately upon the execution of this Agreement, and shall
survive any termination of this Agreement.  Without limiting the foregoing, the
agreements in this Section 10.04 shall survive the resignation of the Agent, the
replacement of any Lender and the repayment, satisfaction or discharge of all
the other Loan Documents Obligations.
 
10.05        Payments Set Aside.  To the extent that any payment by or on behalf
of any Borrower is made to the Agent or any Lender, or the Agent or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Agent or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Law or otherwise, then (a) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such setoff had not occurred and (b) each Lender severally agrees to pay to the
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Agent, plus interest thereon from the date of
such demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, in the applicable
currency of such recovery or payment.  The obligations of the Lenders under
clause (b) of the preceding sentence shall survive the payment in full of the
Loan Documents Obligations and the termination of this Agreement.
 
 
98

--------------------------------------------------------------------------------

 
 
10.06       Successors and Assigns. (a) Successors and Assigns Generally.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that (i) no Loan Party may assign or otherwise transfer any of its rights
or obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and (ii) no Lender may assign or otherwise transfer any of
its rights or obligations hereunder except (A) to an Eligible Assignee in
accordance with the provisions of subsection (b) of this Section 10.06, (B) by
way of participation in accordance with the provisions of subsection (d) of this
Section 10.06 or (C) by way of pledge or assignment of a security interest
subject to the restrictions of subsection (f) of this Section 10.06 (and any
other attempted assignment or transfer by any party hereto shall be null and
void).  Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (d) of this Section 10.06 and, to the extent expressly contemplated
hereby, the Related Parties of each of the Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
 
(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all the Loans at the time owing to it); provided that:
 
(i)             except in the case of (A) an assignment of the entire remaining
amount of the assigning Lender’s Commitment or Loans or (B) an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund, the aggregate amount of
the Commitment or, if the Commitment is not then in effect, principal
outstanding balance of the Loans of the assigning Lender subject to each such
assignment, determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent, shall not be less
than $1,000,000, in the case of assignments under the Term Facility, unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Company otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met;
 
(ii)            each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loans or the Commitment being assigned,
except that this clause (ii) shall not be construed to (A) prohibit the
assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of one class of Commitments or Loans or (B) require any
assignment or transfer of such Lender’s Warrants (if any);
 
 
99

--------------------------------------------------------------------------------

 
 


(iii)           each such assignment shall require prior written consent (such
consent not to be unreasonably withheld) of:
 
(A)           the Company, provided that no consent of the Company shall be
required for an assignment to (x) a Lender, an Affiliate of a Lender or an
Approved Fund or (y) if an Event of Default has occurred and is continuing, any
other Eligible Assignee; and
 
(B)           the Administrative Agent, provided that no consent of the
Administrative Agent shall be required for an assignment of any Term Loan to a
Lender, an Affiliate of a Lender or an Approved Fund;
 
(iv)           the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and
 
(v)           the Eligible Assignee, if it shall not be a Lender, shall deliver
to the Administrative Agent an Administrative Questionnaire in which such
Eligible Assignee designates one or more credit contacts to whom all
syndicate-level information (which may contain material non-public information
about the Company, its Subsidiaries and its and their Related Parties or
securities) will be made available and who may receive such information in
accordance with the assignee’s compliance procedures and applicable laws,
including Securities Laws.
 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section 10.06, from and after the effective date
specified in each Assignment and Assumption, the Eligible Assignee thereunder
shall be a party to this Agreement and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto and shall deliver
to the Company the Note, if any, in its favor marked “cancelled”) but shall
continue to be entitled to the benefits of Sections 3.01, 3.04 and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Upon request, each Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender.  Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section 10.06.
 
 
100

--------------------------------------------------------------------------------

 
 
(c)           Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrowers, shall maintain at one of its offices a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amounts of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”).  The entries in the Register shall be
conclusive, and the Borrowers, the Agent and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by each of the
Borrowers, the Lenders at any reasonable time and from time to time upon
reasonable prior notice.
 
(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, any Borrower and the Agent, sell participations to any Person
(other than a natural person or the Company or any Subsidiary) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitments and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrowers, the Agent and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.
 
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant.  Subject to subsection (e) of this
Section 10.06, each Borrower agrees that each Participant shall be entitled to
the benefits of Sections 3.01 and 3.04 to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to subsection (b) of this
Section 10.06.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender.
 
(e)           Limitation upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Company’s prior written consent.  A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Company is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrowers, to comply with Section 3.01(e) as though it were a
Lender.
 
 
101

--------------------------------------------------------------------------------

 
 
(f)             Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note(s), if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank, and this Section 10.06 shall not apply to any such pledge or assignment of
a security interest; provided that no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto.
 
(g)           Electronic Execution of Assignments.  The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
 
10.07        Treatment of Certain Information; Confidentiality.  The Agent and
the Lenders agree to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its and its Affiliates’ respective partners, directors, officers, employees,
agents, advisors and representatives (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section 10.07, to (i) any assignee of or
Participant in, or any prospective assignee of or prospective Participant in,
any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to a Borrower and its obligations, (g) with the consent of the Company
or (h) to the extent such Information (x) becomes publicly available other than
as a result of a breach of this Section 10.07 or (y) becomes available to the
Agent, any Lender or any of their respective Affiliates on a nonconfidential
basis from a source other than the Company.
 
For purposes of this Section 10.07, “Information” means all information received
from the Company or any Subsidiary relating to the Company or any Subsidiary or
any of their respective businesses, other than any such information that is
available to the Agent or any Lender on a nonconfidential basis prior to
disclosure by the Company or any Subsidiary; provided that, in the case of
information received from the Company or any Subsidiary after the Restructuring
Closing Date, such information is clearly identified at the time of delivery as
confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section 10.07 shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
 
 
102

--------------------------------------------------------------------------------

 
 
Each of the Agent and the Lenders acknowledge that (a) the Information may
include material non-public information concerning the Company or a Subsidiary,
as the case may be, (b) it has developed compliance procedures regarding the use
of material non-public information and (c) it will handle such material
non-public information in accordance with applicable Law, including Federal and
state securities Laws.  All such information, including requests for waivers and
amendments, furnished by the Company or the Administrative Agent pursuant to, or
in the course of administering, this Agreement will be syndicate-level
information, which may contain material non-public information concerning the
Company and the Subsidiaries and their securities.  Accordingly, each Lender
represents to the Company and the Administrative Agent that it has identified in
its Administrative Questionnaire a credit contact who may receive information
that may contain material non-public information in accordance with its
compliance procedures and applicable law, including Federal, state and foreign
securities laws.
 
10.08       Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of any Borrower against any
and all of the obligations then due of such Borrower now or hereafter existing
under this Agreement or any other Loan Document held by such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement or any other Loan Document and although such obligations of such
Borrower are owed to a branch or office of such Lender different from the branch
or office holding such deposit or obligated on such indebtedness.  The rights of
each Lender and their respective Affiliates under this Section 10.08 are in
addition to other rights and remedies (including other rights of setoff) that
such Lender or their respective Affiliates may have.  Each Lender agrees to
notify the Company and the Administrative Agent promptly after any such setoff
and application; provided that the failure to give such notice shall not affect
the validity of such setoff and application.
 
10.09       Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”).  If the Agent or any Lender
shall receive interest in an amount that exceeds the Maximum Rate, the excess
interest shall be applied to the principal of the Loans or, if it exceeds such
unpaid principal, refunded to the Company.  In determining whether the interest
contracted for, charged, or received by the Agent or a Lender exceeds the
Maximum Rate, such Person may, to the extent permitted by applicable Law, (a)
characterize any payment that is not principal as an expense, fee, or premium
rather than interest, (b) exclude voluntary prepayments and the effects thereof
and (c) amortize, prorate, allocate and spread in equal or unequal parts the
total amount of interest throughout the contemplated term of the Loan Documents
Obligations hereunder.
 
 
103

--------------------------------------------------------------------------------

 
 
10.10       Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
(and any Affiliate or branch of JPMCB acting as an Agent) and their respective
successors and assigns.  Delivery of an executed counterpart of a signature page
of this Agreement by facsimile shall be effective as delivery of a manually
executed counterpart of this Agreement.
 
10.11        Survival.  All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Agent or any Lender may have had notice or knowledge of any Default or
incorrect representation or warranty at the time of any Credit Extension, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid and so long as the Commitments have not
expired or terminated.  The provisions of Sections 3.01, 3.04 and 10.04 and
Article IX shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, and the Commitments or the termination of this Agreement or any provision
hereof.
 
10.12        Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
 
104

--------------------------------------------------------------------------------

 
 
10.13        Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01 (other than in respect of non-U.S. withholding or similar Taxes
required to be deducted or paid, under applicable Law in effect on the
Restructuring Closing Date, on or with respect to amounts payable (including any
“paid-in-kind” interest) to a Lender that is a Lender on the Restructuring
Closing Date), or if any Lender has failed to consent to a proposed amendment,
waiver, modification, discharge or termination which pursuant to the terms of
Section 10.01 requires the consent of all the Lenders or each Lender affected
thereby and with respect to which the Required Lenders have granted their
consent or if any other circumstance exists hereunder that gives the Company the
right to replace a Lender as a party hereto, then the Company may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by, Section
10.06, all of its interests, rights and obligations under this Agreement and the
related Loan Documents to an assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that:
 
(a)            the Company shall have received the prior written consent of the
Administrative Agent;
 
(b)           the Company shall have paid (or caused another Loan Party to pay)
to the Administrative Agent the assignment fee specified in Section 10.06(b);
 
(c)           such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
from the assignee (to the extent of such outstanding principal, and accrued
interest and fees) or the Company or other applicable Borrower (in the case of
all other amounts);
 
(d)           in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments;
 
(e)            in the case of any such assignment resulting from a failure to
provide a consent, the assignee shall have given such consent; and
 
(f)            such assignment does not conflict with applicable Laws.
 
A Lender shall not be required to make any such assignment or delegation if
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.
 
 
105

--------------------------------------------------------------------------------

 
 


 
10.14       Governing Law; Jurisdiction; Etc. (a)   GOVERNING LAW.  THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.
 
(b)           SUBMISSION TO JURISDICTION.  EACH BORROWER IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE SUPREME COURT OF THE STATE OF NEW YORK SITTING IN THE COUNTY
OF NEW YORK AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL
COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE AGENT, ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY
BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
 
(c)           WAIVER OF VENUE.  EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN SUBSECTION (B) ABOVE.  EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.
 
(d)           SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
 
(e)           APPOINTMENT OF SERVICE OF PROCESS AGENT.  EACH BORROWER HEREBY
IRREVOCABLY DESIGNATES, APPOINTS AND EMPOWERS THE COMPANY AS ITS DESIGNEE,
APPOINTEE AND AGENT TO RECEIVE, ACCEPT AND ACKNOWLEDGE FOR AND ON ITS BEHALF,
AND IN RESPECT OF ITS PROPERTY, SERVICE OF ANY AND ALL LEGAL PROCESS, SUMMONS,
NOTICES AND DOCUMENTS WHICH MAY BE SERVED IN ANY SUCH ACTION OR PROCEEDING.
 
 
106

--------------------------------------------------------------------------------

 
 
(f)           Survival.  The agreements in this Section 10.14 shall become
effective immediately upon the execution of this Agreement, and shall survive
any termination of this Agreement, the resignation of the Agent, the replacement
of any Lender and the repayment, satisfaction or discharge of all the other Loan
Documents Obligations.
 
10.15        Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.15.
 
10.16        USA PATRIOT Act Notice.  Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrowers that pursuant to the requirements
of the Patriot Act, it is required to obtain, verify and record information that
identifies the Borrowers, which information includes the name and address of
each Borrower and other information that will allow such Lender or the Agent, as
applicable, to identify such Borrower in accordance with the Patriot Act.
 
10.17       Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given.  The obligation of each
Borrower in respect of any such sum due from it to the Administrative Agent or
the Lenders hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency.  If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent from any Borrower
in the Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
Person to whom such obligation was owing against such loss.  If the amount of
the Agreement Currency so purchased is greater than the sum originally due to
the Administrative Agent in such currency, the Administrative Agent agrees to
return the amount of any excess to such Borrower (or to any other Person who may
be entitled thereto under applicable law).
 
 
107

--------------------------------------------------------------------------------

 
 
10.18        No Fiduciary Duty.  Each Borrower, on behalf of itself and its
Subsidiaries, agrees that in connection with all aspects of the transactions
contemplated hereby and any communications in connection therewith, the Company,
its Subsidiaries and their Affiliates, on the one hand, and the Agent, the
Lenders and their Affiliates, on the other hand, will have a business
relationship that does not create, by implication or otherwise, any fiduciary
duty on the part of the Agent, the Lenders or their Affiliates, and no such duty
will be deemed to have arisen in connection with any such transactions or
communications.
 
10.19        Concerning Sonion Loan Parties.  Notwithstanding anything to the
contrary in this Agreement, the obligations of any Sonion Loan Party under this
Agreement and the other Loan Documents (other than any obligations in respect of
Credit Extensions made to such Sonion Loan Party) shall be deemed not to be
assumed or shall be limited, as the case may be, to the extent required for the
such obligations not to constitute unlawful financial assistance within the
meaning of Sections 115(1) and (2) of the Danish Public Companies Act
(Aktieselskabsloven), Consolidation Act No. 649 of 15 June 2006 and Sections
49(1) and (2) of the Danish Private Companies Act (Anpartselskabsloven),
Consolidation Act No. 650 of 15 June 2006, except to the extent that Danish law
would otherwise uphold such obligations of such Sonion Loan Party.
 
10.20       Release of Liens and Guarantees. (a) Notwithstanding any contrary
provision herein or in any other Loan Document (but subject to Section 1.09(b)),
(i) upon any Disposition by any Loan Party of any Collateral consisting of
inventory or obsolete or worn-out property, in each case in the ordinary course
of business in a transaction permitted under Section 7.05(a) or 7.05(b), the
security interests in such Collateral created by the Security Documents shall be
automatically released, and (ii) if the Company shall request the release under
the Guarantee Agreement of any Guarantee of, or under any Security Document of
any Collateral owned by, any Subsidiary Guarantor (other than a Borrower) upon
the consummation of any transaction permitted by this Agreement (as in effect
from time to time) as a result of which such Subsidiary Guarantor ceases to be a
Subsidiary (or, in the case of any Subsidiary Guarantor that is a Domestic
Holding Company, becomes a Subsidiary of a Foreign Subsidiary), or the release
under any Security Document of any Collateral not referred to in the preceding
clause (i) to be Disposed of by any Loan Party (other than to any other Loan
Party), in each case in a transaction permitted under the terms of this
Agreement (as in effect from time to time), and shall in either case under this
clause (ii) deliver to the Administrative Agent a certificate to the effect that
such transaction and, if applicable, the application of the proceeds thereof
will comply with the terms of this Agreement, the Administrative Agent, if
satisfied that the applicable certificate is correct, shall, without the consent
of any Secured Party and at the Company’s expense, execute and deliver all
documents that the Company shall reasonably request to evidence such release.
 
 
108

--------------------------------------------------------------------------------

 
 
(b)           Notwithstanding any contrary provision herein or in any other Loan
Document, the Guarantees provided under the Guarantee Agreement and the Liens
created under the Security Documents shall terminate when all the Loan Documents
Obligations (other than contingent obligations for indemnification, expense
reimbursement, tax gross-up or yield protection as to which no claim has been
made) have been indefeasibly paid in full and all Commitments have terminated or
expired.  In connection with any such termination, the Administrative Agent
shall execute and deliver to the Company, at the Company’s expense, all
documents that the Company shall reasonably request to evidence such
termination.
 
(c)           [Reserved].
 
(d)           [Reserved].
 
(e)           Any execution and delivery of documents by the Administrative
Agent pursuant to this Section 10.20 shall be without recourse to or warranty by
the Administrative Agent.
 
10.21        Release.
 
Each Loan Party acknowledges that (a) as of the Restructuring Closing Date such
Loan Party has no defenses, claims or set-offs to the enforcement of any
liabilities, obligations and agreements owing to the Agent and/or any Lender as
set forth in this Agreement and the Loan Documents and (b) on and as of the
Restructuring Closing Date after giving effect to the amendment and restatement
of the Existing Credit Agreement as set forth in this Agreement, the Agent and
Lenders shall be deemed to have fully performed all obligations to each of the
Loan Parties that the Agent and/or Lenders may have had or have on and as of the
Restructuring Closing Date.  Each Loan Party (each a “Loan Party Releasor”)
hereby irrevocably releases and forever discharges the Agent and each Lender and
their respective affiliates, subsidiaries, predecessors, successors, assigns,
shareholders, members, partners, current and former directors and advisory board
members, current and former officers, current and former employees, agents,
consultants and attorneys (each, a “Lender Released Person”), in each case of
and from all damages, losses, claims, demands, liabilities, obligations, actions
or causes of action whatsoever that such Loan Party Releasor may now have or
claim to have currently against any Lender Released Person, in each case on
account of or in any way in respect of, concerning, arising out of or founded
upon this Agreement, the Existing Credit Agreement, any other Loan Document and
any Restructuring Transaction Document, whether presently known or unknown and
of every nature and extent whatsoever, but only to the extent relating to
matters arising on or before the Restructuring Closing Date.
 
 
109

--------------------------------------------------------------------------------

 
 
10.22       Amendment  and Restatement.
 
It is the intention of each of the parties hereto that (i) the Existing Credit
Agreement be amended and restated pursuant to this Agreement so as to preserve
the continuing perfection and priority of all security interests securing
indebtedness and obligations under the Existing Credit Agreement and that all
Indebtedness and Secured Obligations of the Borrowers and their Subsidiaries
hereunder shall be secured by the Loan Documents, (ii) this Agreement does not
constitute a novation of the obligations and liabilities existing under the
Existing Credit Agreement, (iii) the effectiveness of this Agreement will not
extinguish the obligations for the payment of money outstanding under the
Existing Credit Agreement or release or discharge of any Guarantee thereof and
(iv) the Lenders and the other Secured Parties are entitled to and have the
continuing benefit of the security interests granted pursuant to the Security
Documents, whenever executed.  The parties hereto further acknowledge and agree
that this Agreement constitutes an amendment of the Existing Credit Agreement
made under and in accordance with the terms of Section 10.01 of the Existing
Credit Agreement.  In addition, unless specifically amended hereby or in a
separate writing executed by the Administrative Agent, each of the Loan
Documents, the Annexes, Exhibits and Schedules to the Existing Credit Agreement,
shall continue in full force and effect and, from and after the Restructuring
Closing Date, all references to the “Credit Agreement” contained therein shall
be deemed to refer to this Agreement, it being understood that certain Annexes,
Exhibits and Schedules to the Existing Credit Agreement are being amended and
restated pursuant to, or are being omitted from, this Agreement, in each case
solely to the extent expressly indicated on the Table of Contents of this
Agreement and as evidenced by such amended and restated Annexes, Exhibits and
Schedules attached hereto.
 
10.23        Confirmation and Reaffirmation.
 
Each of the Borrowers, as borrowers and as “Grantors” (or in such other similar
capacity) under the Security Documents, and each other Loan Party as a
“Guarantor” or “Grantor” (or in such other similar capacity) under the Guarantee
Agreement and/or the Security Documents (each of the Loan Parties is referred to
in this Section 10.23 as a “Grantor”), hereby affirms its respective guarantees,
pledges and grants of security interests, as applicable, under and subject to
the terms of the Guarantee Agreement, the Domestic Collateral Agreement and each
of the Security Documents to which it is party, and hereby (i) confirms and
agrees that notwithstanding the effectiveness of this Agreement and the
amendment and restatement of the Existing Credit Agreement hereby, each of the
Guarantee Agreement and the Domestic Collateral Agreement and each other
Security Document to which it is a party is, and shall continue to be, in full
force and effect and is hereby ratified and confirmed in all respects, except
that, on and after the effectiveness hereof, each reference in the Guarantee and
in the Domestic Collateral Agreement or any other Security Document to the
“Credit Agreement”, “thereunder”, “thereof” or words of like import shall mean
and be a reference to this Agreement, (ii) confirms and agrees that the
Guarantee Agreement and the Security Documents to which such Grantor is a party
and all of the Collateral described therein do, and shall continue to, guaranty
and secure the complete payment and performance when due of all of the Secured
Obligations under this Agreement and the other Loan Documents, including but not
limited to the Secured Obligations in respect of the Loans, and (iii) affirms
its grant to the Administrative Agent (in each case under and pursuant to the
provisions of the applicable Security Documents), for the ratable benefit of the
Secured Parties, of a security interest in all of the applicable Collateral and
all other collateral in which a Lien is purported to be granted under the
Security Documents to which it is a party, now owned or at any time hereafter
acquired by such Grantor or in which such Grantor now has or at any time in the
future may acquire any right, title or interest, as collateral security for the
payment of such Grantor’s Secured Obligations under this Agreement and the other
Loan Documents, including such Secured Obligations in respect of the
Loans.  This Section 10.23 is intended to affirm and acknowledge that the
guaranty and the grant contained in the Guarantee Agreement and the Security
Documents guaranty and secure (as applicable) the payment of the Secured
Obligations in respect of the Loans together with all other Secured Obligations
under this Agreement and the other Loan Documents, and nothing herein shall be
deemed to supersede, impair or otherwise limit such guaranty and grant contained
in the Guarantee Agreement and/or the Security Documents.
 
 
110

--------------------------------------------------------------------------------

 
 
10.24       Original Issue Discount.
 
 THE LOANS HAVE BEEN ISSUED WITH AN ORIGINAL ISSUE DISCOUNT FOR UNITED STATES
FEDERAL INCOME TAX PURPOSES. THE ISSUE PRICE, AMOUNT OF SUCH ORIGINAL ISSUE
DISCOUNT, ISSUE DATE AND YIELD TO MATURITY OF THESE LOANS MAY BE OBTAINED BY
WRITING TO THE COMPANY. ANY NOTES ISSUED HEREUNDER SHALL CONTAIN A SIMILAR
LEGEND.
 
10.25       Liquidated Damages.
 
(a)           Notwithstanding anything to the contrary herein, in the event that
the Lenders breach any requirement of this Agreement (including, without
limitation, any requirement to make the Term A Loans described in Section
2.01(a)) (each such breach, a “Lender Breach”), none of the Company or any of
its Subsidiaries will be entitled to any damages from any of the Lenders other
than any such damages to which the Company or its Subsidiaries may be entitled
pursuant to (and solely to the extent set forth in) Section 8.03(f) of the
Investment Agreement (the “Liquidated Damages”).  In furtherance of the
foregoing, the Company and each Subsidiary hereby irrevocably releases and
forever discharges each Lender and its respective affiliates, subsidiaries,
predecessors, successors, assigns, shareholders, members, partners, current and
former directors and advisory board members, current and former officers,
current and former employees, agents, consultants and attorneys (each, a
“Released Person”), in each case of and from all damages, losses, claims
(including, without limitation, any claims for specific performance of any of
the terms of this Agreement), demands, liabilities, obligations, actions or
causes of action whatsoever that such Company or Subsidiary may now have or
claim to have currently against any Released Person, in each case on account of
or in any way in respect of, concerning, arising out of or founded upon any
Lender Breach, whether presently known or unknown and of every nature and extent
whatsoever, other than the Liquidated Damages.
 
(b)           The agreements and waivers in this Section 10.25 shall survive the
termination of this Agreement and shall apply, to the fullest extent permitted
by law, both before and after the commencement of any Bankruptcy Event with
respect to any Company or Subsidiary.
 
 
111

--------------------------------------------------------------------------------

 
 
 
[Signature Pages Follow]
 
 
 
112

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective authorized officers as of the day and
year first above written.
 

 
PULSE ELECTRONICS CORPORATION
         
By:
/s/ Drew Moyer    
Name: Drew Moyer
   
Title: Senior Vice President and Chief Financial Officer
 

 
[Signature Page to Credit Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 

  BORROWER:          
PULSE ELECTRONICS (SINGAPORE) PTE LTD
         
By:
/s/ Drew A. Moyer
   
Name: Drew A. Moyer
   
Title: Director
 

 
[Signature Page to Credit Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 

 
ADMINISTRATIVE AGENT:
         
JPMORGAN BANK, N.A., in its capacity
    as Administrative Agent            
By:
/s/ Jane E. Orndahl    
Name: Jane E. Orndahl
   
Title: Authorized Officer
 

 
[Signature Page to Credit Agreement]
 
 
 

--------------------------------------------------------------------------------

 



 
LENDERS:
          OAKTREE OPPORTUNITIES FUND VIIIB     DELAWARE, L.P., as a Lender      
    By: Oaktree Fund GP, LLC     Its: General Partner           By: Oaktree Fund
GP I, L.P.     Its: Managing Member          
By:
/s/ Bruce A. Karsh    
Name: Bruce A. Karsh
   
Title: Authorized Signatory
           
By:
/s/ Edgar Lee    
Name: Edgar Lee
   
Title: Authorized Signatory
 

 

  OAKTREE VALUE OPPORTUNITIES FUND     HOLDINGS, L.P., as a Lender           By:
Oaktree Value Opportunities Fund GP, L.P.     Its: General Partner           By:
Oaktree Value Opportunities Fund GP, Ltd.     Its: General Partner           By:
Oaktree Capital Management, L.P.     Its: Director          
By:
/s/ Bruce A. Karsh    
Name: Bruce A. Karsh
   
Title: President
           
By:
/s/ Edgar Lee    
Name: Edgar Lee
   
Title: Senior Vice President
 

 
[Signature Page to Credit Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 

 
OCM PE HOLDINGS, L.P., as a Lender
         
By: Oaktree Fund GP, LLC
   
Its: General Partner
         
By Oaktree Fund GP I, L.P.
   
Its: Managing Member
         
By:
/s/ Bruce A. Karsh
   
Name: Bruce A. Karsh
   
Title: Authorized Signatory
           
By:
/s/ Edgar Lee
   
Name: Edgar Lee
   
Title: Authorized Signatory

 
 
[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------